Exhibit 10.1
CREDIT AND GUARANTY AGREEMENT
dated as of August 19, 2010
among
VICAR OPERATING, INC.,
VCA ANTECH, INC.,
CERTAIN SUBSIDIARIES OF COMPANY,
as Guarantors,
VARIOUS LENDERS,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender,
BANK OF AMERICA, N.A.,
as Syndication Agent
and
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION, and
UNION BANK, N.A.,
as Co-Documentation Agents

 
$600,000,000 Senior Secured Credit Facilities
 
WELLS FARGO SECURITIES, LLC and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Lead Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            SECTION 1. DEFINITIONS AND INTERPRETATION     2  
 
           
1.1
  Definitions     2  
1.2
  Accounting Terms     30  
1.3
  Interpretation, etc.     31  
 
            SECTION 2. LOANS     31  
 
           
2.1
  Closing Date Term Loans     31  
2.2
  Revolving Loans     32  
2.3
  Swing Line Loans     33  
2.4
  Pro Rata Shares; Availability of Funds     35  
2.5
  Use of Proceeds     36  
2.6
  Evidence of Debt; Register; Lenders’ Books and Records; Notes     36  
2.7
  Interest on Loans     37  
2.8
  Conversion/Continuation     39  
2.9
  Default Interest     39  
2.10
  Fees     39  
2.11
  Scheduled Payments     40  
2.12
  Voluntary Prepayments/Commitment Reductions     41  
2.13
  Mandatory Prepayments/Commitment Reductions     42  
2.14
  Application of Prepayments/Reductions     44  
2.15
  General Provisions Regarding Payments     45  
2.16
  Ratable Sharing     46  
2.17
  Making or Maintaining Eurodollar Rate Loans     47  
2.18
  Increased Costs; Capital Adequacy     48  
2.19
  Taxes; Withholding, etc     50  
2.20
  Obligation to Mitigate     52  
2.21
  Defaulting Lenders     52  
2.22
  Removal or Replacement of a Lender     53  
2.23
  Issuance of Letters of Credit and Purchase of Participations Therein     54  
2.24
  Incremental Facilities     58  
 
            SECTION 3. CONDITIONS PRECEDENT     60  
 
           
3.1
  Closing Date     60  
3.2
  Conditions to Each Credit Extension     63  
 
            SECTION 4. REPRESENTATIONS AND WARRANTIES     64  
 
           
4.1
  Organization; Requisite Power and Authority; Qualification     64  
4.2
  Capital Stock and Ownership     64  
4.3
  Due Authorization     64  
4.4
  No Conflict     64  

i



--------------------------------------------------------------------------------



 



                      Page
 
           
4.5
  Governmental Consents     65  
4.6
  Binding Obligation     65  
4.7
  Historical Financial Statements     65  
4.8
  [Reserved]     65  
4.9
  No Material Adverse Change     65  
4.10
  No Restricted Junior Payments     65  
4.11
  Adverse Proceedings, etc     65  
4.12
  Payment of Taxes     66  
4.13
  Properties     66  
4.14
  Environmental Matters     66  
4.15
  No Defaults     67  
4.16
  Governmental Regulation     67  
4.17
  Margin Stock     67  
4.18
  Employee Matters     67  
4.19
  Employee Benefit Plans     68  
4.20
  Certain Fees     68  
4.21
  Solvency     68  
4.22
  [Reserved]     68  
4.23
  Subordination     68  
4.24
  Compliance with Statutes, etc     69  
4.25
  Disclosure     69  
4.26
  U.S. Foreign Corrupt Practices Act and OFAC     69  
 
            SECTION 5. AFFIRMATIVE COVENANTS     69  
 
           
5.1
  Financial Statements and Other Reports     69  
5.2
  Existence     73  
5.3
  Payment of Taxes and Claims     73  
5.4
  Maintenance of Properties     73  
5.5
  Insurance     73  
5.6
  Inspections     74  
5.7
  Lenders Meetings     74  
5.8
  Compliance with Laws     74  
5.9
  Environmental     74  
5.10
  Subsidiaries     76  
5.11
  Mortgages on Material Real Estate Assets     76  
5.12
  Public Lenders     77  
5.13
  Further Assurances     78  
5.14
  Post-Closing Covenant     78  
 
            SECTION 6. NEGATIVE COVENANTS     78  
 
           
6.1
  Indebtedness     78  
6.2
  Liens     80  
6.3
  Equitable Lien     82  
6.4
  No Further Negative Pledges     82  
6.5
  Restricted Junior Payments     82  

ii



--------------------------------------------------------------------------------



 



                      Page
 
           
6.6
  Restrictions on Subsidiary Distributions     84  
6.7
  Investments     84  
6.8
  Financial Covenants     86  
6.9
  Fundamental Changes; Disposition of Assets; Acquisitions     87  
6.10
  Disposal of Subsidiary Interests     88  
6.11
  Sales and Lease-Backs     88  
6.12
  Transactions with Shareholders and Affiliates     88  
6.13
  Conduct of Business     89  
6.14
  Permitted Activities of Holdings     89  
6.15
  Permitted Partially-Owned Subsidiaries     89  
6.16
  Amendments or Waivers with respect to Subordinated Indebtedness and Permitted
Unsecured Indebtedness     89  
6.17
  Designation of “Senior Indebtedness”     89  
6.18
  Fiscal Year     90  
 
            SECTION 7. GUARANTY     90  
 
           
7.1
  Guaranty of the Obligations     90  
7.2
  Contribution by Guarantors     90  
7.3
  Payment by Guarantors     91  
7.4
  Liability of Guarantors Absolute     91  
7.5
  Waivers by Guarantors     93  
7.6
  Guarantors’ Rights of Subrogation, Contribution, etc     93  
7.7
  Subordination of Other Obligations     94  
7.8
  Continuing Guaranty     94  
7.9
  Authority of Guarantors or Company     94  
7.10
  Financial Condition of Company     94  
7.11
  Bankruptcy, etc     95  
7.12
  Discharge of Guaranty Upon Sale of Guarantor     95  
 
            SECTION 8. EVENTS OF DEFAULT     96  
 
           
8.1
  Events of Default     96  
 
            SECTION 9. AGENTS     98  
 
           
9.1
  Appointment of Agents     98  
9.2
  Powers and Duties     99  
9.3
  General Immunity     99  
9.4
  Agents Entitled to Act as Lender     101  
9.5
  Lenders’ Representations, Warranties and Acknowledgment     101  
9.6
  Right to Indemnity     101  
9.7
  Successor Administrative Agent, Collateral Agent and Swing Line Lender     102
 
9.8
  Collateral Documents and Guaranty     103  

iii



--------------------------------------------------------------------------------



 



                      Page
 
            SECTION 10. MISCELLANEOUS     104  
 
           
10.1
  Notices     104  
10.2
  Expenses     105  
10.3
  Indemnity     106  
10.4
  Set-Off     106  
10.5
  Amendments and Waivers     107  
10.6
  Successors and Assigns; Participations     109  
10.7
  Independence of Covenants     113  
10.8
  Survival of Representations, Warranties and Agreements     113  
10.9
  No Waiver; Remedies Cumulative     113  
10.10
  Marshalling; Payments Set Aside     113  
10.11
  Severability     113  
10.12
  Obligations Several; Independent Nature of Lenders’ Rights     113  
10.13
  Entire Agreement     114  
10.14
  Headings     114  
10.15
  APPLICABLE LAW     114  
10.16
  CONSENT TO JURISDICTION     114  
10.17
  WAIVER OF JURY TRIAL     115  
10.18
  Confidentiality     115  
10.19
  Usury Savings Clause     116  
10.20
  Counterparts     116  
10.21
  Electronic Execution of Assignments     116  
10.22
  USA PATRIOT Act     116  
10.23
  No Fiduciary Duty     117  

iv



--------------------------------------------------------------------------------



 



         
APPENDICES:
  A-1   Closing Date Term Loan Commitments
 
  A-2   Revolving Loan Commitments
 
  B   Notice Addresses
 
       
SCHEDULES:
  1.1   Existing Permitted Partially-Owned Subsidiaries
 
  4.1   Jurisdictions of Organization
 
  4.2   Capital Stock and Ownership
 
  4.13   Real Estate Assets
 
  5.14   Post-Closing Items
 
  6.1   Certain Indebtedness
 
  6.2   Certain Liens
 
  6.7   Certain Investments
 
       
EXHIBITS:
  A-1   Funding Notice
 
  A-2   Conversion/Continuation Notice
 
  A-3   Issuance Notice
 
  B-1   Term Loan Note
 
  B-2   Revolving Loan Note
 
  B-3   Swing Line Note
 
  C   Compliance Certificate
 
  D   [Reserved]
 
  E   Assignment Agreement
 
  F   Certificate Re Non-bank Status
 
  G-1   Closing Date Certificate
 
  G-2   Solvency Certificate
 
  H   Counterpart Agreement
 
  I   [Reserved]
 
  J   Mortgage
 
  K   Form of Permitted Seller Note
 
  L   Joinder Agreement

v



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
     This CREDIT AND GUARANTY AGREEMENT, dated as of August 19, 2010, is entered
into by and among VICAR OPERATING, INC., a Delaware corporation (“Company”), VCA
ANTECH, INC., a Delaware corporation (“Holdings”), CERTAIN SUBSIDIARIES OF
COMPANY, as Guarantors, the Lenders party hereto from time to time, WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent (together
with its permitted successors in such capacity, “Administrative Agent”),
Collateral Agent (together with its permitted successors in such capacity,
“Collateral Agent”), Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A.
(“Bank of America”), as Syndication Agent (in such capacity, “Syndication
Agent”), and JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and UNION
BANK, N.A., as Co-Documentation Agents (in such capacity, “Co-Documentation
Agents”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Company, Holdings, Guarantors, certain financial institutions and
other persons (the “Existing Lenders”), Goldman Sachs Credit Partners L.P., as
joint lead arranger, joint bookrunner and sole syndication agent, and Wells
Fargo, as joint lead arranger, joint bookrunner, administrative agent and
collateral agent, are parties to that certain Credit and Guaranty Agreement
dated as of May 16, 2005 (as heretofore amended, supplemented or otherwise
modified, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders have extended certain credit facilities to Company;
     WHEREAS, Company, Holdings, Guarantors, Wells Fargo and the Lenders party
hereto agree to enter into this Credit and Guaranty Agreement (as amended,
restated, modified or supplemented from time to time, this “Agreement”) to
extend certain credit facilities to Company hereunder, the proceeds of which
that are funded on the Closing Date to be used (i) to refinance in full the
Existing Credit Agreement, (ii) to pay Transaction Costs and (iii) for working
capital and other general corporate purposes (including Permitted Acquisitions
from time to time after the Closing Date);
     WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
certain of its assets, including a pledge of all of the Capital Stock of each of
its Domestic Subsidiaries and 65% of all the Capital Stock of each of its
Foreign Subsidiaries; and
     WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on certain of
their respective assets, including a pledge of all of the Capital Stock in each
of their respective Domestic Subsidiaries (including Company) and 65% of all the
Capital Stock in each of their respective Foreign Subsidiaries;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1      Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
     “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/100 of 1%) (i)(a) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01 page) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate
determined by Administrative Agent to be the offered rate on such other page or
other service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the offered quotation rate to first class banks in the London interbank market
by Wells Fargo for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of Administrative Agent, in its capacity as a
Lender, for which the Adjusted Eurodollar Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement.
     “Administrative Agent” as defined in the preamble hereto.
     “Adverse Proceeding” means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or any of its Subsidiaries, threatened in writing
against or affecting Holdings or any of its Subsidiaries or any property of
Holdings or any of its Subsidiaries.
     “Affected Lender” as defined in Section 2.17(b).
     “Affected Loans” as defined in Section 2.17(b).
     “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of

2



--------------------------------------------------------------------------------



 



directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.
     “Agent” means each of Lead Arrangers, Syndication Agent, Administrative
Agent and Collateral Agent.
     “Aggregate Amounts Due” as defined in Section 2.16.
     “Aggregate Payments” as defined in Section 7.2.
     “Agreement” as defined in the Preamble hereto.
     “Applicable Margin’’ and “Applicable Revolving Commitment Fee Percentage’’
mean (i) with respect to Eurodollar Rate Loans, (a) from the Closing Date until
the date of delivery of the Compliance Certificate and the financial statements
for the period ending March 31, 2011, a percentage, per annum, determined by
reference to the following table as if the Leverage Ratio then in effect were in
Level III below; and (b) thereafter, a percentage, per annum, determined by
reference to the Leverage Ratio in effect from time to time as set forth below:

                                      Applicable Revolving         Applicable
Margin for   Commitment Fee Level   Leverage Ratio   Eurodollar Rate Loans  
Percentage
I
  > 2.75:1.00     2.75 %     0.50 %
II
  < 2.75:1.00 and > 2.25:1.00     2.50 %     0.50 %
III
  < 2.25:1.00 and > 1.75:1.00     2.25 %     0.50 %
IV
  < 1.75:1.00 and > 1.25:1.00     2.00 %     0.50 %
V
  < 1.25:1.00     1.75 %     0.375 %

and (ii) with respect to Swing Line Loans and other Base Rate Loans, an amount
equal to (a) the Applicable Margin for Eurodollar Rate Loans as set forth in
clause (i)(a) or (i)(b) above, as applicable, minus (b) 1.00% per annum and
(iii) with respect to the Applicable Revolving Commitment Fee Percentage, a
percentage, per annum, determined by reference to the Leverage Ratio in effect
from time to time as set forth in the table above. No change in the Applicable
Margin or the Applicable Revolving Commitment Fee Percentage shall be effective
until three Business Days after the date on

3



--------------------------------------------------------------------------------



 



which Administrative Agent shall have received the applicable financial
statements and a Compliance Certificate pursuant to Section 5.1(d) calculating
the Leverage Ratio. At any time Company has not submitted to Administrative
Agent the applicable information as and when required under Section 5.1(d), the
Applicable Margin and the Applicable Revolving Commitment Fee Percentage shall
be determined as if the Leverage Ratio were in Level I above. Within one
Business Day of receipt of the applicable information under Section 5.1(d),
Administrative Agent shall give each Lender notice in accordance with
Section 10.1 of the Applicable Margin and the Applicable Revolving Commitment
Fee Percentage in effect from such date. In the event that any financial
statement or certificate delivered pursuant to Section 5.1 is shown to be
inaccurate (at a time when this Agreement is in effect and unpaid Obligations
under this Agreement are outstanding (other than indemnities and other
contingent obligations not yet due and payable), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) Company shall immediately deliver to Administrative
Agent a correct certificate required by Section 5.1 for such Applicable Period,
(ii) if such inaccuracy would lead to the application of a higher Applicable
Margin, the Applicable Margin shall be increased to such higher Applicable
Margin and (iii) Company shall immediately pay to Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period. Nothing in this paragraph shall limit the
right of Administrative Agent or any Lender under Section 2.9 or Section 8.
     “Applicable Reserve Requirement” means, at any time, for any Eurodollar
Rate Loan, the maximum rate, expressed as a decimal, at which reserves
(including, without limitation, any basic marginal, special, supplemental,
emergency or other reserves) are required to be maintained with respect thereto
against “Eurocurrency liabilities” (as such term is defined in Regulation D)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System or other applicable banking regulator. Without limiting
the effect of the foregoing, the Applicable Reserve Requirement shall reflect
any other reserves required to be maintained by such member banks with respect
to (i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.
     “Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person (other than Company or a Guarantor
Subsidiary), in one transaction or a series of transactions, of all or any part
of Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Capital Stock of any of Holdings’ Subsidiaries (provided, however, that solely
for purposes of Section 2.13(a), such sale of Capital Stock shall not be
considered an Asset Sale), other than (i) inventory, equipment or other assets
sold or leased in the ordinary course of business, and (ii) sales of other
assets for aggregate consideration of less than $5,000,000 with respect to any
transaction or series of related transactions; provided, further that (x) the
transfer or issuance of any Capital Stock of any Domestic Subsidiary of Company
to a Person other than a Credit Party in

4



--------------------------------------------------------------------------------



 



connection with a Permitted Subsidiary Dropdown shall not constitute an Asset
Sale for purposes of this Agreement to the extent that the aggregate value of
such transfer as determined by Company in good faith does not exceed $5,000,000
and (y) to the extent that such aggregate value exceeds $5,000,000, the
aggregate value of such transfer in excess of $5,000,000 shall constitute an
Asset Sale only to the extent of the aggregate value of such transfer in excess
of $5,000,000.
     “Assignment Agreement” means an Assignment Agreement substantially in the
form of Exhibit E, with such amendments or modifications as may be approved by
Administrative Agent.
     “Assignment Effective Date” as defined in Section 10.6(b).
     “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
     “Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (iii) the Adjusted Eurodollar Rate for
a one month interest period commencing on such day plus 1.0%. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted Eurodollar Rate for a one month interest period shall be effective
on the effective day of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate for a one month interest period,
respectively.
     “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
     “Beneficiary” means each Agent, Issuing Bank, Lender and Lender
Counterparty.
     “Business Day” means (i) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York and/or
California or is a day on which banking institutions located in either such
state are authorized or required by law or other governmental action to close
and (ii) with respect to all notices, determinations, fundings and payments in
connection with the Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the
term “Business Day” shall mean any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

5



--------------------------------------------------------------------------------



 



     “Cash” means money, currency or a credit balance in any demand or Deposit
Account.
     “Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s; and (vi) guaranteed investment contracts (a) that are
provided by a provider that maintains a short-term certificate of deposit rating
of at least A-1 from S&P or the equivalent from Moody’s and, if the term of such
investment contract is one year or more, a long-term certificate of deposit
rating of at least A from S&P or the equivalent from Moody’s and (b) that are
redeemable at no less than par on not more than seven days’ notice to the
provider.
     “Certificate re Non-Bank Status” means a certificate substantially in the
form of Exhibit F.
     “Change of Control” means the occurrence of any of the following: (i) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or more related transactions, of all or
substantially all of the properties or assets of Holdings and its Subsidiaries
taken as a whole, or of Company and it Subsidiaries taken as a whole, to any
Person or “person” (as such term is used in Section 13(d)(3) of the Exchange
Act); (ii) the adoption of a plan relating to the liquidation or dissolution of
Holdings or Company; or (iii) the consummation of any transaction (including
without limitation, any merger or consolidation), as a result of which
(y) Holdings ceases to own directly 100% of the Capital Stock of Company or
(z) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act), shall have acquired, directly or indirectly, beneficial ownership
of 35% or more on a fully diluted basis of the aggregate voting interest
attributable to all outstanding Capital Stock of Holdings.
     “Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Closing Date Term Loan Exposure; (b) Lenders having
Revolving Exposure (including Swing Line Lender), and (c) Lenders having New
Term Loan Exposure of a particular Series and (ii) with respect to Loans, each
of the following classes of Loans: (a) Closing Date Term Loans; (b) Revolving
Loans (including Swing Line Loans); and (c) each Series of New Term Loans.
     “Closing Date” means the date upon which the conditions set forth in
Section 3.1 are satisfied.

6



--------------------------------------------------------------------------------



 



     “Closing Date Certificate” means the Closing Date Certificate substantially
in the form of Exhibit G-1.
     “Closing Date Term Loan” means a Term Loan made by a Lender to Company
pursuant to Section 2.1(a).
     “Closing Date Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Closing Date Term Loan and “Closing Date Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Closing Date Term Loan Commitment, if any, is set forth on
Appendix A-1 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Closing Date Term Loan Commitments as of the Closing
Date is $500,000,000.
     “Closing Date Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the Closing Date
Term Loans of such Lender; provided, at any time prior to the making of the
Closing Date Term Loans, the Closing Date Term Loan Exposure of any Lender shall
be equal to such Lender’s Closing Date Term Loan Commitment.
     “Closing Date Term Loan Maturity Date” means the earlier of (i) August 19,
2015 and (ii) the date that all Closing Date Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.
     “Co-Documentation Agents” as defined in the preamble hereto.
     “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
     “Collateral Agent” means the institution serving as such under the
Collateral Documents.
     “Collateral Documents” means the Pledge and Security Agreement, the
Mortgages (if any) and all other instruments, documents and agreements delivered
by any Credit Party pursuant to this Agreement or any of the other Credit
Documents in order to grant to Collateral Agent, for the benefit of Secured
Parties, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.
     “Commitment” means any Revolving Commitment, Closing Date Term Loan
Commitment or New Term Loan Commitment.
     “Commitment Letter” means that certain commitment letter dated as of
July 16, 2010 among Company, the Lead Arrangers, the Administrative Agent and
the Syndication Agent, as it may be amended, supplemented or otherwise modified
from time to time.
     “Company” as defined in the preamble hereto.
     “Company Materials” as defined in Section 5.12.

7



--------------------------------------------------------------------------------



 



     “Compliance Certificate” means a Compliance Certificate substantially in
the form of Exhibit C.
     “Consolidated Adjusted EBITDA” means, for any period, an amount determined
for Company and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense,
(f) non-cash stock based compensation reducing Consolidated Net Income,
(g) other non-Cash items, including write-offs of assets, reducing Consolidated
Net Income (excluding any such non-Cash item to the extent that it represents an
accrual or reserve for potential Cash items in any future period or amortization
of a prepaid Cash item that was paid in a prior period but, notwithstanding
anything to the contrary herein, including without limitation, reserves for
lease expense and other charges and expenses related to the closure of hospitals
to the extent not paid in cash), and (h) to the extent deducted in calculating
Consolidated Net Income, Transaction Costs, minus (ii) non-Cash items increasing
Consolidated Net Income for such period (excluding any such non-Cash item to the
extent it represents the reversal of an accrual or reserve for potential Cash
item in any prior period).
     “Consolidated Capital Expenditures” means, for any period, the aggregate of
the expenditures of Company and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Subsidiaries excluding
any acquisition of assets that constitutes a Permitted Acquisition; provided,
however, that notwithstanding any of the foregoing to the contrary, Consolidated
Capital Expenditures shall include expenditures of Company and its Subsidiaries
with respect to assets constituting a fee interest in real property acquired by
Company or its Subsidiaries other than in connection with a Permitted
Acquisition.
     “Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amounts not payable in Cash.
     “Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense,
(ii) scheduled payments of principal (other than the principal payment due on
the Closing Date Term Loan Maturity Date and on any New Term Loan Maturity Date)
on Consolidated Total Debt, (iii) Consolidated Capital Expenditures and
(iv) provisions for current cash taxes based on income with respect to such
period.
     “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Company and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Sections 2.10(e)
and (f) payable on or before the Closing Date.
     “Consolidated Net Income” means, for any period, (i) the net income (or
loss) of Company and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period

8



--------------------------------------------------------------------------------



 



determined in conformity with GAAP, minus (ii)(a) the income of any Person
(other than a Subsidiary of Company) in which any other Person (other than
Company or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to Company or
any of its Subsidiaries by such Person during such period, (b) the income (or
plus the loss) of any Person accrued prior to the date it becomes a Subsidiary
of Company or is merged into or consolidated with Company or any of its
Subsidiaries or that Person’s assets are acquired by Company or any of its
Subsidiaries, (c) the income of any Subsidiary of Company to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) any after-tax gains
(or plus any after-tax losses) attributable to Asset Sales or returned surplus
assets of any Pension Plan, and (e) (to the extent not included in clauses
(a) through (d) above) any net extraordinary gains (or plus any net
extraordinary losses).
     “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness (other than items
described in clauses (iv), (v) and (x) thereof) of Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
     “Contractual Obligation” means, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
     “Contributing Guarantors” as defined in Section 7.2.
     “Conversion/Continuation Date” means the effective date of a continuation
or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
     “Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
     “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
     “Credit Date” means the date of a Credit Extension.
     “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, any documents or certificates executed by Company in favor
of Issuing Bank relating to Letters of Credit, and all other documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, Issuing Bank or Lender (excluding Hedge Agreements and
Specified Cash Management Agreements).

    “Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

     “Credit Party” means each Person (other than any Agent, Issuing Bank, Swing
Line Lender, any Lender or any Lender Counterparty or any other representative
of any thereof) from time to time party to a Credit Document.

9



--------------------------------------------------------------------------------



 



     “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
projected foreign currency risk associated with Holdings’ and its Subsidiaries’
operations and not for speculative purposes.
     “Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
     “Default Excess” means, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
     “Default Period” means, (x) with respect to any Funds Defaulting Lender,
the period commencing on the date of the applicable Funding Default and ending
on the earliest of the following dates: (i) the date on which all Commitments
are cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.12,
Section 2.13 or Section 2.14 or by a combination thereof) and (b) such
Defaulting Lender shall have delivered to Company and Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which Company, Administrative
Agent and Requisite Lenders waive all Funding Defaults of such Defaulting Lender
in writing; and (y) with respect to any Insolvency Defaulting Lender, the period
commencing on the date of the applicable Lender Insolvency Default and ending on
the earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable and (ii) the date that such Defaulting Lender ceases
to hold any portion of the Loans or Commitments.
     “Defaulted Loan” as defined in Section 2.21.
     “Defaulting Lender” as defined in Section 2.21.
     “Deposit Account” means a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.
     “Dollars” and the sign “$” mean the lawful money of the United States of
America.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
     “Earn-Out Obligations” means any unsecured contingent liability of Holdings
or any of its Subsidiaries owed to any seller in connection with a Permitted
Acquisition that (a) constitutes a portion of the purchase price for such
Permitted Acquisition but is not an amount certain on the date of incurrence
thereof and is not subject to any right of acceleration by such seller and (b)
is only payable

10



--------------------------------------------------------------------------------



 



upon the achievement of performance standards by the Person or other property
acquired in such Permitted Acquisition and in an amount based upon such
achievement provided that the formula for determining the aggregate amount of
such liability shall be fixed at the date of such Permitted Acquisition.
     “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses; provided, Company,
any Affiliate of Company or any natural person shall not be an Eligible
Assignee.
     “Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings or any of its Subsidiaries or, to
the extent that Holdings or any of its Subsidiaries would be liable under ERISA
in respect thereof, any of their respective ERISA Affiliates.
     “Enumerated Costs” as defined in the definition of “Net Asset Sale
Proceeds”.
     “Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
     “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, guidance documents, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to (i) environmental matters, including those relating to
any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to Holdings or any of its
Subsidiaries or any Facility.
     “Environmental Reports” means any reports and other information, in form
scope and substance satisfactory to the Administrative Agent regarding
environmental matters relating to the Facilities.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
     “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of

11



--------------------------------------------------------------------------------



 



which that Person, any corporation described in clause (i) above or any trade or
business described in clause (ii) above is a member. Any former ERISA Affiliate
of Holdings or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of Holdings or any such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of
Holdings or such Subsidiary and with respect to liabilities arising after such
period for which Holdings or such Subsidiary could be liable under the Internal
Revenue Code or ERISA.
     “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Sections 412 or 430 of the Internal Revenue Code or
Sections 302 or 303 of ERISA with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code or Section
302(c) of ERISA) or the failure to make by its due date a required installment
under Section 412(m) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency within
the meaning of Title IV of ERISA, or that it intends to terminate or has
terminated pursuant to Title IV of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code) to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a
Lien pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k)
of ERISA.
     “Eurodollar Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.
     “Event of Default” means each of the conditions or events set forth in
Section 8.1.

12



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
     “Existing Credit Agreement” as defined in the recitals hereto.
     “Existing Lenders” as defined in the recitals hereto.
     “Facility” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
     “Fair Share Contribution Amount” as defined in Section 7.2.
     “Fair Share” as defined in Section 7.2.
     “Fair Share Shortfall” as defined in Section 7.2.
     “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Effective Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to Administrative Agent, in its
capacity as a lender, on such day on such Federal funds transactions as
determined by Administrative Agent.
     “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
     “Financial Plan” as defined in Section 5.1(i).
     “First Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that such Lien is the only
Lien to which such Collateral is subject, other than Permitted Liens.
     “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
     “Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending
on December 31 of each calendar year.
     “Fixed Charge Coverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter
period then ending, to (ii) Consolidated Fixed Charges for such four-Fiscal
Quarter period.

13



--------------------------------------------------------------------------------



 



     “Flood Hazard Property” means any Real Estate Asset subject to a Mortgage
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Funding Default” as defined in Section 2.21.
     “Funding Guarantors” as defined in Section 7.2.
     “Funds Defaulting Lender” as defined in Section 2.21.
     “Funding Notice” means a notice substantially in the form of Exhibit A-1.
     “GAAP” means, subject to the limitations on the application thereof set
forth in Section 1.2, United States generally accepted accounting principles in
effect as of the date of determination thereof.
     “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
     “Governmental Authority” means any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
     “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
     “Grantor” as defined in the Pledge and Security Agreement.
     “Guaranteed Obligations” as defined in Section 7.1.
     “Guarantor” means each of Holdings and each Domestic Subsidiary of Holdings
(other than Company and certain Permitted Partially-Owned Subsidiaries that do
not provide a Guaranty).
     “Guarantor Subsidiary” means each Guarantor other than Holdings.
     “Guaranty” means the guaranty of each Guarantor set forth in Section 7.
     “Hazardous Materials” means any chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority or
which may or could pose a hazard to the health and safety of the owners,
occupants or any Persons in the vicinity of any Facility or to the indoor or
outdoor environment.
     “Hazardous Materials Activity” means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession,

14



--------------------------------------------------------------------------------



 



storage, holding, presence, existence, location, Release, threatened Release,
discharge, placement, generation, transportation, processing, construction,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.
     “Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.
     “Highest Lawful Rate” means the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
     “Historical Financial Statements” means as of the Closing Date, (i) the
audited financial statements of Holdings and its Subsidiaries, for the
immediately preceding three Fiscal Years, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Years, and (ii) the unaudited financial statements of Holdings
and its Subsidiaries as at the most recently ended Fiscal Quarter, consisting of
a balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six- or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of Company that they fairly present, in all material
respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.
     “Holdings” as defined in the preamble hereto.
     “Immaterial Subsidiary” for purposes of Section 8.1(f) and Section 8.1(g),
shall mean one or more Subsidiaries of Holdings that, on a consolidated basis
did not (i) for the most recently concluded Fiscal Year account for more than
3.0% of consolidated revenues of Holdings and its Subsidiaries and (ii) as of
the last day of such Fiscal Year own more than 3.0% of the consolidated assets
of Holdings and its Subsidiaries.
     “Increased Amount Date” as defined in Section 2.24.
     “Increased-Cost Lenders” as defined in Section 2.22.
     “Indebtedness”, as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and ordinary course trade payables), which purchase price is (a) due
more than six months from the date of incurrence of the obligation in respect
thereof or (b) evidenced by a note or similar written instrument; (v) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of

15



--------------------------------------------------------------------------------



 



that Person; (vi) the face amount of any letter of credit issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for the
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including, without limitation, any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes;
provided, in no event shall obligations under any Interest Rate Agreement and
any Currency Agreements be deemed “Indebtedness” for any purpose under
Section 6.8.
     “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties and
claims (including Environmental Claims), and any and all reasonable and
documented costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, or any enforcement of
any of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty));
(ii) the Commitment Letter (and any fee letter related thereto); or (iii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Holdings or any of its Subsidiaries.
     “Indemnitee” as defined in Section 10.3.
     “Insolvency Defaulting Lender” as defined in Section 2.21.
     “Installment” as defined in Section 2.11.

16



--------------------------------------------------------------------------------



 



     “Installment Date” as defined in Section 2.11.
     “Interest Payment Date” means with respect to (i) any Loan that is a Base
Rate Loan, the last Business Day of each March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date,
and the final maturity date of such Loan; and (ii) any Loan that is a Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan;
provided, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.
     “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one-, two-, three- or six-months, as selected by Company in
the applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d) of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Class of Term Loans shall extend beyond such Class’s Term
Loan Maturity Date; and (d) no Interest Period with respect to any portion of
the Revolving Loans shall extend beyond the Revolving Commitment Termination
Date.
     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is for the
purpose of hedging the projected interest rate exposure associated with
Holdings’ and its Subsidiaries’ operations and not for speculative purposes.
     “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter, and any successor statute.
     “Investment” means (i) any direct or indirect purchase or other acquisition
by Holdings or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than Company or a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Holdings from any Person
(other than Holdings, Company or any Guarantor Subsidiary), of any Capital Stock
of such Person; and (iii) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by Holdings or any of its Subsidiaries to any other Person (other
than Holdings, Company or any Guarantor Subsidiary), including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus

17



--------------------------------------------------------------------------------



 



the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.
     “Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.
     “Issuing Bank” means Wells Fargo as Issuing Bank hereunder, together with
its permitted successors and assigns in such capacity.
     “Joinder Agreement” means an agreement substantially in the form of
Exhibit L.
     “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided, in
no event shall any corporate Subsidiary of any Person be considered to be a
Joint Venture to which such Person is a party.
     “Landlord Consent and Estoppel” means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, pursuant to which, among other things, the landlord
consents to the granting of a Mortgage on such Leasehold Property by the Credit
Party tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to the Collateral Agent in its reasonable discretion, but in any
event sufficient for the Collateral Agent to obtain a Title Policy with respect
to such Mortgage.
     “Lead Arrangers” means Wells Fargo Securities, LLC and Banc of America
Securities LLC.
     “Leasehold Property” means any leasehold interest of any Credit Party as
lessee under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.
     “Lender” means each financial institution listed on the signature pages
hereto as a Lender and any other Person that becomes a party hereto pursuant to
an Assignment Agreement or a Joinder Agreement.
     “Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement or a Specified Cash Management Arrangement
(including any Person who is a Lender (and any Affiliate thereof) as of the
Closing Date but subsequently, whether before or after entering into a Hedge
Agreement or Specified Cash Management Arrangement, ceases to be a Lender),
including, without limitation, each such Affiliate that enters into a joinder
agreement with the Collateral Agent.
     “Lender Insolvency Default” as defined in Section 2.21.
     “Letter of Credit” means a commercial or standby letter of credit issued or
to be issued by Issuing Bank pursuant to this Agreement.
     “Letter of Credit Sublimit” means the lesser of (i) $15,000,000 and
(ii) the aggregate unused amount of the Revolving Commitments then in effect.
     “Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all

18



--------------------------------------------------------------------------------



 



Letters of Credit then outstanding, and (ii) the aggregate amount of all
drawings under Letters of Credit honored by Issuing Bank and not theretofore
reimbursed by or on behalf of Company.
     “Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date (as determined in
accordance with Section 6.8(f)).
     “Lien” means (i) any lien, claim, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
     “Liquidity Amount” means the sum of (i) cash of Company and its
wholly-owned Domestic Subsidiaries as of such day that is uncommitted and, other
than in favor of the Collateral Agent, unrestricted and unencumbered, and
(ii) if the conditions to funding set forth in Section 3.2 could be met on such
day, an amount equal to (x) the aggregate amount of the Revolving Commitments
less (y) the Revolving Exposure, in each case as of such day after giving effect
to the transaction(s) in connection with which the Liquidity Amount is being
determined.
     “Loan” means a Closing Date Term Loan, a Revolving Loan, a Swing Line Loan
or a New Term Loan.
     “Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Holdings and its Subsidiaries, taken as a whole; (ii) the ability
of the Credit Parties to fully and timely perform the Obligations, taking into
consideration the Guaranty and the joint and several obligations of Guarantors
in respect of the Guaranty; (iii) the legality, validity, binding effect or
enforceability against the Credit Parties of the Credit Documents, taking into
consideration the Guaranty and the joint and several obligations of Guarantors
in respect of the Guaranty; (iv) the rights, remedies and benefits available to,
or conferred upon, any Agent and any Lender or any Secured Party under the
Credit Documents, taking into consideration the Guaranty and the joint and
several obligations of Guarantors in respect of the Guaranty; or (v) the
Collateral or the Collateral Agent’s Liens, on behalf of Secured Parties on the
Collateral or the First Priority of such Liens.
     “Material Contract” means any contract or other arrangement to which
Holdings or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.
     “Material Real Estate Asset” means (i) (a) any fee owned Real Estate Asset
having a fair market value in excess of $1,000,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $500,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have reasonably determined is material to the business, operations, properties,
assets, condition (financial or

19



--------------------------------------------------------------------------------



 



otherwise) or prospects of Holdings or any Subsidiary thereof, including Company
and with respect to which the Administrative Agent has provided written notice
to Company of such determination.
     “Moody’s” means Moody’s Investor Services, Inc.
     “Mortgage” means a Mortgage substantially in the form of Exhibit J, as it
may be amended, restated, supplemented or otherwise modified from time to time
to reflect such changes as Company and Administrative Agent may agree.
     “Mortgaged Property” as defined in Section 5.11.
     “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
     “NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
     “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of Holdings and its Subsidiaries in the form and to the extent
prepared for presentation to senior management thereof for the applicable month,
Fiscal Quarter or Fiscal Year and for the period from the beginning of the then
current Fiscal Year to the end of such period to which such financial statements
relate.
     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to: (i) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by Holdings or any of its Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale, including (a) income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale, (b) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, (c) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale and (d) payment of legal, broker or other fees and commissions
(items (a)-(d) collectively, the “Enumerated Costs”).
     “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any
Cash payments or proceeds received by Holdings or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of Holdings or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii)(a) any actual and reasonable
costs incurred by Holdings or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of Holdings or such Subsidiary in respect
thereof, and (b) any bona fide direct costs incurred in connection with any sale
of such assets as referred to in clause (i)(b) of this definition, including any
Enumerated Costs.
     “New Revolving Loan Commitments” as defined in Section 2.24.

20



--------------------------------------------------------------------------------



 



     “New Revolving Lender” as defined in Section 2.24.
     “New Revolving Loans” as defined in Section 2.24.
     “New Term Loan Commitments” as defined in Section 2.24.
     “New Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Term Loans of such
Lender.
     “New Term Loan Lender” as defined in Section 2.24.
     “New Term Loan Maturity Date” means the date that New Term Loans of a
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
     “New Term Loans” as defined in Section 2.24.
     “Non-US Lender” as defined in Section 2.19(c).
     “Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.
     “Notice” means a Funding Notice or a Conversion/Continuation Notice.
     “Obligations” means all obligations of every nature of each Credit Party
from time to time owed to the Agents (including former Agents), the Lenders or
any of them or their respective Affiliates and Lender Counterparties, under any
Credit Document, Specified Cash Management Arrangement or Hedge Agreement
(including, without limitation, with respect to a Specified Cash Management
Arrangement or Hedge Agreement, obligations owed thereunder to any person who
was a Lender or an Affiliate of a Lender at the time such Specified Cash
Management Arrangement or Hedge Agreement was entered into), whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise.
     “Obligee Credit Party” as defined in Section 7.7.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

21



--------------------------------------------------------------------------------



 



     “Patriot Act” as defined in Section 3.1(s).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, that is subject to Section 412 of the Internal Revenue Code or Section 302
of ERISA.
     “Permitted Acquisition” means any acquisition by Company or any of its
Subsidiaries, whether by purchase, merger or otherwise, of (y) all or
substantially all of the assets of, or more than 50% of the Capital Stock of, or
a business line or unit or a division of, any Person or (z) any additional
portion, or all, of the Capital Stock of any Permitted Partially-Owned
Subsidiary; provided,
                (i) immediately prior to, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
                (ii) [Reserved];
                (iii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations;
                (iv) in the case of the acquisition of Capital Stock, (i) after
giving effect to such acquisition, more than 50% of the Capital Stock (except
for any such Securities in the nature of directors’ qualifying shares required
pursuant to applicable law) acquired or otherwise issued by such Person or any
newly formed Subsidiary of Company in connection with such acquisition shall be
owned by Company or a Guarantor Subsidiary thereof, (ii) in the case of
acquisitions where Company owns more than 50% but less than 100% of such
Subsidiary and such Subsidiary is a Domestic Subsidiary, Company shall designate
such Subsidiary as a Permitted Partially-Owned Subsidiary, and (iii) Company
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of Company, each of the actions set forth in Sections 5.10 and/or
5.11 to the extent required thereby;
                (v) any Person or assets so acquired shall be located
exclusively in the United States, Canada or the United Kingdom; provided that
immediately after giving effect to any such Permitted Acquisition in Canada or
the United Kingdom, Company’s Liquidity Amount shall be greater than or equal to
$50,000,000;
                (vi) Holdings and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 6.8 on a pro forma basis after
giving effect to such acquisition as of the first day of the four quarter period
ending on the last day of the Fiscal Quarter most recently ended (in accordance
with Section 6.8(f));
                (vii) Company shall have delivered to Administrative Agent
(A) at least five Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with Section 6.8 as required under clause
(vi) above, together with all relevant financial information with respect to
such acquired assets, including, without limitation, the aggregate consideration
for such acquisition and any other information required to demonstrate
compliance with Section 6.8; provided, however, that Company shall not be
required to comply with the provisions of this clause

22



--------------------------------------------------------------------------------



 



(vii) with respect to an acquisition unless the consideration to be paid by
Company and its Subsidiaries in respect of such acquisition is greater than
$50,000,000;
                (viii) any Person or assets or division as acquired in
accordance herewith shall be in a business or lines of business the same as,
related, complementary or ancillary to, the business or lines of business in
which Company and/or its Subsidiaries are engaged as of the Closing Date; and
                (ix) notwithstanding any of the foregoing to the contrary,
“Permitted Acquisition” shall include any acquisition of any assets constituting
a fee interest in real property in connection with such Permitted Acquisition;
provided that an acquisition of a fee interest in real property “in connection
with” a Permitted Acquisition shall include a fee interest in real property
acquired subsequent to the closing date of such Permitted Acquisition so long as
Company or its Subsidiary is obligated as of the closing date of such Permitted
Acquisition to purchase the fee interest on a date certain within one year of
the closing date of such Permitted Acquisition.
     “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
     “Permitted Partially-Owned Subsidiary” means (a) those Domestic
Subsidiaries of Company listed on Schedule 1.1 existing on the Closing Date, and
(b) those Domestic Subsidiaries of Company acquired or created after the Closing
Date, including laboratories and other associated veterinary businesses, and
designated by Company as a Permitted Partially-Owned Subsidiary by written
notice to the Administrative Agent, provided, that, with respect to Permitted
Partially-Owned Subsidiaries acquired or created after the Closing Date,
(i) Company owns more than 50% of the outstanding Capital Stock of such
Subsidiary, (ii) Company shall use its commercially reasonable efforts to cause
such Subsidiary to become a Guarantor hereunder and a Grantor under the Pledge
and Security Agreement, and (iii) Company shall use its commercially reasonable
efforts to cause the owner of the remaining Capital Stock of such Subsidiary to
pledge his or her Capital Stock in such Permitted Partially-Owned Subsidiary in
favor of the Collateral Agent for the benefit of the Secured Parties.
     “Permitted Seller Notes” means promissory notes containing subordination
provisions in substantially the form of, or no less favorable to Lenders (in the
reasonable judgment of Administrative Agent) than the subordination provisions
contained in, Exhibit K annexed hereto, representing any Indebtedness of
Holdings or Company incurred in connection with any Permitted Acquisition
payable to the seller in connection therewith, as such note may be amended,
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.16; provided that, no Permitted Seller Note shall (i) be
guarantied by any Subsidiary of Holdings or secured by any property of Holdings,
Company or any of its Subsidiaries, (ii) bear cash interest at a rate greater
than 8.5% per annum; or, (iii) except in accordance with Section 6.5, provide
for any prepayment or repayment of all or any portion of the principal thereof
prior to the date of the final scheduled installment of principal of the Loans;
provided, further, that in no event shall the aggregate scheduled cash payments
of principal and interest on all outstanding Permitted Seller Notes exceed
$4,000,000 in any Fiscal Year.
     “Permitted Subsidiary Dropdown” means a transaction in which (a) a Domestic
Subsidiary of Company (for purposes of this definition, the “existing
Subsidiary”) creates a Domestic Subsidiary (for purposes of this definition, the
“new Subsidiary”) and transfers some or all of the assets of the existing
Subsidiary to the new Subsidiary, (b) the existing Subsidiary transfers some of
the Capital

23



--------------------------------------------------------------------------------



 



Stock in the new Subsidiary to a third Person, or the new Subsidiary issues
Capital Stock in the new Subsidiary to a third Person, (i) as part of the
transaction pursuant to which a Person was acquired and merged into the new
Subsidiary or (ii) as part of an agreement to retain such Person as an employee
of the business of Holdings and its Subsidiaries and (c) the new Subsidiary is
designated as a Permitted Partially-Owned Subsidiary.
     “Permitted Transferee” has the meaning set forth in the definition of
“Specified Acquisition”.
     “Permitted Unsecured Indebtedness” shall mean unsecured Indebtedness of
Company or any of its Guarantor Subsidiaries; provided that (a) the terms of
such debt (i) do not provide for any scheduled repayment, maturity date,
mandatory redemption or sinking fund obligation prior to 90 days after the later
of the Closing Date Term Loan Maturity and any then existing New Term Loan
Maturity Date and (ii) do not materially restrict, limit or adversely affect the
ability of any Credit Party to perform their obligations under any of the Credit
Documents and (b) to the extent such Indebtedness is by its terms subordinated
in right of payment to the Obligations, (i) such Indebtedness is subordinated to
the Obligations on a basis reasonably satisfactory to Administrative Agent (it
being understood and agreed that any such determination by Administrative Agent
shall be binding on the Lenders and Lender Counterparties) and (ii) the terms of
such subordinated indebtedness provide that no payments of any kind may be made
under such subordinated indebtedness during any period while a Default or an
Event of Default has occurred and is continuing or would arise as a result of
such payment and (c) the covenants, events of default and credit support are
(i) reasonably customary for similar offerings by issuers with credit ratings
comparable to that of the issuer of such debt and (ii) no more restrictive than
the covenants, events of default and credit support under this Agreement and
(d) the terms of such debt are otherwise reasonably satisfactory to
Administrative Agent (it being understood and agreed that any such determination
by Administrative Agent shall be binding on the Lenders and Lender
Counterparties); provided further that Permitted Seller Notes shall not be
considered Permitted Unsecured Indebtedness.
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
     “Platform” as defined in Section 5.12.
     “Pledge and Security Agreement” means the Pledge and Security Agreement
executed by Company, each Guarantor and the Collateral Agent dated as of the
date hereof, as it may be amended, supplemented or otherwise modified from time
to time.
     “Prime Rate” means the rate of interest per annum that Wells Fargo
announces from time to time as its prime lending rate, as in effect from time to
time. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. Wells Fargo or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

24



--------------------------------------------------------------------------------



 



     “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Company, Administrative Agent and each Lender.
     “Projections” as defined in Section 3.1(i).
     “Pro Rata Share” means (i) with respect to all payments, computations and
other matters relating to the Closing Date Term Loan of any Lender, the
percentage obtained by dividing (a) the Closing Date Term Loan Exposure of that
Lender by (b) the aggregate Closing Date Term Loan Exposure of all Lenders;
(ii) with respect to all payments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or participations
purchased therein by any Lender or any participations in any Swing Line Loans
purchased by any Lender, the percentage obtained by dividing (a) the Revolving
Exposure of that Lender by (b) the aggregate Revolving Exposure of all Lenders;
and (iii) with respect to all payments, computations, and other matters relating
to New Term Loan Commitments or New Term Loans of a particular Series, the
percentage obtained by dividing (a) the New Term Loan Exposure of that Lender
with respect to that Series by (b) the aggregate New Term Loan Exposure of all
Lenders with respect to that Series. For all other purposes with respect to each
Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of the Closing Date Term Loan Exposure, the Revolving Exposure
and the New Term Loan Exposure of that Lender, by (B) an amount equal to the sum
of the aggregate Closing Date Term Loan Exposure, the aggregate Revolving
Exposure and the aggregate New Term Loan Exposure of all Lenders.
     “Public Disclosure” means Holdings’ most recent annual report, Form 10-K
for the most recently completed fiscal year, each quarterly report on Form 10-Q
or any current reports on Form 8-K (or similar reports filed on successor forms)
filed since the initial filing date of such Form 10-K, in each case filed at
least 5 Business Days prior to the Closing Date.
     “Public Lender” as defined in Section 5.12.
     “Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
     “Record Document” means, with respect to any Leasehold Property, (i) the
lease evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.
     “Recorded Leasehold Interest” means a Leasehold Property with respect to
which a Record Document has been recorded in all places necessary or desirable,
in Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.
     “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

25



--------------------------------------------------------------------------------



 



     “Register” as defined in Section 2.6(b).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Reimbursement Date” as defined in Section 2.23(d).
     “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
     “Replacement Lender” as defined in Section 2.22.
     “Replacement Term Loans” as defined in Section 10.5(e).
     “Requisite Class Lenders” means, as at any date of determination, (i) for
the Class of Lenders having Closing Date Term Loan Exposure, Lenders holding
more than 50% of the aggregate Closing Date Term Loan Exposure of all Lenders;
(ii) for the Class of Lenders having Revolving Exposure, Lenders having or
holding more than 50% of the aggregate Revolving Exposure of all Lenders; and
(iii) for each Class of Lenders having New Term Loan Exposure, Lenders holding
more than 50% of the aggregate New Term Loan Exposure of that Class.
     “Requisite Lenders” means Lenders having or holding Closing Date Term Loan
Exposure, New Term Loan Exposure and/or Revolving Exposure and representing more
than 50% of the sum of (i) the aggregate Closing Date Term Loan Exposure of all
Lenders; (ii) the aggregate Revolving Exposure of all Lenders; and (iii) the
aggregate New Term Loan Exposure of all Lenders.
     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of Holdings
or Company or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Holdings or Company or any of its Subsidiaries now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Holdings or Company or any of its Subsidiaries
now or hereafter outstanding and (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness or any Permitted Unsecured
Indebtedness.
     “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate. The amount

26



--------------------------------------------------------------------------------



 



of each Lender’s Revolving Commitment, if any, is set forth on Appendix A-2 or
in the applicable Assignment Agreement or Joinder Agreement, as the case may be,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is $100,000,000.
     “Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
     “Revolving Commitment Termination Date” means the earliest to occur of
(i) August 19, 2015, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.
     “Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) in the
case of Lenders (other than an Issuing Bank with respect to Letters of Credit
issued by it), the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (e) in the case of Lenders other than the Swing Line Lender,
the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
     “Revolving Lender” shall mean a Lender with a Revolving Commitment.
     “Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a).
     “Revolving Loan Note” means a promissory note in the form of Exhibit B-3,
as it may be amended, supplemented or otherwise modified from time to time.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
     “Sanctioned Person” means a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time.
     “Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

27



--------------------------------------------------------------------------------



 



     “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
     “Series” as defined in Section 2.24.
     “Settlement Confirmation” as defined in Section 10.6(b).
     “Settlement Service” as defined in Section 10.6(d).
     “Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.
     “Solvent” means, with respect to any Person, that as of the date of
determination both (i)(a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured; (c) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (d) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
     “Specified Acquisition” means a Permitted Acquisition in which, as part of
such acquisition, Company or the Company Subsidiary that makes such acquisition
sells, assigns or otherwise transfers Capital Stock of the target company (or,
subject to such sale, assignment or transfer not being a Change of Control or a
Default hereunder, any entity into which the target company is merged or into
which substantially all of the assets of the target company are acquired) to any
member of the management of, employee of, or any owner of the Capital Stock of
the company that was the subject of such Permitted Acquisition (such member or
owner, a “Permitted Transferee”).
     “Specified Cash Management Arrangement” means any cash management
arrangement (a) entered into by (i) Company or any of its Subsidiaries and
(ii) any Lender Counterparty, as counterparty and (b) which has been designated
by such Lender Counterparty and Company, by notice to the Administrative Agent
not later than thirty (30) days after the execution and delivery by Company or
such Subsidiary thereof, as a Specified Cash Management Arrangement. No Lender
Counterparty that is a party to a Specified Cash Management Arrangement shall
have any rights in

28



--------------------------------------------------------------------------------



 



connection with the management or release of any Collateral or of the
Obligations of any Credit Party under any Credit Document. For the avoidance of
doubt, (i) all cash management arrangements provided by the Administrative Agent
or any of its Affiliates and (ii) all cash management arrangements in existence
on the Closing Date between Company or any of its Subsidiaries and any Lender or
an Affiliate thereof, shall constitute Specified Cash Management Arrangements.
     “Subject Transaction” as defined in Section 6.8(f).
     “Subordinated Indebtedness” means (i) Indebtedness outstanding under
Permitted Seller Notes, (ii) any Permitted Unsecured Indebtedness noted in
clause (b) of the definition of Permitted Unsecured Indebtedness and (iii) any
Take Out Securities that constitute Indebtedness.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
     “Swing Line Lender” means Wells Fargo in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
     “Swing Line Loan” means a Loan made by Swing Line Lender to Company
pursuant to Section 2.3.
     “Swing Line Note” means a promissory note in the form of Exhibit B-3, as it
may be amended, supplemented or otherwise modified from time to time.
     “Swing Line Sublimit” means the lesser of (i) $10,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
     “Syndication Agent” as defined in the preamble hereto.
     “Take Out Securities” means Capital Stock or other securities convertible
into or otherwise linked to Capital Stock, the net proceeds of which are used to
repay the Loans and/or the Revolving Commitments; provided, however, that to the
extent the issuance of such Capital Stock or other securities constitute
Indebtedness, such Indebtedness shall be unsecured and subordinated in a manner
satisfactory to the Agents.
     “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature now or hereafter imposed,
levied, collected, withheld or assessed by any taxing authority; provided, “Tax
on the overall net income” of a Person shall be construed as a reference to a
tax imposed by the jurisdiction in which that Person is organized or in which
that Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in

29



--------------------------------------------------------------------------------



 



which that Person (and/or, in the case of a Lender, its lending office) is
deemed to be doing business on or measured by all or part of the net income,
profits or gains (whether worldwide, or only insofar as such income, profits or
gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise) of that Person (and/or, in the case of a Lender, its applicable
lending office).
     “Term Loan” means a Closing Date Term Loan or a New Term Loan.
     “Term Loan Commitment” means a Closing Date Term Loan Commitment or a New
Term Loan Commitment, and “Term Loan Commitments” means such commitments of all
Lenders.
     “Term Loan Maturity Date” means the Closing Date Term Loan Maturity Date or
the New Term Loan Maturity Date, as applicable, of any Series of New Term Loans.
     “Term Loan Note” means a promissory note substantially in the form of
Exhibit B-1, as it may be amended, supplemented or otherwise modified from time
to time.
     “Terminated Lender” as defined in Section 2.22.
     “Title Policy” as defined in Section 5.11.
     “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.
     “Transaction Costs” means the fees, costs and expenses payable by Holdings,
Company or any of Company’s Subsidiaries in connection with the closing of the
transactions contemplated by the Credit Documents, on the Closing Date.
     “Type of Loan” means (i) with respect to either Term Loans or Revolving
Loans, a Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to
Swing Line Loans, a Base Rate Loan.
     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “UCC Questionnaire” means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
     1.2 Accounting Terms.
          (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the Historical Financial Statements, except as
otherwise specifically prescribed herein.

30



--------------------------------------------------------------------------------



 



          (b) If at any time any change in GAAP or in the application of GAAP
would affect the computation of any financial ratio or other financial covenant
set forth in any Credit Document, and either Company or the Requisite Lenders
shall so request, Administrative Agent, Lenders and Company shall negotiate in
good faith to amend (subject to Section 10.5) such ratio or covenant to preserve
the original intent thereof in light of such change in (or in the application
of) GAAP; provided that, until so amended, (i) such ratio or financial covenant
shall continue to be computed in accordance with GAAP prior to such change in
(or in application of) GAAP and (ii) Company shall provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or financial covenant made before and after giving
effect to such change in (or in the application of) GAAP as is reasonably
necessary to demonstrate compliance (or non-compliance) with such ratio or
financial covenants.
          (c) Notwithstanding any other provision contained herein, calculations
in connection with the definitions, covenants and other provisions hereof shall
be made without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”).
     1.3 Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
SECTION 2. LOANS
     2.1 Closing Date Term Loans.
          (a) Closing Date Term Loan Commitments. Subject to the terms and
conditions hereof, each Lender severally agrees to make, on the Closing Date, a
Closing Date Term Loan to Company in an amount equal to such Lender’s Closing
Date Term Loan Commitment. Company may make only one borrowing under the Closing
Date Term Loan Commitments which shall be on the Closing Date. Any amount
borrowed under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.12(a) and 2.13, all amounts owed hereunder
with respect to the Closing Date Term Loans shall be paid in full no later than
the Closing Date Term Loan Maturity Date. Each Lender’s Closing Date Term Loan
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Closing Date Term Loan
Commitment on such date.

31



--------------------------------------------------------------------------------



 



          (b) Borrowing Mechanics for Closing Date Term Loans.
               (i) Company shall deliver to Administrative Agent a fully
executed and delivered Closing Date Certificate (which shall be deemed to be a
Funding Notice with respect to the Closing Date Term Loans for all purposes
hereof) no later than 1:00 p.m. (New York City time) one Business Day prior to
the Closing Date. Promptly upon receipt by Administrative Agent of such
certificate, Administrative Agent shall notify each Lender of the proposed
borrowing.
               (ii) Each Lender shall make its Closing Date Term Loan available
to Administrative Agent not later than 12:00 p.m. (New York City time) on the
Closing Date, by wire transfer of same day funds in Dollars, at the Principal
Office designated by Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Closing Date Term Loans available to Company on the Closing Date
by causing an amount of same day funds in Dollars equal to the proceeds of all
such Loans received by Administrative Agent from Lenders to be credited to the
account of Company at the Principal Office designated by Administrative Agent or
to such other account as may be designated in writing to Administrative Agent by
Company.
               (iii) All Closing Date Term Loans must be, as of the Closing
Date, Base Rate Loans.
     2.2 Revolving Loans.
          (a) Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Company in the aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, after giving effect to the making of
any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Revolving Loans.
               (i) Revolving Loans that are Base Rate Loans shall be made in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount, and Revolving Loans that are Eurodollar Rate Loans shall
be in an aggregate minimum amount of $2,000,000 and integral multiples of
$1,000,000 in excess of that amount.
               (ii) Whenever Company desires that Lenders make Revolving Loans,
Company shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 1:00 p.m. (New York City time) at least three
Business Days in advance of the proposed Credit Date in the case of a Eurodollar
Rate Loan, and at least one Business Day in advance of the proposed Credit Date
in the case of a Revolving Loan that is a Base Rate Loan. Except as otherwise
provided herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate
Loan shall be irrevocable on

32



--------------------------------------------------------------------------------



 



and after the related Interest Rate Determination Date, and Company shall be
bound to make a borrowing in accordance therewith.
               (iii) Notice of receipt of each Funding Notice in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided Administrative Agent shall have received
such notice by 1:00 p.m. (New York City time)) not later than 3:00 p.m. (New
York City time) on the same day as Administrative Agent’s receipt of such Notice
from Company.
               (iv) Each Lender shall make the amount of its Revolving Loan
available to Administrative Agent not later than 12:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
the Principal Office designated by the Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Revolving Loans
available to Company on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Revolving Loans received
by Administrative Agent from Lenders to be credited to the account of Company at
the Principal Office designated by the Administrative Agent or such other
account as may be designated in writing to Administrative Agent by Company.
               (v) Any Revolving Loans made on the Closing Date must be, as of
the Closing Date, Base Rate Loans.
     2.3 Swing Line Loans.
          (a) Swing Line Loans Commitments. During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender hereby
agrees to make Swing Line Loans to Company in the aggregate amount up to but not
exceeding the Swing Line Sublimit; provided, after giving effect to the making
of any Swing Line Loan, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.3 may be repaid and reborrowed during the Revolving
Commitment Period. Swing Line Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than such date.
          (b) Borrowing Mechanics for Swing Line Loans.
               (i) Swing Line Loans shall be made in an aggregate minimum amount
of $100,000 and integral multiples of $100,000 in excess of that amount.
               (ii) Whenever Company desires that Swing Line Lender make a Swing
Line Loan, Company shall deliver to Administrative Agent a Funding Notice no
later than 1:00 p.m. (New York City time) on the proposed Credit Date.
               (iii) Swing Line Lender shall make the amount of its Swing Line
Loan available to Administrative Agent not later than 3:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal

33



--------------------------------------------------------------------------------



 



Office. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of such
Swing Line Loans available to Company on the applicable Credit Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Swing
Line Loans received by Administrative Agent from Swing Line Lender to be
credited to the account of Company at the Administrative Agent’s Principal
Office, or to such other account as may be designated in writing to
Administrative Agent by Company.
               (iv) With respect to any Swing Line Loans which have not been
voluntarily prepaid by Company pursuant to Section 2.12, Swing Line Lender may
at any time in its sole and absolute discretion, deliver to Administrative Agent
(with a copy to Company), no later than 11:00 a.m. (New York City time) at least
one (1) Business Day in advance of the proposed Credit Date, a notice (which
shall be deemed to be a Funding Notice given by Company) requesting that each
Lender holding a Revolving Commitment make Revolving Loans that are Base Rate
Loans to Company on such Credit Date in an amount equal to the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which the Swing Line Lender requests Lenders to prepay.
Notwithstanding anything contained in this Agreement to the contrary, (1) the
proceeds of such Revolving Loans made by the Lenders other than Swing Line
Lender shall be immediately delivered by the Administrative Agent to Swing Line
Lender (and not to Company) and applied to repay a corresponding portion of the
Refunded Swing Line Loans and (2) on the day such Revolving Loans are made,
Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be
deemed to be paid with the proceeds of a Revolving Loan made by Swing Line
Lender to Company, and such portion of the Swing Line Loans deemed to be so paid
shall no longer be outstanding as Swing Line Loans and shall no longer be due
under the Swing Line Note of Swing Line Lender but shall instead constitute part
of Swing Line Lender’s outstanding Revolving Loans to Company and shall be due
under the Revolving Loan Note issued by Company to Swing Line Lender. Company
hereby authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loan deemed to be made
by the Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans. If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender should be recovered by or on behalf of Company from Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Lenders in
the manner contemplated by Section 2.16.
               (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one (1) Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender. In order
to evidence such participation each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender. In the event
any Lender holding a Revolving Commitment fails to

34



--------------------------------------------------------------------------------



 



make available to Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.
               (vi) Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swing Line Loans pursuant to the second preceding paragraph and
each Lender’s obligation to purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default or Lender Insolvency Default exists unless
Swing Line Lender has entered into arrangements satisfactory to it and Company
to eliminate Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loan, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans.
               (vii) All Swing Line Loans must be, at all times, Base Rate
Loans.
     2.4 Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
          (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If

35



--------------------------------------------------------------------------------



 



such corresponding amount is not in fact made available to Administrative Agent
by such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing in
this Section 2.4(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Term Loan Commitments and Revolving Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder.
     2.5 Use of Proceeds. All proceeds of the Closing Date Term Loans shall be
applied by Company to repay and refinance all amounts outstanding under the
Existing Credit Agreement and to pay fees, costs and expenses in connection
therewith and, to the extent of any funds remaining thereafter, for general
corporate purposes. The proceeds of the Revolving Loans, Letters of Credit,
Swing Line Loans and any New Term Loans shall be applied by Company for working
capital and general corporate purposes of Company and its Subsidiaries,
including Permitted Acquisitions. No portion of the proceeds of any Credit
Extension shall be used in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.
     2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes.
          (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Indebtedness of Company
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be prima facie
evidence thereof; provided, failure to make any such recordation, or any error
in such recordation, shall not affect any Lender’s Revolving Commitments or
Company’s Obligations in respect of any applicable Loans; and provided further,
in the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.
          (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments
and Loans of each Lender from time to time (the “Register”). The Register, as in
effect at the close of business on the preceding Business Day, shall be
available for inspection by Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
record, or shall cause to be recorded, in the Register the Revolving Commitments
and the Loans, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Company and each Lender, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Company’s Obligations in respect of any Loan.
Company hereby designates Wells Fargo to serve as Company’s agent solely for
purposes of maintaining the Register as provided in this Section 2.6, and
Company hereby agrees that,

36



--------------------------------------------------------------------------------



 



to the extent Wells Fargo serves in such capacity, Wells Fargo and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”
          (c) Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Company’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loan, Revolving Loan or Swing Line Loan, as the case may be.
     2.7 Interest on Loans.
          (a) Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
               (i) in the case of Term Loans and Revolving Loans:

  (1)   if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or    
(2)   if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

               (ii) in the case of Swing Line Loans, at the Base Rate plus the
Applicable Margin.
          (b) The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Company and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
          (c) In connection with Eurodollar Rate Loans there shall be no more
than twelve (12) Interest Periods outstanding at any time. In the event Company
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) shall be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) shall be made as, a Base Rate Loan). In the event Company fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Company shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall be prima facie
evidence thereof) the interest rate that shall apply to the Eurodollar Rate
Loans for which

37



--------------------------------------------------------------------------------



 



an interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Company and each Lender.
          (d) Interest payable pursuant to Section 2.7(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the preceding Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
          (e) Interest on each Loan shall accrue and shall be payable in arrears
on each Interest Payment Date and at maturity, including final maturity;
provided, that interest accruing in accordance with Section 2.7(f)(ii) or
Section 2.9 shall be payable on demand.
          (f) Company agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company at a
rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) from and after the applicable Reimbursement Date (if not paid by the
applicable Reimbursement Date), a rate which is 2% per annum in excess of the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans.
          (g) Interest payable pursuant to Section 2.7(f) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.7(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.23(e) with respect to such
honored drawing such Lender’s Pro Rata Share of any interest received by Issuing
Bank in respect of that portion of such honored drawing so reimbursed by Lenders
for the period from the date on which Issuing Bank was so reimbursed by Lenders
to but excluding the date on which such portion of such honored drawing is
reimbursed by Company.

38



--------------------------------------------------------------------------------



 



     2.8 Conversion/Continuation.
          (a) Subject to Section 2.17 and so long as no Default or Event of
Default shall have occurred and then be continuing, Company shall have the
option:
               (i) to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $1,000,000 and integral multiples of $500,000 in excess
of that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Company shall pay all
amounts due under Section 2.17 in connection with any such conversion; or
               (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$2,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.
          (b) Company shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 1:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to effect a conversion or continuation in accordance
therewith.
     2.9 Default Interest. Upon the occurrence and during the continuance of an
Event of Default described in Section 8.1(a), the principal amount of all Loans
and any interest payments on the Loans or any fees or other amounts owed
hereunder not paid when due, in each case whether at stated maturity, by notice
of prepayment, by acceleration or otherwise, shall, to the extent permitted by
applicable law, thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.
     2.10 Fees.
          (a) Company agrees to pay to Lenders having Revolving Exposure:
               (i) commitment fees equal to (1) the average of the daily
difference between (a) the Revolving Commitments, and (b) the sum of (x) the
aggregate principal amount of

39



--------------------------------------------------------------------------------



 



outstanding Revolving Loans (but not any outstanding Swing Line Loans) plus
(y) the Letter of Credit Usage, times (2) the Applicable Revolving Commitment
Fee Percentage; and
               (ii) letter of credit fees equal to (1) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (2) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
          (b) [Reserved].
          (c) Company agrees to pay directly to Issuing Bank, for its own
account, the following fees:
               (i) a per annum fronting fee separately agreed between the
Issuing Bank and Company, times the average aggregate daily maximum amount
available to be drawn under all Letters of Credit (determined as of the close of
business on any date of determination); and
               (ii) such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
Issuing Bank’s standard schedule for such charges and as in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.
          (d) All fees referred to in Section 2.10(a) shall be calculated on the
basis of a 360-day year, and the actual number of days elapsed and shall be
payable quarterly in arrears on April 1, July 1, October 1 and January 1 of each
year during the Revolving Commitment Period, commencing on the first such date
to occur after the Closing Date, and on the Revolving Commitment Termination
Date.
          (e) In addition to any of the foregoing fees, Company agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon,
including but not limited to any closing fees for the benefit of the Lenders set
forth in that certain fee letter dated as of July 16, 2010 among Company, the
Lead Arrangers, the Administrative Agent and the Syndication Agent (as it may be
amended, supplemented or otherwise modified from time to time).
     2.11 Scheduled Payments. The principal amount of the Closing Date Term
Loans shall be repaid in consecutive quarterly installments (each, an
“Installment”) in the aggregate amounts set forth below on the last day of each
Fiscal Quarter (each, an “Installment Date”) commencing December 31, 2010:

              Closing Date Term Installment Date   Loan Installments
December 31, 2010
  $ 6,250,000  
March 31, 2011
  $ 6,250,000  
June 30, 2011
  $ 6,250,000  
September 30, 2011
  $ 6,250,000  
December 31, 2011
  $ 6,250,000  

40



--------------------------------------------------------------------------------



 



              Closing Date Term Installment Date   Loan Installments
March 31, 2012
  $ 6,250,000  
June 30, 2012
  $ 6,250,000  
September 30, 2012
  $ 6,250,000  
December 31, 2012
  $ 9,375,000  
March 31, 2013
  $ 9,375,000  
June 30, 2013
  $ 9,375,000  
September 30, 2013
  $ 9,375,000  
December 31, 2013
  $ 9,375,000  
March 31, 2014
  $ 9,375,000  
June 30, 2014
  $ 9,375,000  
September 30, 2014
  $ 9,375,000  
December 31, 2014
  $ 12,500,000  
March 31, 2015
  $ 12,500,000  
June 30, 2015
  $ 12,500,000  
Closing Date Term Loan Maturity Date
  $ 337,500,000  

     ; provided, in the event any New Term Loans are made, such New Term Loans
shall be repaid on each Installment Date occurring on or after the applicable
Increased Amount Date in an amount not in excess of the product of (i) the
aggregate principal amount of New Term Loans of the applicable Series of New
Term Loans, times (ii) the ratio (expressed as a percentage) of (y) the amount
of all other Term Loans being repaid on such Installment Date and (z) the total
aggregate principal amount of all other Term Loans outstanding on such Increased
Amount Date.
     Notwithstanding the foregoing, (y) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.12, 2.13 and 2.14 as applicable; and (z) the Closing
Date Term Loans and the New Term Loans, together with all other amounts owed
hereunder with respect thereto, shall, in any event, be paid in full no later
than the Closing Date Term Loan Maturity Date and the New Term Loan Maturity
Date, respectively.
     2.12 Voluntary Prepayments/Commitment Reductions.
          (a) Voluntary Prepayments.
               (i) Any time and from time to time:
     (1) with respect to Base Rate Loans, Company may prepay, any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount;

41



--------------------------------------------------------------------------------



 



     (2) with respect to Eurodollar Rate Loans, Company may prepay, any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$2,000,000 and integral multiples of $1,000,000 in excess of that amount; and
     (3) with respect to Swing Line Loans, Company may prepay, any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $100,000,
and in integral multiples of $100,000 in excess of that amount.
               (ii) All such prepayments shall be made:
     (1) upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;
     (2) upon not less than three Business Day’s prior written or telephonic
notice in the case of Eurodollar Rate Loans; and
     (3) upon written or telephonic notice on the date of prepayment, in the
case of Swing Line Loans;
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 1:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
          (b) Voluntary Commitment Reductions.
               (i) Company may, upon not less than three Business Days’ prior
written or telephonic notice confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.
               (ii) Company’s notice to Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in Company’s
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof.
     2.13 Mandatory Prepayments/Commitment Reductions.

42



--------------------------------------------------------------------------------



 



          (a) Asset Sales. No later than the first Business Day following the
date of receipt by Holdings or any of its Subsidiaries of any Net Asset Sale
Proceeds, Company shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.14(b) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided, (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) so long as the
reinvestment of any such Net Asset Sale Proceeds are considered Consolidated
Capital Expenditures in the determination of the Fixed Charge Coverage Ratio,
Company shall have the option, directly or through one or more of its
Subsidiaries, to invest Net Asset Sale Proceeds within two hundred seventy
(270) days of receipt thereof in long term productive assets of the general type
used in the business of Company and its Subsidiaries, including the purchase of
one or more businesses and any real estate related to such businesses; provided
further, pending any such investment all such Net Asset Sale Proceeds shall be
applied to prepay Revolving Loans to the extent outstanding (without a reduction
in Revolving Commitments). Notwithstanding the foregoing, proceeds received by
Holdings or any of its Subsidiaries from sale lease back transactions permitted
under Section 6.11 shall be subject to the prepayment requirements set forth in
Section 6.11 and not the prepayment requirements set forth in this
Section 2.13(a).
          (b) Insurance/Condemnation Proceeds. No later than the first Business
Day following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided, (i) so long as no Default
or Event of Default shall have occurred and be continuing, and (ii) so long as
the reinvestment of any such Net Insurance/Condemnation Proceeds are considered
Consolidated Capital Expenditures in determination of the Fixed Charge Coverage
Ratio, Company shall have the option, directly or through one or more of its
Subsidiaries to invest such Net Insurance/Condemnation Proceeds within two
hundred seventy (270) days of receipt thereof in long term productive assets of
the general type used in the business of Holdings and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof; provided further, pending any such investment all such Net
Insurance/Condemnation Proceeds, as the case may be, shall be applied to prepay
Revolving Loans to the extent outstanding (without a reduction in Revolving
Commitments).
          (c) [Reserved].
          (d) Issuance of Debt. On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Company shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.14(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.
          (e) [Reserved].
          (f) Revolving Loans and Swing Loans. Company shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total

43



--------------------------------------------------------------------------------



 



Utilization of Revolving Commitments shall not at any time exceed the Revolving
Commitments then in effect.
          (g) Prepayment Certificate. Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.13(a)
through 2.13(e) or Section 6.11, Company shall deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds. In the event that Company shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Company shall promptly make an additional prepayment of the Loans
and/or the Revolving Commitments shall be permanently reduced in an amount equal
to such excess, and Company shall concurrently therewith deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.
     2.14 Application of Prepayments/Reductions.
          (a) Application of Voluntary Prepayments by Class of Loans. Any
prepayment of any Loan pursuant to Section 2.12(a) shall be applied as specified
by Company in the applicable notice of prepayment (for the sake of clarity,
including the order of application to scheduled Installments of principal of the
Term Loans to the extent any such prepayment is applied to the Term Loans);
provided, in the event Company fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied as follows:
     first, to repay outstanding Swing Line Loans to the full extent thereof;
     second, to repay outstanding Revolving Loans to the full extent thereof;
and
     third, to repay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts of each Class thereof) and shall be
further applied on a pro rata basis to each scheduled Installment of principal
of the Term Loans (including, for the avoidance of doubt, the Installment due on
the Term Loan Maturity Date for the applicable Class).
          (b) Application of Mandatory Prepayments by Class of Loans. Any amount
required to be paid pursuant to Sections 2.13(a) through 2.13(e) or Section 6.11
shall be applied as follows:
     first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts of each Class thereof) and shall be
further applied in direct order of maturity to each scheduled Installment of
principal of the Term Loans (including, for the avoidance of doubt, the
Installment due on the Term Loan Maturity Date for the applicable Class);
     second, to prepay the Swing Line Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;
     third, to prepay the Revolving Loans to the full extent thereof and to
further permanently reduce the Revolving Commitments by the amount of such
prepayment;

44



--------------------------------------------------------------------------------



 



     fourth, to prepay outstanding reimbursement obligations with respect to
Letters of Credit and to further permanently reduce the Revolving Commitments by
the amount of such prepayment;
     fifth, to cash collateralize Letters of Credit and to further permanently
reduce the Revolving Commitments by the amount of such cash collateralization;
and
     sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.
          (c) Application of Prepayments of Loans by Type of Loan. Considering
each Class of Loans being prepaid separately as set forth above, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Company pursuant to
Section 2.17(c).
     2.15 General Provisions Regarding Payments.
          (a) All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 1:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders; for purposes of computing interest and fees, funds received
by Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.
          (b) All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall include payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments
(and, in any event, any payments in respect of any Loan on a date when interest
is due and payable with respect to such Loan) shall be applied to the payment of
interest before application to principal.
          (c) Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.
          (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (e) Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Eurodollar Rate Loans, whenever any payment to be
made hereunder with respect to any Loan shall be stated to be due on a day that
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, with respect to Revolving Loans only, such extension of time
shall

45



--------------------------------------------------------------------------------



 



be included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
          (f) Company hereby authorizes Administrative Agent to charge Company’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).
          (g) Administrative Agent shall deem any payment by or on behalf of
Company hereunder that is not made in same day funds prior to 1:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Company and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.9 from the date such amount was due and payable
until the date such amount is paid in full.
          (h) If an Event of Default shall have occurred and be continuing and
not otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1, notwithstanding Section 2.14, all payments
or proceeds received by Agents hereunder in respect of any of the Obligations,
shall be applied in accordance with the application arrangements described in
Section 6.5 of the Pledge and Security Agreement.
     2.16 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such

46



--------------------------------------------------------------------------------



 



recovery, but without interest. Company expressly consents to the foregoing
arrangement and agrees that any holder of a participation so purchased may
exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder. The provisions of this Section 2.16 shall not be construed
to apply to (a) any payment made by Company pursuant to and in accordance with
the express terms of this Agreement or (b) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations owed to it.
     2.17 Making or Maintaining Eurodollar Rate Loans.
          (a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be prima
facie evidence thereof), on any Interest Rate Determination Date with respect to
any Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurodollar Rate, Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to Company
and each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Company with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Company.
          (b) Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be prima facie evidence thereof, but shall be made only after consultation
with Company and Administrative Agent) that the making, maintaining or
continuation of its Eurodollar Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Company pursuant to a Funding Notice or a Conversion/Continuation Notice,
Company shall have the option, subject to the

47



--------------------------------------------------------------------------------



 



provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
hereof.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender, upon written request by such Lender (which
request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment or any conversion of any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by Company.
          (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
          (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.17 and under
Section 2.18 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and under
Section 2.18.
     2.18 Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.19 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.18(a)) shall determine (which
determination shall be prima facie evidence thereof) that a change to or the
adoption of any law, treaty or governmental rule, regulation or order, or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes

48



--------------------------------------------------------------------------------



 



effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than any franchise Tax or a Tax on
the overall net income of such Lender) with respect to this Agreement or any of
the other Credit Documents or any of its obligations hereunder or thereunder or
any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Company shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Company
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.18(a), which statement shall be prima facie evidence
thereof.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section 2.18(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or Letters of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in the next sentence, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after-tax basis for such reduction. Such
Lender shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.18(b), which statement
shall be prima facie evidence thereof.

49



--------------------------------------------------------------------------------



 



          (c) Dodd-Frank Wall Street Reform and Consumer Protection Act. For
purposes of this Section 2.18, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives in connection therewith are deemed to have been adopted and gone into
effect after the date of this Agreement.
          (d) Effect of Failure or Delay in Requesting Compensation. Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section 2.18 shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such compensation; provided that Company
shall not be required to compensate a Lender or any Issuing Bank pursuant to
this Section 2.18 for any increased costs or reduction in the rate of return on
capital incurred more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies Company of the matter giving rise to
such increased costs or reduction in the rate of return on capital and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided, further that, if the matter giving rise to such increased costs or
reduction in the rate of return on capital is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. No Lender or Issuing Bank may make any demand pursuant to this
Section 2.18 more than 180 days after the Revolving Commitment Termination Date
or the Term Loan Maturity Date, as applicable.
     2.19 Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a franchise Tax or a Tax on the
overall net income of any Lender) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party.
          (b) Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender (which term shall include Issuing Bank for purposes of this
Section 2.19(b)) under any of the Credit Documents: (i) Company shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Company becomes aware of it; (ii) Company shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
(30) days after paying any sum from which it is required by law to make any
deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Company
shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority;

50



--------------------------------------------------------------------------------



 



provided, no such additional amount shall be required to be paid to any Lender
or Administrative Agent under clause (iii) above except to the extent that any
change after the date hereof (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or after the effective date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any requirement mentioned therein for a deduction, withholding
or payment shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender or Administrative Agent.
          (c) Evidence of Exemption From U.S. Withholding Tax. (i) Each Lender
that is not a United States Person (as such term is defined in Section
7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax purposes
(a “Non-US Lender”) shall deliver to Administrative Agent for transmission to
Company, on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), (A) two original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Credit Documents, or (B) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code, a Certificate re
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.19(c) hereby agrees, from time to time after
the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Administrative Agent for
transmission to Company two new original copies of Internal Revenue Service Form
W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor form), or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
confirm or establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to payments to such Lender
under the Credit Documents, or notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence. Company
shall not be required to pay any additional amount to any Non-US Lender under
Section 2.19(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the first sentence of this
Section 2.19(c), or (2) to notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.19(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became

51



--------------------------------------------------------------------------------



 



a Lender, as applicable, nothing in this last sentence of Section 2.19(c) shall
relieve Company of its obligation to pay any additional amounts pursuant to
Section 2.18(a) in the event that, as a result of any change in any applicable
law, treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.
               (ii) If any non-corporate Lender is a United States Person as
such term is defined in the Internal Revenue Code, such Lender shall deliver to
Administrative Agent on or prior to the Closing Date or on or prior to the date
of the Assignment Agreement, pursuant to which it becomes a Lender (in the case
of each other Lender) two original copies of Internal Revenue Service Form W-9
(or any successor forms), properly completed and duly executed by such Lender
and such other documentation required under the Internal Revenue Code to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to such principal, interest, fees or
other amounts payable under the any of the Credit Documents.
     2.20 Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.20) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.17, 2.18 or 2.19, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.17, 2.18
or 2.19 would be materially reduced and if, as determined by such Lender in its
sole but reasonable discretion, the making, issuing, funding or maintaining of
such Revolving Commitments, Loans or Letters of Credit through such other office
or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.20 unless
Company agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Company pursuant to this Section 2.20
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Company (with a copy to Administrative Agent) shall
be prima facie evidence thereof.
     2.21 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, if any Lender, (x) other than at the direction or request of
any regulatory agency or authority, defaults (a “Funds Defaulting Lender”) in
its obligation to fund (a “Funding Default”) any Revolving Loan or its portion
of any unreimbursed payment under Section 2.3(b)(iv) or Section 2.23(e) (in each
case, a “Defaulted Loan”) or (y) is deemed insolvent or becomes the subject of
an insolvency, bankruptcy, dissolution, liquidation or reorganization
proceeding, or if any Lender or any substantial part of its property becomes the
subject of an appointment of a receiver, intervenor or conservator, or a trustee
or similar officer, or becomes the subject of a bankruptcy proceeding (a “Lender
Insolvency Default”) under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency, conservatorship,

52



--------------------------------------------------------------------------------



 



receivership or similar law now or hereafter in effect (such Lender, an
“Insolvency Defaulting Lender” and, together with any Funds Defaulting Lenders,
the “Defaulting Lenders” and each a “Defaulting Lender”), then: (a) during any
Default Period with respect to such Defaulting Lender, such Defaulting Lender
shall be deemed not to be a “Lender” for purposes of calculating Requisite
Lenders or Requisite Class Lenders (including the granting of any consents or
waivers) with respect to any of the Credit Documents and Company shall pay to
Administrative Agent such additional amounts of cash as reasonably requested by
the Issuing Bank or the Swing Line Lender to be held as security for Company’s
reimbursement Obligations in respect of Letters of Credit and Swing Line Loans
then outstanding (such amount not to exceed such Defaulting Lender’s obligations
under Sections 2.3 and 2.23); (b) solely with respect to any Funds Defaulting
Lender that is not an Insolvency Defaulting Lender, to the extent permitted by
applicable law, until such time as the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero, (i) any voluntary prepayment
of the Revolving Loans shall, if Company so directs at the time of making such
voluntary prepayment, be applied to the Revolving Loans of other Lenders as if
such Defaulting Lender had no Revolving Loans outstanding and the Revolving
Exposure of such Defaulting Lender were zero, and (ii) any mandatory prepayment
of the Revolving Loans shall, if Company so directs at the time of making such
mandatory prepayment, be applied to the Revolving Loans of other Lenders (but
not to the Revolving Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender, it being
understood and agreed that Company shall be entitled to retain any portion of
any mandatory prepayment of the Revolving Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); (c) such Defaulting Lender’s Revolving Commitment and outstanding
Revolving Loans and such Defaulting Lender’s Pro Rata Share of the Letter of
Credit Usage shall be excluded for purposes of calculating the Revolving
Commitment fee payable to Lenders in respect of any day during any Default
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any Revolving Commitment fee pursuant to Section 2.10
with respect to such Defaulting Lender’s Revolving Commitment in respect of any
Default Period with respect to such Defaulting Lender; and (d) the Total
Utilization of Revolving Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. No Revolving Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.21, performance by Company of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Funding Default or Lender Insolvency Default or the operation of this
Section 2.21. The rights and remedies against a Defaulting Lender under this
Section 2.21 are in addition to other rights and remedies which Company may have
against such Defaulting Lender with respect to any Funding Default or Lender
Insolvency Default and which Administrative Agent or any Lender may have against
such Defaulting Lender with respect to any Funding Default or Lender Insolvency
Default.
     2.22 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) any Lender (an “Increased-Cost
Lender”) shall give notice to Company that such Lender is an Affected Lender or
that such Lender is entitled to receive payments under Section 2.17, 2.18 or
2.19, the circumstances which have caused such Lender to be an Affected Lender
or which entitle such Lender to receive such payments shall remain in effect,
and such Lender shall fail to withdraw such notice within five Business Days
after Company’s request for such withdrawal; or (b) any Lender shall become a
Defaulting Lender, the Default Period for such Defaulting Lender shall remain in
effect, and such Defaulting Lender shall fail to cure the default as a result of
which it has become a Defaulting Lender within five Business Days after
Company’s request

53



--------------------------------------------------------------------------------



 



that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of Requisite
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased-Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), Company
may, by giving written notice to Administrative Agent and any Terminated Lender
of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Terminated Lender shall pay any fees payable thereunder in connection with
such assignment (other than with respect to any Terminated Lender that is an
Insolvency Defaulting Lender, in which case such fees shall be payable by
Company); provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawing that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.10; (2) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.17(c), 2.18 or 2.19 or
otherwise as if it were a prepayment; and (3) in the event such Terminated
Lender is a Non-Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non-Consenting Lender; provided, Company may not make such election
with respect to any Terminated Lender that is also an Issuing Bank unless, prior
to the effectiveness of such election, Company shall have caused each
outstanding Letter of Credit issued thereby to be cancelled. Upon the prepayment
of all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Revolving Commitments, if any, such Terminated Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if Company exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.6. In the event that a Lender does
not comply with the requirements of the immediately preceding sentence within
one Business Day after receipt of such notice, each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 10.6
on behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.
     2.23 Issuance of Letters of Credit and Purchase of Participations Therein.
          (a) Letters of Credit. During the Revolving Commitment Period, subject
to the terms and conditions hereof, Issuing Bank agrees to issue Letters of
Credit for the account of Company in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit; provided, (i) each Letter of Credit
shall be denominated in Dollars; (ii) the stated amount of each Letter of Credit
shall not be less than $10,000 or such lesser amount as is acceptable to Issuing
Bank; (iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the

54



--------------------------------------------------------------------------------



 



Revolving Commitments then in effect; (iv) after giving effect to such issuance,
in no event shall the Letter of Credit Usage exceed the Letter of Credit
Sublimit then in effect; (v) in no event shall any standby Letter of Credit have
an expiration date later than the earlier of (1) the Revolving Commitment
Termination Date and (2) the date which is one year from the date of issuance of
such standby Letter of Credit; and (vi) in no event shall any commercial Letter
of Credit (x) have an expiration date later than the earlier of (1) the
Revolving Loan Commitment Termination Date and (2) the date which is 180 days
from the date of issuance of such commercial Letter of Credit or (b) be issued
if such commercial Letter of Credit is otherwise unacceptable to Issuing Bank in
its reasonable discretion. Subject to the foregoing, Issuing Bank may agree that
a standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each, unless Issuing Bank elects not
to extend for any such additional period; provided, Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time Issuing Bank must elect to
allow such extension; provided, further, in the event a Funding Default or
Lender Insolvency Default exists, Issuing Bank shall not be required to issue
any Letter of Credit unless Issuing Bank has entered into arrangements
satisfactory to it and Company to eliminate Issuing Bank’s risk with respect to
the participation in Letters of Credit of the Defaulting Lender, including by
cash collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of
Credit Usage.
          (b) Notice of Issuance. Whenever Company desires the issuance of a
Letter of Credit, it shall deliver to Administrative Agent an Issuance Notice no
later than 12:00 p.m. (New York City time) at least three Business Days (in the
case of standby letters of credit) or five Business Days (in the case of
commercial letters of credit), or in each case such shorter period as may be
agreed to by Issuing Bank in any particular instance, in advance of the proposed
date of issuance. Upon satisfaction or waiver of the conditions set forth in
Section 3.2, Issuing Bank shall issue the requested Letter of Credit only in
accordance with Issuing Bank’s standard operating procedures. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit,
Issuing Bank shall promptly notify each Lender with a Revolving Commitment of
such issuance, which notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to
Section 2.23(e).
          (c) Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments. In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Company and Issuing Bank, Company assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit;

55



--------------------------------------------------------------------------------



 



(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any Governmental Acts;
none of the above shall affect or impair, or prevent the vesting of, any of
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of Issuing Bank to Company. Notwithstanding anything
to the contrary contained in this Section 2.23(c), Company shall retain any and
all rights it may have against Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of Issuing Bank.
          (d) Reimbursement by Company of Amounts Drawn or Paid Under Letters of
Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Company and Administrative Agent,
and Company shall reimburse Issuing Bank on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless Company shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Company intends to reimburse Issuing Bank for the amount
of such honored drawing with funds other than the proceeds of Revolving Loans,
Company shall be deemed to have given a timely Funding Notice to Administrative
Agent requesting Lenders with Revolving Commitments to make Revolving Loans that
are Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to
the amount of such honored drawing, and (ii) subject to satisfaction or waiver
of the conditions specified in Section 3.2, Lenders with Revolving Commitments
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such honored drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse Issuing Bank for the amount of
such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, Company shall reimburse
Issuing Bank, on demand, in an amount in same day funds equal to the excess of
the amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received. Nothing in this Section 2.23(d) shall be
deemed to relieve any Lender with a Revolving Commitment from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and Company
shall retain any and all rights it may have against any Lender resulting from
the failure of such Lender to make such Revolving Loans under this
Section 2.23(d).
          (e) Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from Issuing Bank a participation in such Letter of Credit
and any drawings honored thereunder in an amount equal to such Lender’s Pro Rata
Share (with respect to the Revolving Commitments) of the maximum amount which is
or at any time may become available to be drawn thereunder. In the event that
Company shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.23(d), Issuing Bank shall promptly notify each

56



--------------------------------------------------------------------------------



 



Lender with a Revolving Commitment of the unreimbursed amount of such honored
drawing and of such Lender’s respective participation therein based on such
Lender’s Pro Rata Share of the Revolving Commitments. Each Lender with a
Revolving Commitment shall make available to Issuing Bank an amount equal to its
respective participation, in Dollars and in same day funds, at the office of
Issuing Bank specified in such notice, not later than 12:00 p.m. (New York City
time) on the first business day (under the laws of the jurisdiction in which
such office of Issuing Bank is located) after the date notified by Issuing Bank.
In the event that any Lender with a Revolving Commitment fails to make available
to Issuing Bank on such business day the amount of such Lender’s participation
in such Letter of Credit as provided in this Section 2.23(e), Issuing Bank shall
be entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by Issuing
Bank for the correction of errors among banks and thereafter at the Base Rate.
Nothing in this Section 2.23(e) shall be deemed to prejudice the right of any
Lender with a Revolving Commitment to recover from Issuing Bank any amounts made
available by such Lender to Issuing Bank pursuant to this Section in the event
that it is determined that the payment with respect to a Letter of Credit in
respect of which payment was made by such Lender constituted gross negligence or
willful misconduct on the part of Issuing Bank. In the event Issuing Bank shall
have been reimbursed by other Lenders pursuant to this Section 2.23(e) for all
or any portion of any drawing honored by Issuing Bank under a Letter of Credit,
such Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.23(e) with respect to such honored drawing
such Lender’s Pro Rata Share of all payments subsequently received by Issuing
Bank from Company in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Lender at its primary
address set forth below its name on Appendix B or at such other address as such
Lender may request.
          (f) Obligations Absolute. The obligation of Company to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.23(d) and the
obligations of Lenders under Section 2.23(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries; (vi) any breach hereof or of any other Credit Document by any
party thereto; (vii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; or (viii) the fact that an Event of Default
or a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.

57



--------------------------------------------------------------------------------



 



     (g) Indemnification. Without duplication of any obligation of Company under
Section 10.2 or 10.3, in addition to amounts payable as provided herein, Company
hereby agrees to protect, indemnify, pay and save harmless Issuing Bank from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which Issuing Bank may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of Issuing Bank, as determined by a final,
non-appealable judgment of a court of competent jurisdiction, or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of its compliance with any
Governmental Act.
     2.24 Incremental Facilities. Company may by written notice to
Administrative Agent elect to request (A) prior to the Revolving Commitment
Termination Date, an increase to the existing Revolving Loan Commitments (any
such increase, the “New Revolving Loan Commitments”) and/or (B) the
establishment of one or more new term loan commitments (the “New Term Loan
Commitments”), by an amount not in excess of $100,000,000 in the aggregate and
not less than $10,000,000 individually (or such lesser amount which shall be
approved by Administrative Agent), and integral multiples of $1,000,000 in
excess of that amount. Each such notice shall specify (A) the date (each, an
“Increased Amount Date”) on which Company proposes that the New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, shall be effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to Administrative Agent (or such later date as may be
agreed to by the Administrative Agent), and (B) the identity of each Lender or
other Person that is an Eligible Assignee (each, a “New Revolving Loan Lender”
or “New Term Loan Lender”, as applicable) to whom Company proposes any portion
of such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, be allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment or New Term Loan
Commitment. Such New Revolving Loan Commitments or New Term Loan Commitments
shall become effective, as of such Increased Amount Date; provided that (1) no
Default or Event of Default shall exist on such Increased Amount Date before or
after giving effect to such New Revolving Loan Commitments or New Term Loan
Commitments, as applicable; (2) both before and after giving effect to the
making of any Series of New Term Loans, each of the conditions set forth in
Section 3.2 shall be satisfied; (3) Company and its Subsidiaries shall be in pro
forma compliance with each of the covenants set forth in Section 6.8 as of the
last day of the most recently ended Fiscal Quarter after giving effect to such
New Revolving Loan Commitments or New Term Loan Commitments, as applicable;
(4) the New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the New Revolving Loan Lender or New Term Loan Lender,
as applicable, Company and the Administrative Agent, each of which Joinder
Agreements shall be recorded in the Register and each New Revolving Loan Lender
or New Term Loan Lender, as applicable, shall be subject to the requirements set
forth in Section 2.19(c); (5) Company shall make any payments required pursuant
to such Joinder Agreements and pursuant to Section 2.17(c) in connection with
the New Revolving Loan Commitments or New Term Loan Commitments; and (6) Company
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in

58



--------------------------------------------------------------------------------



 



connection with any such transaction. Any New Term Loans made on an Increased
Amount Date shall be designated a separate series (a “Series”) of New Term Loans
for all purposes of this Agreement.
     On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Lenders shall assign to each of the New Revolving Loan
Lenders, and each of the New Revolving Loan Lenders shall purchase from each of
the Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing
Revolving Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Loan Commitments to the Revolving Commitments, (b) each New Revolving
Loan Commitment shall be deemed for all purposes a Revolving Commitment and each
Loan made thereunder (a “New Revolving Loan”) shall be deemed, for all purposes,
a Revolving Loan and (c) each New Revolving Loan Lender shall become a Lender
with respect to the Revolving Loans and all matters relating thereto.
     On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Company (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
     Administrative Agent shall notify Lenders promptly upon receipt of
Company’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Loan Commitments and the New Revolving Loan Lenders or the Series
of New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (z) in the case of each notice to any Revolving Lender, the
respective interests in such Revolving Lender’s Revolving Loans, in each case
subject to the assignments contemplated by this Section.
     The terms and provisions of the New Revolving Loans shall be identical to
the Revolving Loans. The terms and provisions of the New Term Loans and New Term
Loan Commitments of any Series shall be, except as otherwise set forth below or
in the Joinder Agreement (in which case they must be reasonably satisfactory to
the Administrative Agent in its discretion), identical to the Closing Date Term
Loans. In any event (i) the weighted average life to maturity of all New Term
Loans of any Series shall be no shorter than the remaining weighted average life
to maturity of the Closing Date Term Loans, (ii) the applicable New Term Loan
Maturity Date of each Series shall be no shorter than the final maturity of the
Closing Date Term Loans, and (iii) the yield applicable to the New Term Loans of
each Series shall be as determined by Company and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement; provided however that
the yield applicable to the New Term Loans (after giving effect to all upfront
or similar fees or original issue discount payable with respect to such New Term
Loans and any minimum Adjusted Eurodollar Rate or minimum Base Rate) shall not
be greater than the applicable yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to the
Closing Date Term Loans (including any upfront fees or original issue discount
payable to the initial Lenders hereunder) plus 0.25% per annum unless the
interest rate with respect to the Closing Date Term Loans is increased so as to
equal

59



--------------------------------------------------------------------------------



 



the yield applicable to the New Term Loans (after giving effect to all upfront
or similar fees or original issue discount payable with respect to such New Term
Loans and any minimum Adjusted Eurodollar Rate or minimum Base Rate) less 0.25%
per annum. Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.24.
     For the avoidance of doubt, any New Term Loans, New Term Loan Commitments,
New Revolving Loans and New Revolving Loan Commitments shall constitute
Obligations, Guaranteed Obligations and Secured Obligations of the Credit
Parties and shall rank pari passu with the Closing Date Term Loans, Revolving
Commitments and Revolving Loans.
SECTION 3. CONDITIONS PRECEDENT
     3.1 Closing Date. The obligation of any Lender to make a Credit Extension
on the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
          (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document (other than the Notes) originally
executed and delivered by each applicable Credit Party for each Lender and shall
have received an executed Note or Notes for each Lender requesting a Note or
Notes.
          (b) Organizational Documents; Incumbency. Administrative Agent shall
have received (i) copies of the Organizational Documents of each Credit Party,
to the extent applicable, certified as of a recent date by the appropriate
governmental official, each dated the Closing Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of each
Credit Party executing the Credit Documents to which it is a party;
(iii) resolutions of the Board of Directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents or by which it or its assets
may be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation, each dated a recent date prior to the Closing Date;
and (v) such other documents as Administrative Agent may reasonably request.
          (c) Organizational and Capital Structure. The organizational structure
and capital structure of Holdings and its Subsidiaries, shall be as set forth on
Schedule 4.1.
          (d) Existing Credit Agreement. On the Closing Date, Holdings and its
Subsidiaries shall have (i) repaid in full the Existing Credit Agreement,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing the Existing Credit
Agreement or other obligations of Holdings and its Subsidiaries thereunder being
repaid on the Closing Date.
          (e) Transaction Costs. On or prior to the Closing Date, Company shall
have delivered to Administrative Agent Company’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

60



--------------------------------------------------------------------------------



 



          (f) Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Credit Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
          (g) Solvency Certificate. On the Closing Date, Administrative Agent
shall have received a Solvency Certificate in form, scope and substance
satisfactory to Administrative Agent, and demonstrating that after giving effect
to the financings and the other transactions contemplated by the Credit
Documents to occur on or prior to the Closing Date and any rights of
contribution, each Credit Party is and will be Solvent.
          (h) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid and perfected
First Priority security interest in the personal property Collateral, Collateral
Agent shall have received:
               (i) evidence satisfactory to the Collateral Agent of the
compliance by each Credit Party of their obligations under the Pledge and
Security Agreement and the other Collateral Documents (including, without
limitation, their obligations to execute and deliver UCC financing statements,
originals of securities, instruments and chattel paper);
               (ii) a completed UCC Questionnaire dated the Closing Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby;
               (iii) evidence that each Credit Party shall have taken or caused
to be taken any other action, executed and delivered or caused to be executed
and delivered any other agreement, document and instrument and made or caused to
be made any other filing and recording (other than as set forth herein)
reasonably required by Collateral Agent.
          (i) Financial Statements; Projections. Lenders shall have received
from Holdings (i) the Historical Financial Statements, (ii) pro forma
consolidated financial statements of Holdings and its Subsidiaries as of the
last day of and for the four-quarter period most recently ended prior to the
Closing Date for which financial statements are available, giving pro forma
effect to the financings and the other transactions contemplated by the Credit
Documents to occur on or prior to the Closing Date, which pro forma financial
statements shall be in form and substance satisfactory to Administrative Agent,
and (iii) projected consolidated financial statements of Holdings and its
Subsidiaries, which will be quarterly for the first year after the Closing Date
and annually thereafter through and including 2015 (the “Projections”), which
Projections shall not be inconsistent with information provided to the Lead
Arrangers prior to the delivery of the Commitment Letter.
          (j) Evidence of Insurance. Administrative Agent shall have received a
certificate from Holdings’ insurance broker or other evidence satisfactory to it
that all insurance required to be

61



--------------------------------------------------------------------------------



 



maintained pursuant to Section 5.5 is in full force and effect and that
Collateral Agent, for the benefit of the Secured Parties has been named as
additional insured and loss payee thereunder to the extent required under
Section 5.5, together with endorsements reasonably requested by Collateral
Agent.
          (k) Opinion of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinion of Akin Gump Strauss Hauer & Feld LLP, counsel for Credit Parties, dated
as of the Closing Date and in form and substance reasonably satisfactory to
Administrative Agent.
          (l) Fees. Company shall have paid to the Agents the fees payable on
the Closing Date referred to in Section 2.10(e).
          (m) Closing Date Certificate. Holdings and Company shall have
delivered to the Administrative Agent an originally executed Closing Date
Certificate, together with all attachments thereto.
          (n) No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent,
singly or in the aggregate, materially impairs the transactions contemplated by
the Credit Documents, or that could have a Material Adverse Effect.
          (o) Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent or Syndication Agent and its counsel shall be
satisfactory in form and substance to Administrative Agent and Syndication Agent
and such counsel, and Administrative Agent, Syndication Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent or Syndication Agent may reasonably request.
          (p) Funding Notice. Company shall have delivered to Administrative
Agent a fully executed Funding Notice with respect to the Closing Date Term
Loans and any Revolving Loans to be made on the Closing Date.
          (q) Credit Rating. If requested by the Lead Arrangers in connection
the financings and the other transactions contemplated by the Credit Documents
to occur on or prior to the Closing Date, Company shall have received a
refreshed corporate family rating and a refreshed corporate rating,
respectively, from each of Moody’s and S&P, and the Closing Date Term Loans
shall have been assigned a credit rating from each of Moody’s and S&P.
          (r) Closing Date. Lenders shall have made the Closing Date Term Loans
to Company on or before September 17, 2010.
          (s) Patriot Act. At least 10 days prior to the Closing Date, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and

62



--------------------------------------------------------------------------------



 



Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) the “Patriot Act”).
     Each Lender, by delivering its signature page to this Agreement and funding
a Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.
     3.2 Conditions to Each Credit Extension.
          (a) Conditions Precedent. The obligation of each Lender to make any
Loan, or Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:
               (i) Administrative Agent shall have received a fully executed and
delivered Funding Notice;
               (ii) after making the Credit Extensions requested on such Credit
Date, the Total Utilization of Revolving Commitments shall not exceed the
Revolving Commitments then in effect;
               (iii) as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, the
foregoing materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof;
               (iv) as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default; and
               (v) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received (i) a fully executed and delivered
Issuance Notice, (ii) all other information required by the applicable Issuance
Notice and (iii) such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.
          (b) Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Company may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing or continuation/conversion.
Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Company or for otherwise acting in good faith.

63



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Lender and Issuing Bank, on the Closing Date and
on each Credit Date, that the following statements are true and correct:
     4.1 Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.
     4.2 Capital Stock and Ownership. The Capital Stock of each of Holdings and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Holdings or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.
     4.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
     4.4 No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries except
to the extent such conflict, breach or default could not reasonably be expected
to have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Holdings or any of its

64



--------------------------------------------------------------------------------



 



Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect.
     4.5 Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.
     4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
     4.7 Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date, neither Holdings nor
any of its Subsidiaries has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Financial Statements or the notes thereto and which in any
such case is material in relation to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings and any of
its Subsidiaries taken as a whole.
     4.8 [Reserved].
     4.9 No Material Adverse Change. Since December 31, 2009, no event or change
has occurred that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect.
     4.10 No Restricted Junior Payments. Since December 31, 2009, neither
Holdings nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.5.
     4.11 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department,

65



--------------------------------------------------------------------------------



 



commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.12 Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal and state income tax returns and all other material tax returns and
reports of Holdings and its Subsidiaries required to be filed by any of them
have been timely filed, and all taxes shown on such tax returns to be due and
payable and all material assessments, fees and other governmental charges upon
Holdings and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Holdings knows of no proposed tax assessment against Holdings
or any of its Subsidiaries which is not being actively contested by Holdings or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
     4.13 Properties.
          (a) Title. Each of Holdings and its Subsidiaries has (i) good,
sufficient and marketable legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 and
in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.
          (b) Real Estate. As of the Closing Date, Schedule 4.13 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Credit Party, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and Holdings does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.
     4.14 Environmental Matters. Neither Holdings nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, to the
knowledge of Holdings or any of its Subsidiaries, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Holdings’ and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its

66



--------------------------------------------------------------------------------



 



Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Holdings
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Holdings’ or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent except for such
filings, generation, transportation, treatment, storage or disposal that could
not reasonably be expected to have a Material Adverse Effect. Compliance with
all current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.
     4.15 No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
     4.16 Governmental Regulation. Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Holdings nor any of its
Subsidiaries is a “registered investment company” or is “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
     4.17 Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
     4.18 Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Company, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the best knowledge of Holdings and Company,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, and (c) to the best knowledge of
Holdings and Company, no union representation question existing with respect to
the employees of Holdings or any of its Subsidiaries and, to the best knowledge
of Holdings and Company, no union organization activity that

67



--------------------------------------------------------------------------------



 



is taking place, except (with respect to any matter specified in clause (a),
(b) or (c) above, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect.
     4.19 Employee Benefit Plans. Holdings, each of its Subsidiaries and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have substantially performed all their obligations
under each Employee Benefit Plan. Each Employee Benefit Plan which is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service or an
application for such a letter is currently being processed by the Internal
Revenue Service with respect thereto and, to the knowledge of Holdings, its
Subsidiaries, and each of their ERISA Affiliates, nothing has occurred which
would prevent, or cause the loss of, such qualification. No material liability
to the PBGC (other than required premium payments), the Internal Revenue
Service, any Employee Benefit Plan or any Trust established under Title IV of
ERISA has been or is expected to be incurred by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates. No ERISA Event has occurred or is
reasonably expected to occur. Except to the extent required under Section 4980B
of the Internal Revenue Code or similar state laws, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates. As of the most recent
valuation date for any Pension Plan, the amount of benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities), does not exceed
$3,500,000. As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of Holdings,
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $3,500,000. Holdings, each of its Subsidiaries and
each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.
     4.20 Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby,
except those broker’s and finder’s fees otherwise disclosed to the Agents prior
to the Closing Date.
     4.21 Solvency. Each Credit Party is and, upon the incurrence of any
Obligation by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
     4.22 [Reserved]
     4.23 Subordination. The subordination provisions of any Permitted Seller
Notes or other Subordinated Indebtedness are enforceable against the holders
thereof, and the loans and other obligations thereunder are and will be within
the definition of “Subordinated Indebtedness” or “Subordinated Debt”, or similar
term, as applicable, included in such provisions.

68



--------------------------------------------------------------------------------



 



     4.24 Compliance with Statutes, etc. Each of Holdings and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     4.25 Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements (excluding any projections, pro-forma financial information
or estimates) furnished to Lenders by or on behalf of Holdings or any of its
Subsidiaries for use in connection with the transactions contemplated hereby,
when taken as a whole, together with the Public Disclosure (as modified or
supplemented after the Closing Date by other information furnished to the
Lenders or publicly disclosed, in each case prior to the occurrence of an Event
of Default pursuant to Section 8.1(d)), contains any untrue statement of a
material fact or omits to state a material fact (known to Holdings or Company,
in the case of any document not furnished by either of them) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Company to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
by a material amount. There are no facts known (or which should upon the
reasonable exercise of diligence be known) to Holdings or Company (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein, in the Public Disclosure, or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.
     4.26 U.S. Foreign Corrupt Practices Act and OFAC. No Credit Party or any
Affiliate thereof (i) is a Sanctioned Person, (ii) has more than 10% of its
assets in Sanctioned Entities or (iii) derives more than 10% of its operating
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to (i) make any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended, or (ii) fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.
     5.1 Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Lenders:

69



--------------------------------------------------------------------------------



 



          (a) [Reserved];
          (b) Quarterly Financial Statements. As soon as available, and in any
event within forty-five (45) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, the consolidated balance sheet of Holdings
and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;
          (c) Annual Financial Statements. As soon as available, and in any
event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year and the corresponding figures from the
Financial Plan for the Fiscal Year covered by such financial statements, in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto; and (ii) with respect such consolidated
financial statements a report thereon of independent certified public
accountants of recognized national standing selected by Holdings, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards) together with a written statement by such independent certified
public accountants stating whether, in connection with their audit examination,
any condition or event that constitutes a Default or an Event of Default under
Section 8 hereof has come to their attention and, if such a condition or event
has come to their attention, specifying the nature and period of existence
thereof; provided that such accountants shall not be liable by reason of any
failure to obtain knowledge of any such Default or Event of Default that would
not be disclosed in the course of their audit examination;
          (d) Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;
          (e) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

70



--------------------------------------------------------------------------------



 



          (f) Notice of Default. Promptly upon any officer of Holdings or
Company obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Holdings or
Company with respect thereto; (ii) that any Person has given any notice to
Holdings or any of its Subsidiaries or taken any other action with respect to
any event or condition set forth in Section 8.1(b); or (iii) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Holdings has taken, is taking and proposes to take
with respect thereto;
          (g) Notice of Litigation. Promptly upon any officer of Holdings or
Company obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Company to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either (i) or (ii) if adversely determined, could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Holdings or Company to
enable Lenders and their counsel to evaluate such matters;
          (h) ERISA. (i) Promptly upon becoming aware of the occurrence any
ERISA Event, a written notice specifying the nature thereof, what action
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (1) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (2) the most recent actuarial valuation report for each
Pension Plan; (3) all notices received by Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (4) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;
          (i) Financial Plan. As soon as practicable and in any event no later
than ninety (90) days after the beginning of each Fiscal Year, a consolidated
plan and financial forecast for such Fiscal Year and the next three succeeding
Fiscal Years (a “Financial Plan”), including (i) a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Year, together with a
schedule demonstrating compliance with the financial covenants required by
Section 6.8 and an explanation of the assumptions on which such forecasts are
based and (ii) forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each quarter of the current Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based;
          (j) Insurance Report. As soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Holdings and its Subsidiaries

71



--------------------------------------------------------------------------------



 



and all material insurance coverage planned to be maintained by Holdings and its
Subsidiaries in the immediately succeeding Fiscal Year;
          (k) Notice of Change in Board of Directors. With reasonable
promptness, written notice of any change in the board of directors (or similar
governing body) of Holdings or Company;
          (l) Notice Regarding Material Contracts. Promptly, and in any event
within ten (10) Business Days (i) after any Material Contract of Holdings or any
of its Subsidiaries is terminated or amended in a manner that is materially
adverse to Holdings or such Subsidiary, as the case may be, or (ii) any new
Material Contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to
Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Contract; provided, no such prohibition on delivery shall be
effective if it were bargained for by Holdings or its applicable Subsidiary with
the intent of avoiding compliance with this Section 5.1(l)), and an explanation
of any actions being taken with respect thereto;
          (m) Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
          (n) Information Regarding Collateral. Company will furnish to the
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in the location of any Credit Party’s chief executive
office, its jurisdiction of organization, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral (other than real property and
improvements and fixtures thereto) owned by it with a book value in excess of
$250,000 is located (including the establishment of any such new office or
facility), (iii) in any Credit Party’s identity or corporate structure or
(iv) in any Credit Party’s Federal Taxpayer Identification Number. Company
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents. Company also agrees promptly to notify the Collateral
Agent if any material portion of the Collateral is damaged or destroyed;
          (o) Annual Collateral Verifications. Each year, no later than thirty
(30) days after the delivery of annual financial statements with respect to the
preceding Fiscal Year pursuant to Section 5.1, Company shall deliver to the
Collateral Agent an Officer’s Certificate (i) either confirming that there has
been no change in such information since the date of the UCC Questionnaire
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above (or in such updated UCC Questionnaire) to the extent necessary to
protect and perfect the security interests under the Collateral Documents for a

72



--------------------------------------------------------------------------------



 



period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period); and
          (p) Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings to its security holders acting in
such capacity or by any Subsidiary of Holdings to its security holders other
than Holdings or another Subsidiary of Holdings, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Holdings or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by Holdings or any of its Subsidiaries to the public concerning
material developments in the business of Holdings or any of its Subsidiaries,
and (B) such other information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender.
     5.2 Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.
     5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) an adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a charge or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income Tax
return with any Person (other than Holdings or any of its Subsidiaries).
     5.4 Maintenance of Properties. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, and each Credit Party shall defend any
Collateral against all Persons at any time claiming any interest therein other
than Permitted Liens.
     5.5 Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business

73



--------------------------------------------------------------------------------



 



interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of Holdings
and its Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, Holdings will maintain or cause to be maintained (a) flood insurance
with respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, and (b) replacement value casualty insurance on the Collateral under
such policies of insurance, with such insurance companies, in such amounts, with
such deductibles, and covering such risks as are at all times carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses. Each such policy of insurance shall (i) name
Collateral Agent, on behalf of the Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to Collateral Agent, that names Collateral Agent, on behalf
of the Secured Parties as the loss payee thereunder.
     5.6 Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided, that each Lender shall
coordinate with Administrative Agent with respect to the frequency and timing of
such visits and inspections so as to reasonably minimize the burden imposed on
each Credit Party and its Subsidiaries.
     5.7 Lenders Meetings. Holdings and Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.
     5.8 Compliance with Laws. Each Credit Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any governmental authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     5.9 Environmental.
          (a) Environmental Disclosure. Holdings will deliver to Administrative
Agent and Lenders:
               (i) as soon as practicable following receipt thereof, copies of
all environmental audits, investigations, analyses and reports of any kind or
character, whether prepared

74



--------------------------------------------------------------------------------



 



by personnel of Holdings or any of its Subsidiaries or by independent
consultants, governmental authorities or any other Persons, with respect to
significant environmental matters at any Facility or with respect to any known
Environmental Claims;
               (ii) promptly upon the occurrence thereof, written notice
describing in reasonable detail (1) any Release required to be reported to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and (3)
Holdings or Company’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;
               (iii) as soon as practicable following the sending or receipt
thereof by Holdings or any of its Subsidiaries, a copy of any and all material
written communications with respect to (1) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of giving rise
to a Material Adverse Effect, (2) any Release required to be reported to any
federal, state or local governmental or regulatory agency, and (3) any request
for information from any governmental agency that suggests such agency is
investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity that has a reasonable
possibility of giving rise to a Material Adverse Effect;
               (iv) prompt written notice describing in reasonable detail
(1) any proposed acquisition of stock, assets, or property by Holdings or any of
its Subsidiaries that could reasonably be expected to (A) expose Holdings or any
of its Subsidiaries to, or result in, Environmental Claims that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and
               (v) with reasonable promptness, such other documents and
information as from time to time may be reasonably requested by Administrative
Agent in relation to any matters disclosed pursuant to this Section 5.9(a).
          (b) Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
(ii) make an appropriate response to any known Environmental Claim against such
Credit Party or any of its Subsidiaries where failure to do so could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; provided, however, that nothing in this Section 5.9(b) shall

75



--------------------------------------------------------------------------------



 



preclude any Credit Party or any of its Subsidiaries from contesting in good
faith any such Environmental Claim.
     5.10 Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Company, Company shall, except with respect to Permitted
Partially-Owned Subsidiaries (including Subsidiaries who will, after giving
effect to any transfer of Capital Stock to a Permitted Transferee under
Section 6.9(g) be Permitted Partially-Owned Subsidiaries), (a) promptly cause
such Domestic Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Counterpart Agreement, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
Environmental Reports and all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(b) and 3.1(h),
and to the extent reasonably requested by Administrative Agent, such documents,
instruments, agreements, and certificates as are similar to those described in
Section 3.1(k). In the event that any Person becomes a Permitted Partially-Owned
Subsidiary of Company, Company shall use its commercially reasonable efforts to
cause such Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement, and Company shall use commercially reasonable
efforts to cause the owner of the remaining Capital Stock of such Subsidiary to
pledge his or her Capital Stock in such Permitted Partially-Owned Subsidiary in
favor of the Collateral Agent for the benefit of the Secured Parties. In the
event that any Person becomes a Foreign Subsidiary of Company, and the ownership
interests of such Foreign Subsidiary are owned by Company or by any Domestic
Subsidiary thereof, Company shall, or shall cause such Domestic Subsidiary to,
deliver, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 3.1(b), and Company shall take, or shall
cause such Domestic Subsidiary to take, all of the actions referred to in
Section 3.1(h)(i) necessary to grant and to perfect a First Priority Lien in
favor of Administrative Agent, for the benefit of Secured Parties, under the
Pledge and Security Agreement in not more than 65% of such ownership interests.
With respect to each such Subsidiary, Company shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Company, and (ii) all
of the data required to be set forth in Schedules 4.1 and 4.2 with respect to
all Subsidiaries of Company; provided, such written notice shall be deemed to
supplement Schedules 4.1 and 4.2 for all purposes hereof.
     5.11 Mortgages on Material Real Estate Assets. Upon the request of the
Collateral Agent or the Requisite Lenders at any time during the continuance of
any Default or Event of Default, each Credit Party shall, in order to create in
favor of Collateral Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected First
Priority security interest in any Material Real Estate Asset so requested,
promptly provide to Collateral Agent with respect any such Material Real Estate
Asset so requested:
          (a) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each such Material Real Estate Asset (each such Material Real Estate Asset
subject to a Mortgage, a “Mortgaged Property”);
          (b) an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) with respect to each Mortgaged Property, in
each case with respect to the enforceability of the form(s) of Mortgages to be
recorded in the relevant state and such other matters

76



--------------------------------------------------------------------------------



 



as Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;
          (c) in the case of each Leasehold Property that is a Mortgaged
Property, (1) a Landlord Consent and Estoppel and (2) evidence that such
Leasehold Property is a Recorded Leasehold Interest;
          (d) (A) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Mortgaged Property (each,
a “Title Policy”), in amounts not less than the fair market value of each
Mortgaged Property, together with a title report issued by a title company with
respect thereto, dated not more than thirty days prior to the effectiveness of
such Mortgage and copies of all recorded documents listed as exceptions to title
or otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Mortgaged Property
in the appropriate real estate records;
          (e) flood certifications with respect to each such Material Real
Estate Asset and evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent; and
          (f) such other matters as may be requested by the Collateral Agent or
the Requisite Lenders, including but not limited to ALTA surveys, Environmental
Reports and appraisals with respect to such Material Real Estate Asset.
     5.12 Public Lenders. Company hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on SyndTrak Online or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Credit Parties or their
securities) (each, a “Public Lender”). Company hereby agrees that upon request
by Administrative Agent it will use commercially reasonable efforts to identify
that portion of the Company Materials that may be distributed to the Public
Lenders and that (w) all such Company Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” Company shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Company Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Credit Parties or their securities for purposes
of United States Federal and state securities laws; (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Company Materials

77



--------------------------------------------------------------------------------



 



that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”
     5.13 Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents. In furtherance and
not in limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by Guarantors and are secured
by substantially all of the assets of Holdings and its Subsidiaries (other than
Real Estate Assets except to the extent contemplated by Section 5.11 hereof) and
all of the outstanding Capital Stock of Company and its Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries).
     5.14 Post-Closing Covenant. Company shall take all such actions to deliver
and/or execute the certificates or documents set forth on Schedule 5.14 within
the time frames specified on Schedule 5.14.
SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.
     6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness of any Guarantor Subsidiary to Company or to any
other Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be subject to a First Priority Lien pursuant to
the Pledge and Security Agreement, (ii) all such Indebtedness shall be unsecured
and, pursuant to Section 7.7 hereof, subordinated in right of payment to the
payment in full of the Obligations and (iii) to the extent any of such
Indebtedness is evidenced by a promissory note or other similar evidence of
Indebtedness, then such note shall be delivered to the Collateral Agent to the
extent required under the Pledge and Security Agreement;
          (c) [Reserved];
          (d) [Reserved];
          (e) Indebtedness incurred by Holdings or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of Company or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Holdings or any of its Subsidiaries;

78



--------------------------------------------------------------------------------



 



          (f) Indebtedness (i) which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
(including, for the sake of clarity, obligations of the type described in
Section 6.2(d)) incurred in the ordinary course of business or (ii) consisting
of reimbursement obligations in respect of letters of credit issued in
connection with any such obligations;
          (g) Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts and Specified Cash Management
Arrangements;
          (h) guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;
          (i) guaranties by Company of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of Company of Indebtedness of Company or a Guarantor
Subsidiary with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1;
          (j) Indebtedness described in Schedule 6.1 or otherwise permitted
under this Section 6.1, but not any extensions, renewals or replacements of such
Indebtedness except (i) renewals and extensions expressly provided for in the
agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not less favorable to the
obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or
(C) incurred, created or assumed if any Default or Event of Default has occurred
and is continuing or would result therefrom;
          (k) Indebtedness with respect to Capital Leases not involving real
property in an aggregate amount not to exceed at any time $15,000,000;
          (l) purchase money Indebtedness in an aggregate amount not to exceed
at any time $10,000,000 (including any Indebtedness acquired in connection with
a Permitted Acquisition); provided, any such Indebtedness (i) shall be secured
only to the asset acquired in connection with the incurrence of such
Indebtedness, and (ii) shall constitute not less than 75% of the aggregate
consideration paid with respect to such asset;
          (m) Permitted Seller Notes (i) issued by Holdings as consideration in
Permitted Acquisitions; provided, that the aggregate principal amount of such
Permitted Seller Notes issued by Holdings shall not exceed $10,500,000; and
(ii) issued by Company as consideration in Permitted Acquisitions; provided,
that the aggregate amount of such Permitted Seller Notes issued by Company shall
not exceed $4,500,000;
          (n) Earn-Out Obligations incurred by Holdings constituting
consideration payable in connection with Permitted Acquisitions; provided, that
the maximum aggregate exposure, as reasonably estimated by management under all
such Earn-Out Obligations shall not exceed $20,000,000 at any time outstanding;

79



--------------------------------------------------------------------------------



 



          (o) a Subsidiary acquired pursuant to a Permitted Acquisition may
become or remain liable with respect to Indebtedness of such Subsidiary existing
at the time of the acquisition of such Subsidiary by Company or any of its
Subsidiaries and, a Subsidiary may become liable with respect to Indebtedness
secured by assets acquired pursuant to a Permitted Acquisition; provided that
(i) such Indebtedness was not incurred in connection with, or in anticipation
of, such Permitted Acquisition, and (ii) the aggregate principal amount of all
such Indebtedness at any time outstanding does not exceed $10,000,000;
          (p) Indebtedness of Company or any of its Subsidiaries to a Person to
the extent incurred in connection with a Permitted Acquisition of a portion or
all of the Capital Stock of a Permitted Partially-Owned Subsidiary and any
guaranty of such Indebtedness by Holdings, in an aggregate principal amount not
to exceed at any time outstanding $5,000,000, provided that any payments on such
Indebtedness shall only be permitted to the extent set forth in Section 6.5(g);
          (q) [Reserved];
          (r) Indebtedness of Holdings constituting Investments by Company
permitted under Section 6.7 hereof;
          (s) Indebtedness constituting Permitted Unsecured Indebtedness;
provided that, at the time of incurrence of such Indebtedness, (i) the pro forma
Leverage Ratio, after giving effect to the incurrence of such Permitted
Unsecured Indebtedness (as if such Permitted Unsecured Indebtedness had been
incurred on the last day of the prior Fiscal Quarter), shall not exceed 2.75:1.0
and (ii) the Company’s Liquidity Amount shall be greater than or equal to
$50,000,000;
          (t) other unsecured Indebtedness of Holdings and its Subsidiaries
(other than with respect to Permitted Seller Notes, Take Out Securities or
Permitted Unsecured Indebtedness), in an aggregate amount not to exceed at any
time $20,000,000;
          (u) Indebtedness of Holdings or Company comprised of Take Out
Securities; and
          (v) Indebtedness with respect to Capital Leases involving real
property in an aggregate amount not to exceed at any time $70,000,000; provided,
however, that to the extent that the amount of Indebtedness incurred under
Section 6.1 (k) remains less than $15,000,000, Company may increase the
Indebtedness allowed under this Section 6.1(v) by the difference between (x)
$15,000,000 and (y) the actual amount of indebtedness incurred under Section 6.1
(k); provided, further, however, that such an increase in the Indebtedness
allowed by this Section 6.l(v) above $70,000,000 shall reduce the $15,000,000
set forth in Section 6.1(k) on a dollar for dollar basis.
     6.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

80



--------------------------------------------------------------------------------



 



          (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
          (b) Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;
          (c) statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or ERISA or a violation of Section 436 of
the Internal Revenue Code), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;
          (d) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
          (e) easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;
          (f) any interest or title of a lessor, sublessor, lessee or sub-lessee
under any lease of real estate permitted hereunder;
          (g) Liens solely on any cash earnest money deposits made by Holdings
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement entered into by it as permitted hereunder;
          (h) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
          (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (j) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
          (k) licenses of patents, trademarks and other intellectual property
rights granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Company or such Subsidiary;

81



--------------------------------------------------------------------------------



 



          (l) Liens described in Schedule 6.2;
          (m) Liens securing Indebtedness permitted pursuant to Section 6.1(k),
6.1(l) and 6.1(v); provided, any such Lien shall encumber only the asset
acquired with the proceeds of such Indebtedness;
          (n) Liens on assets acquired pursuant to a Permitted Acquisition, so
long as such Liens were not created in anticipation of such Permitted
Acquisition; and
          (o) Liens in replacement of any of the foregoing to the extent that
they do not cover additional property or secure additional obligations than the
Liens which they replace.
     6.3 Equitable Lien. If any Credit Party or any of its Subsidiaries shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provisions whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.
     6.4 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.
     6.5 Restricted Junior Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Junior Payment except the following shall
be permitted:
          (a) [Reserved];
          (b) [Reserved];
          (c) So long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, Company may make regularly scheduled
payments of interest on any Take Out Securities; provided that (i) the aggregate
amount of any such interest payments shall not exceed $10,000,000 in any Fiscal
Year and (ii) at the time of such Restricted Junior Payment, and after giving
effect thereto, Company shall be in pro forma compliance with the covenants set
forth in Section 6.8 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such payments;
          (d) [Reserved];

82



--------------------------------------------------------------------------------



 



          (e) Subsidiaries of Company may make Restricted Junior Payments by way
of dividends to its shareholders proportionate to their respective holdings;
          (f) Holdings may make regularly scheduled payments in respect of
(i) Permitted Seller Notes in accordance with the terms of, and only to the
extent required by, and subject to the subordination provisions contained in,
the agreement pursuant to which such Permitted Seller Notes were issued or were
otherwise subject, and (ii) Earn-Out Obligations in accordance with the terms
of, and only to the extent required by, and subject to the subordination
provisions contained in, the documents related to the relevant Permitted
Acquisition;
          (g) Company and any of its Subsidiaries may issue Indebtedness
pursuant to Section 6.1(p) and may make regularly scheduled payments in respect
of such Indebtedness and Company and its Subsidiaries may make Restricted Junior
Payments to make a Permitted Acquisition of a portion or all of the Capital
Stock of a Permitted Partially-Owned Subsidiary; provided that (i) the aggregate
amount of such Restricted Junior Payments do not exceed $750,000 in any Fiscal
Year, and (ii) the aggregate principal amount of any such Indebtedness
outstanding pursuant to Section 6.1(p) does not exceed at any time $5,000,000 in
the aggregate;
          (h) Company may make Restricted Junior Payments to Holdings to the
extent required to enable Holdings (i) to make scheduled payments of principal
and interest on the Permitted Seller Notes and (ii) to make payments on Earn-Out
Obligations in accordance with the terms of, and only to the extent required by,
the documents related to the relevant Permitted Acquisition, so long as Holdings
applies the amount of any such Restricted Junior Payment for such purpose;
provided, that at the time of such Restricted Junior Payment pursuant to this
clause (h) and immediately after giving effect thereto, no Event of Default
shall have occurred and be continuing under Section 8.1(a), Section 8.1(c) or
Section 8.1(e);
          (i) Company and the Guarantor Subsidiaries may make Restricted Junior
Payments that are regularly scheduled interest payments on Permitted Unsecured
Indebtedness; provided, that at the time of such Restricted Junior Payment
pursuant to this clause (i) and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing;
          (j) Holdings may repurchase shares of Capital Stock of Holdings held
by officers and employees of Holdings and its Subsidiaries upon the termination
of the employment of such officers and employees; provided, however, that the
amount of such repurchase shall not exceed in any Fiscal Year the sum of (1)
$5,000,000 plus (2) the unutilized portion of such $5,000,000 from the
immediately preceding Fiscal Year;
          (k) Company may make Restricted Junior Payments to Holdings to the
extent required to enable Holdings to make the repurchases permitted pursuant to
Section 6.5(j), so long as Holdings applies the amount of any such Restricted
Junior Payment for such purpose;
          (l) [Reserved];
          (m) so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, Company may make Restricted Junior
Payments to Holdings, to the extent necessary to permit Holdings to pay
reasonable general administrative costs and expenses and (ii) to the extent
necessary to permit Holdings to discharge the consolidated tax liabilities of
Holdings and its

83



--------------------------------------------------------------------------------



 



Subsidiaries, in each case so long as Holdings applies the amount of any such
Restricted Junior Payment for such purpose;
          (n) [Reserved];
          (o) Company or any of its Subsidiaries may purchase any additional
portion, or all, of the Capital Stock of any Permitted Partially-Owned
Subsidiary in accordance with Section 6.9(h); and
          (p) so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, Holdings may, without limiting the
basket set forth in Section 6.5(j), repurchase shares of Capital Stock of
Holdings; provided, however, that the amount of such repurchase shall not exceed
(1) $35,000,000 at any time if the Leverage Ratio at the time of such repurchase
and after giving effect thereto is greater than or equal to 2.00:1.00, (2)
$75,000,000 at any time if the Leverage Ratio at the time of such repurchase and
after giving effect thereto is less than 2.00:1.00 but greater than or equal to
1.00:1.00 or (3) $125,000,000 at any time if the Leverage Ratio at the time of
such repurchase and after giving effect thereto is less than 1.00:1.00.
     6.6 Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.1(k), Section 6.1(l) and
Section 6.1(o) that impose restrictions on the transfer of property so acquired
or securing such Indebtedness and (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, and (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.
     6.7 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
          (a) [Reserved];
          (b) Cash Equivalents;
          (c) (i) equity Investments owned as of the Closing Date in any
Subsidiary and (ii) Investments made after the Closing Date in any Domestic
Subsidiary of Company that is, after giving effect to such Investment, a
Guarantor Subsidiary;
          (d) Investments (i) in accounts receivable arising and trade credit
granted in the ordinary course of business and in any Securities received in
satisfaction or partial satisfaction thereof

84



--------------------------------------------------------------------------------



 



from financially troubled account debtors and (ii) deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent
with the past practices of Holdings and its Subsidiaries;
          (e) intercompany loans to the extent permitted under Section 6.1(b);
          (f) Investments that constitute Permitted Acquisitions permitted
pursuant to Section 6.9;
          (g) loans and advances to employees of Holdings and its Subsidiaries
made in the ordinary course of business, including to purchase Capital Stock of
Holdings, in an aggregate principal amount not to exceed $5,000,000 at any one
time outstanding; provided, however, that the amount allocable to loans and
advances to purchase Capital Stock of Holdings shall not exceed $1,000,000 in
the aggregate; provided, further, however, that the proceeds received by
Holdings of such purchase of Holdings’ Capital Stock, shall be used by Holdings
to acquire Capital Stock of Company or otherwise used to make a common equity
contribution to Company or to repay loans or advances made to Holdings by
Company pursuant to Section 6.7(i);
          (h) Investments in Permitted Partially-Owned Subsidiaries, subject to
no Event of Default having occurred and be continuing or that would result
therefrom (including, for the avoidance of doubt, pursuant to Section 6.15
hereof);
          (i) loans and advances from Company to Holdings to permit Holdings to
make payments contemplated to be made pursuant to Section 6.5 hereof;
          (j) in connection with a Specified Acquisition, non-cash loans and
non-cash advances (that are reflected as receivables on the consolidated balance
sheet of Holdings) made to Permitted Transferees to purchase the Capital Stock
of the target company of such Specified Acquisition (or, subject to such sale,
assignment or transfer not being a Change of Control or a Default hereunder, any
entity into which the target company of such Specified Acquisition is merged or
into which substantially all of the assets of the target company of such
Specified Acquisition are acquired); provided that unless the surviving company
or the entity acquiring substantially all of the assets of the target company is
not already a Guarantor Subsidiary or a Permitted Partially-Owned Subsidiary,
Company shall designate such Person (if a Domestic Subsidiary) as a Permitted
Partially-Owned Subsidiary;
          (k) Investments described in Schedule 6.7;
          (l) Investments related to Company’s acquisition of Pet DRx
Corporation;
          (m) Investments not to exceed $200,000,000 at any time outstanding
(net of return of capital or repayments of principal actually received, in each
case in cash, with respect to any such Investments (which amount shall not
exceed, for purposes of determining the availability of the above amount, the
original cost of such Investment)) made after the Closing Date in Foreign
Subsidiaries in Canada or the United Kingdom, provided that (i) the above amount
will be reduced by the amount of any Permitted Acquisitions made of Foreign
Subsidiaries in the United Kingdom or Canada pursuant to Section 6.9(h) and
(ii) to the extent that Investments in Foreign Subsidiaries in Canada or the
United Kingdom are made in the form of shares of common stock of Holdings not
otherwise

85



--------------------------------------------------------------------------------



 



prohibited by the Credit Documents, then the value of such shares of common
stock of Holdings shall not be counted against the above amount; and
          (n) other Investments in an aggregate amount not to exceed at any time
$60,000,000; provided that to the extent that such Investments are made in the
form of shares of common stock of Holdings not otherwise prohibited by the
Credit Documents, then the value of such shares of common stock of Holdings
shall not be counted against the above amount.
     6.8 Financial Covenants.
          (a) [Reserved].
          (b) Fixed Charge Coverage Ratio. Company shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending September 30, 2010, to be less than 1.20:1.00.
          (c) Leverage Ratio. Company shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2010, to exceed 3.00:1.00.
          (d) [Reserved].
          (e) [Reserved].
          (f) Certain Calculations. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.8, Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission, which would include cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of Company) using the historical audited financial
statements, to the extent available, of any business so acquired or to be
acquired or sold or to be sold and the consolidated financial statements of
Holdings and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period); provided, however, calculations of pro forma Consolidated Adjusted
EBITDA with respect to a Permitted Acquisition, the aggregate consideration for
which constitutes $10,000,000 or less, shall be based on reasonable estimations
made by Company of such pre-acquisition EBITDA based on actual pre-acquisition
revenues; provided, further that, such Consolidated Adjusted EBITDA shall not
exceed in such case 22% of such actual pre-acquisition revenues.

86



--------------------------------------------------------------------------------



 



     6.9 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment in the ordinary course of business) the business, property or
fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
except:
          (a) any Subsidiary of Holdings may be merged with or into Company or
any Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;
          (b) sales or other dispositions of assets that do not constitute Asset
Sales;
          (c) Asset Sales, the proceeds of which (valued at (x) the principal
amount thereof in the case of non-Cash proceeds consisting of notes or other
debt Securities, (y) fair market value in the case of other non-Cash proceeds or
(z) with respect to Asset Sales in connection with Permitted Subsidiary
Dropdowns, the greater of the fair market value of the assets so transferred and
any Cash proceeds actually received) when aggregated with the proceeds of all
other Asset Sales (other than sales and lease backs) made within the same Fiscal
Year, are less than $20,000,000; provided (1) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of Company (or
similar governing body)), (2) other than with respect to Asset Sales in
connection with Permitted Subsidiary Dropdowns, no less than 80% thereof shall
be paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as
required by Section 2.13(a);
          (d) leases and subleases (as lessor or sublessor) of real property to
third parties at reasonable rents, taking into consideration any services
provided by lessee or sublessee, in an aggregate amount not to exceed $1,000,000
in any Fiscal Year;
          (e) [Reserved];
          (f) disposals of obsolete, worn out, redundant or surplus property;
          (g) sales, assignments or other dispositions by Company and any of its
Subsidiaries of Capital Stock to Permitted Transferees in connection with
Specified Acquisitions to the extent not otherwise prohibited hereunder and so
long as the proviso in Section 6.7(j) (to the extent applicable) is complied
with;
          (h) Permitted Acquisitions; provided, however, that (i) with respect
to any Permitted Acquisitions of entities outside of the United States, such
Permitted Acquisitions shall be limited to entities in the United Kingdom and
Canada and shall not exceed $200,000,000 in the

87



--------------------------------------------------------------------------------



 



aggregate, (ii) the threshold for Permitted Acquisitions of Persons in the
United Kingdom and Canada above will be reduced by the amount of any outstanding
Investments made in Foreign Subsidiaries in the United Kingdom or Canada
pursuant to Section 6.7(m) and (iii) to the extent that any consideration for
Permitted Acquisitions is in the form of shares of common stock of Holdings not
otherwise prohibited by the Credit Documents, then the value of such shares of
common stock shall not be counted against the above amount; and
          (i) sales and lease backs permitted pursuant to Section 6.11; and
          (j) Investments made in accordance with Section 6.7.
     6.10 Disposal of Subsidiary Interests. Except for any sale of interests in
the Capital Stock of any of its Subsidiaries in compliance with the provisions
of Section 6.9, no Credit Party shall, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.
     6.11 Sales and Lease-Backs. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease; provided, however, that Company and its Subsidiaries
may sell and lease-back real estate assets without limitation provided,
notwithstanding anything to the contrary set forth in this Agreement, that any
proceeds received from such sale and lease back transactions in excess of
$25,000,000 in the aggregate in any Fiscal Year shall be used to prepay (no
later than the third Business Day following the date of receipt of such
proceeds) the Loans in accordance with Section 2.l4(b).
     6.12 Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 10%
or more of any class of Capital Stock of Holdings or any of its Subsidiaries or
with any Affiliate of Holdings or of any such holder, on terms that are less
favorable to Holdings or that Subsidiary, as the case may be, than those that
might be obtained at the time from a Person who is not such a holder or
Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between Holdings, Company and any Subsidiary; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation and management equity
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business; (d) payment of Transaction
Costs to the extent such payments are made to any holder of 10% or more of any
class of Capital Stock of Holdings or any of its Subsidiaries or to any
Affiliate of Holdings or of any such holder; and (e) sales or purchases by
Company or any of its Subsidiaries of the Capital Stock of a Subsidiary of
Company; provided, that with respect to such sales, Company designates such
Subsidiary a Permitted Partially-

88



--------------------------------------------------------------------------------



 



Owned Subsidiary, and, with respect to such purchases, such purchases are
permitted pursuant to Sections 6.1(p) and 6.5(g).
     6.13 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and businesses or lines of businesses the same as, related, complementary
or ancillary to, the business in which such Credit Party is engaged as of the
Closing Date and (ii) such other lines of business as may be consented to by
Requisite Lenders.
     6.14 Permitted Activities of Holdings. Notwithstanding anything to the
contrary contained herein, Holdings shall not (a) incur, directly or indirectly,
any Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness and obligations permitted to be incurred by Holdings under
Section 6.1 (including, without limitation, Indebtedness and obligations owing
to Company, Permitted Seller Notes and Earn-Out Obligations and Indebtedness and
obligations set forth on Schedule 6.1 for which Holdings is obligor as of the
Closing Date), obligations to pay Transaction Costs and obligations for Taxes
and administrative costs and expenses as contemplated on Sections 6.5(l) and
6.5(m); (b) create or suffer to exist any Lien upon any property or assets now
owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to
Section 6.2; (c) engage in any business or activity or own any assets other than
(i) holding 100% of the Capital Stock of Company, (ii) performing its
obligations under Permitted Seller Notes and Earn-Out Obligations and for Taxes
and administrative costs and expenses as contemplated by Sections 6.5(l) and
6.5(m); (iii) making Restricted Junior Payments and Investments to the extent
not prohibited by this Agreement; (iv) entering into confidentiality and
non-disclosure agreements entered into in the ordinary course of business and
(v) performing its obligations and activities incidental to the foregoing to the
extent not prohibited under the Credit Documents; (d) consolidate with or merge
with or into, or convey, transfer or lease all or substantially all its assets
to, any Person; (e) sell or otherwise dispose of any Capital Stock of any of its
Subsidiaries except to the extent permitted by Section 6.9; (f) create or
acquire any Subsidiary or make or own any Investment in any Person other than
Company and other than as permitted under Section 6.7(g); or (g) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.
     6.15 Permitted Partially-Owned Subsidiaries. At no time shall the total
portion of Consolidated Adjusted EBITDA contributed by all Subsidiaries
constituting Permitted Partially-Owned Subsidiaries (irrespective of whether or
not Guarantor Subsidiaries) exceed 15% of Consolidated Adjusted EBITDA.
     6.16 Amendments or Waivers with respect to Subordinated Indebtedness and
Permitted Unsecured Indebtedness. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, amend or otherwise change the terms of any Subordinated
Indebtedness or any Permitted Unsecured Indebtedness in any manner that is, in
the good faith and reasonable determination of Company, adverse in any material
respect to the interests of the Lenders.
     6.17 Designation of “Senior Indebtedness”. Company shall not designate any
Indebtedness (other than the Obligations) as “Senior Indebtedness” or similar
term for purposes of any Subordinated Indebtedness without the prior written
consent of Requisite Lenders.

89



--------------------------------------------------------------------------------



 



     6.18 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year-end from December 31.
SECTION 7. GUARANTY
     7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. 362(a)) (collectively, the “Guaranteed Obligations”).
     7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

90



--------------------------------------------------------------------------------



 



     7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
     7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Company and any Beneficiary with respect to the existence of such Event of
Default;
          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,

91



--------------------------------------------------------------------------------



 



place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement or Specified Cash Management Arrangement and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Company or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents, the Hedge Agreements or the Specified Cash Management
Arrangements; and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, the Hedge Agreements or the Specified Cash Management Arrangements,
at law, in equity or otherwise) with respect to the Guaranteed Obligations or
any agreement relating thereto, or with respect to any other guaranty of or
security for the payment of the Guaranteed Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to departure from, any of
the terms or provisions (including provisions relating to events of default)
hereof, any of the other Credit Documents, any of the Hedge Agreements, any of
the Specified Cash Management Arrangements or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Credit Document, such Hedge Agreement, such Specified Cash
Management Arrangement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents, any of the Hedge Agreements, or
any of the Specified Cash Management Arrangements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a

92



--------------------------------------------------------------------------------



 



security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Company may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
     7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements,
the Specified Cash Management Arrangements or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
     7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated, each Guarantor hereby waives any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Company or any other Guarantor or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Company, and (c)

93



--------------------------------------------------------------------------------



 



any benefit of, and any right to participate in, any collateral or security now
or hereafter held by any Beneficiary. In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been paid in full, such amount
shall be held in trust for Administrative Agent on behalf of Beneficiaries and
shall forthwith be paid over to Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.
     7.7 Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor or Company (such holder of
Indebtedness, the “Obligee Credit Party”) is hereby subordinated in right of
payment to the Obligations (if the Obligee Credit Party is Company) and the
Guaranteed Obligations (if the Obligee Credit Party is a Guarantor), and any
such indebtedness collected or received by the Obligee Credit Party after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Obligations or the Guaranteed Obligations, as the case may
be but without affecting, impairing or limiting in any manner the liability of
the Obligee Credit Party under any other provision hereof.
     7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been finally
and indefeasibly paid in full and the Revolving Commitments shall have
terminated. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
     7.9 Authority of Guarantors or Company. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     7.10 Financial Condition of Company. Any Credit Extension may be made to
Company or continued from time to time, any Hedge Agreements and any Specified
Cash Management Arrangements may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Company at the time of any such grant or
continuation or at the time such Hedge Agreement or Specified Cash Management
Arrangement is entered into, as the case may be. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial

94



--------------------------------------------------------------------------------



 



condition of Company. Each Guarantor has adequate means to obtain information
from Company on a continuing basis concerning the financial condition of Company
and its ability to perform its obligations under the Credit Documents, the
Specified Cash Management Arrangements and the Hedge Agreements, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary.
     7.11 Bankruptcy, etc (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other Guarantor may have by
reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are Guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Company of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Company, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
     7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

95



--------------------------------------------------------------------------------



 



SECTION 8. EVENTS OF DEFAULT
     8.1 Events of Default. If any one or more of the following conditions or
events shall occur:
          (a) Failure to Make Payments When Due. Failure by Company to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) days after
the date due; or
          (b) Default in Other Agreements. (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in a
principal amount of $10,000,000 or more, beyond the grace period, if any,
provided therefor and the holder of such Indebtedness has any rights or remedies
exercisable as a result of such failure; or (ii) breach or default by any Credit
Party with respect to any other material term of (1) one or more items of
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.5,
Section 5.2 or Section 6; or
          (d) Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty (30) days after the earlier of (i) an officer of such
Credit Party becoming aware of such default or (ii) receipt by Company of notice
from Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries)
under the Bankruptcy Code or under any other applicable

96



--------------------------------------------------------------------------------



 



bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries), or over all or a substantial part of its property, shall have
been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Holdings or any
of its Subsidiaries (other than Immaterial Subsidiaries), and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings
or any of its Subsidiaries (other than Immaterial Subsidiaries) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) shall make any assignment for
the benefit of creditors; or (ii) Holdings or any of its Subsidiaries (other
than Immaterial Subsidiaries) shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving an amount in excess of $10,000,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance Company has acknowledged coverage) shall be entered or
filed against Holdings or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days (or in any event later than five days prior to the
date of any proposed sale thereunder); or
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty (30) days; or
          (j) Employee Benefit Plans. There shall occur one or more ERISA Events
which individually or in the aggregate has resulted or could reasonably be
expected to result in liability of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $3,500,000 during the term
hereof; there shall exist one or more facts or circumstances that might
reasonably be expected to result in the imposition of a Lien pursuant to Section
430(k) of the Internal Revenue Code or pursuant to ERISA with respect to any
Pension Plan; or there shall exist an amount of benefit liabilities (as defined
in ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which exceeds $3,500,000; or

97



--------------------------------------------------------------------------------



 



          (k) Change of Control. A Change of Control shall occur; or
          (l) Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) any material part of the
Guaranty (taking into consideration the joint and several obligations of
Guarantors in respect of the Guaranty) for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party;
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Company by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the Letter of Credit Usage at such time (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit) to be applied to the amount of
any drawings under Letters of Credit and not theretofore reimbursed by or on
behalf of Company or held as security for undrawn Letters of Credit, as
applicable, and (III) all other Obligations under the Credit Documents;
provided, the foregoing shall not affect in any way the obligations of Lenders
under Section 2.3(b)(iv) or Section 2.23(e); and (C) Administrative Agent may
cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to Collateral Documents.
Notwithstanding any of the foregoing to the contrary set forth herein, it shall
not constitute an Event of Default hereunder if any of the circumstances
described above in Sections 8.1(f), 8.1(g), 8.1(i) and 8.1(l) shall have
occurred with respect to one or more Subsidiaries of Company which in the
aggregate do not account for more than 2.50% of Company’s total Consolidated
Adjusted EBITDA for the four-Fiscal Quarter period most recently ended.
SECTION 9. AGENTS
     9.1 Appointment of Agents. Wells Fargo and Bank of America are hereby
appointed Joint Lead Arrangers, Bank of America is hereby appointed Syndication
Agent, and JPMorgan Chase Bank, N.A., U.S. Bank National Association. and Union
Bank, N.A. are each hereby appointed as Co-Documentation Agents hereunder, and
each Lender hereby authorizes Lead Arrangers, Syndication

98



--------------------------------------------------------------------------------



 



Agent and Co-Documentation Agents to act as its agents in accordance with the
terms hereof and the other Credit Documents. Wells Fargo is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Administrative Agent and Collateral
Agent to act as its agent in accordance with the terms hereof and the other
Credit Documents. Each Agent hereby agrees to act upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries. Each of Syndication Agent and
each Co-Documentation Agent, without consent of or notice to any party hereto,
may assign any and all of its rights or obligations hereunder to any of its
Affiliates. As of the Closing Date, all the respective obligations of Wells
Fargo and Bank of America, in their capacity as Lead Arrangers, Bank of America,
in its capacity as Syndication Agent, and JPMorgan Chase Bank, N.A., U.S. Bank
National Association and Union Bank, N.A., in their capacity as Co-Documentation
Agents, shall terminate.
     9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any Credit
Party; and nothing herein or in any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or of any of the other Credit Documents except as
expressly set forth herein or therein.
     9.3 General Immunity.
          (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, any Lender or any person providing the Settlement Service to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.

99



--------------------------------------------------------------------------------



 



          (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issues by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Holdings and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).
          (c) Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent; provided, that the appointment of one or more sub-agents
shall not relieve the Administrative Agent of any of its duties or obligations
under this Agreement or any other Credit Documents and the Administrative Agent
shall exercise due care in the selection and monitoring of any such sub-agent.
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, and (ii) such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub-agent. Any sub-agent
shall be obligated to account for all money and other property handled by it in
connection with this Agreement or any other Credit Document as if it were a
party

100



--------------------------------------------------------------------------------



 



hereto or thereto, as applicable, as Administrative Agent, but shall otherwise
deal solely with and at the direction of Administrative Agent.
     9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with Holdings or any of its Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Company for services in connection herewith and
otherwise without having to account for the same to Lenders.
     9.5 Lenders’ Representations, Warranties and Acknowledgment.
          (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
          (b) Each Lender, by delivering its signature page to this Agreement,
an Assignment Agreement or a Joinder Agreement and funding its Closing Date Term
Loan and/or a Revolving Loan on the Closing Date or by the funding of any New
Term Loans or New Revolving Loans, as the case may be, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date or as of the date of funding of such
New Term Loans or New Revolving Loans.
     9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such

101



--------------------------------------------------------------------------------



 



Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence.
     9.7 Successor Administrative Agent, Collateral Agent and Swing Line Lender.
          (a) Administrative Agent may resign at any time by giving thirty
(30) days’ prior written notice thereof to Lenders and Company, and
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Company and
Administrative Agent and signed by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, in
consultation with Company, to appoint a successor Administrative Agent. If the
Requisite Lenders have not appointed a successor Administrative Agent within
30 days after delivery of the notice of resignation by the Administrative Agent
or a successor Administrative Agent has not accepted such appointment by such
time, the resignation of the Administrative Agent shall nevertheless be
effective at such time and the Requisite Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent; provided that until a successor
Administrative Agent is so appointed, Administrative Agent may, by notice to
Company and Requisite Lenders, retain its role as Collateral Agent under any
Collateral Documents. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder. Except as provided above,
any resignation or removal of Wells Fargo or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of Wells Fargo or its successor as Collateral Agent. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
hereunder. Any successor Administrative Agent appointed pursuant to this Section
shall, upon its acceptance of such appointment, become the successor Collateral
Agent for all purposes hereunder. If Wells Fargo or its successor as
Administrative Agent pursuant to this Section has resigned as Administrative
Agent but retained its role as Collateral Agent as set forth above and no
successor Collateral Agent has become the Collateral Agent pursuant to the
immediately preceding sentence, Wells Fargo or its successor may resign as
Collateral Agent upon notice to Company and Requisite Lenders at any time.

102



--------------------------------------------------------------------------------



 



          (b) In addition to the foregoing, Collateral Agent may resign at any
time by giving thirty 30 days’ prior written notice thereof to Lenders and the
Grantors, and Collateral Agent may be removed at any time with or without cause
by an instrument or concurrent instruments in writing delivered to the Grantors
and Collateral Agent signed by Requisite Lenders. Administrative Agent shall
have the rights to appoint a financial institution as Collateral Agent
hereunder, subject to the reasonable satisfaction of Company and the Requisite
Lenders and Collateral Agent’s resignation shall become effective on the earlier
of (i) the acceptance of such successor Collateral Agent by Company and the
Requisite Lenders or (ii) the thirtieth day after such notice of resignation.
Upon any such notice of resignation or any such removal, Requisite Lenders shall
have the right, upon five Business Days’ notice to Administrative Agent, to
appoint a successor Collateral Agent. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
          (c) Any resignation or removal of Administrative Agent pursuant to
this Section shall also constitute the resignation or removal of Wells Fargo or
its successor as Swing Line Lender, and any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (a) Company shall prepay any outstanding Swing Line Loans made by
the retiring or removed Administrative Agent in its capacity as Swing Line
Lender, (b) upon such prepayment, the retiring or removed Administrative Agent
and Swing Line Lender shall surrender any Swing Line Note held by it to Company
for cancellation, and (c) Company shall issue, if so requested by Successor
Administrative Agent and Swing Line Loan Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the principal amount of
the Swing Line Loan Sublimit then in effect and with other appropriate
insertions.
     9.8 Collateral Documents and Guaranty.
          (a) Agents under Collateral Documents and Guaranty. Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of Lenders with respect to the Guaranty, the
Collateral and the Collateral Documents. Subject to Section 10.5, without
further written consent or authorization from the Secured Parties,
Administrative Agent or Collateral Agent,

103



--------------------------------------------------------------------------------



 



as applicable, may execute any documents or instruments necessary to (i) release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted hereby or to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (ii) release any Guarantor from the Guaranty
pursuant to Section 7.12 or with respect to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented.
          (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Company, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale, Administrative Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.
          (c) Lender Counterparties. No Lender Counterparty that obtains the
benefits of any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral other than its capacity as a Lender
and, in such case, only to the extent expressly provided in the Credit
Documents. By accepting the benefits of the Collateral, such Lender Counterparty
shall be deemed to have appointed Collateral Agent as its agent and agree to be
bound by the Credit Documents as a Secured Party.
SECTION 10. MISCELLANEOUS
     10.1 Notices.
          (a) Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Credit Party, Lead
Arrangers, Syndication Agent, Collateral Agent, Administrative Agent, Swing Line
Lender or Issuing Bank, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed; provided, no
notice to any Agent shall be effective until received by such Agent; provided
further, any such notice or other communication shall at the

104



--------------------------------------------------------------------------------



 



request of the Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.3(c) hereto as designated by the Administrative Agent from
time to time.
          (b) Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including email and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Section 2 hereof
if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent in writing that it is incapable of receiving notices under
such section by electronic communication. The Administrative Agent or Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or other communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (i) of this sentence of
notification that such notice or communication is available and identifying the
website address therefor.
          (c) Each Credit Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
     10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly (a) all the actual and reasonable
costs and expenses of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Company and the other Credit Parties; (c)
the reasonable and documented fees, expenses and disbursements of counsel to
Agents in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Company; (d) all the actual costs and reasonable and documented expenses of
creating and perfecting Liens in favor of Collateral Agent, for the benefit of
Lenders pursuant hereto, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Lenders may request
in respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all the actual costs and reasonable and documented fees, expenses
and disbursements of any auditors, accountants, consultants or appraisers;
(f) all the actual costs and reasonable and documented expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable and documented costs and

105



--------------------------------------------------------------------------------



 



expenses incurred by each Agent in connection with the syndication of the Loans
and Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Default or an Event of Default, all costs and expenses, including reasonable and
documented attorneys’ fees (including allocated costs of internal counsel) and
costs of settlement, incurred by any Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.
     10.3 Indemnity. In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent and Lender
and the officers, partners, directors, trustees, employees, agents, sub-agents
and Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to an Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, in each case as determined
by a final, non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them; provided, no Credit Party shall have any
obligation to an Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, in each case as determined
by a final, non-appealable judgment of a court of competent jurisdiction. To the
extent permitted by applicable law, no Credit Party shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, any
Credit Document or any agreement or instrument or transaction contemplated
hereby.
     10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, and participations therein and under the
other Credit Documents, including all claims of any nature or description
arising out of or connected hereto and participations therein or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or

106



--------------------------------------------------------------------------------



 



any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured. Each Credit Party hereby further grants to
Administrative Agent and each Lender a security interest in all Deposit Accounts
maintained with Administrative Agent or such Lender as security for the
Obligations.
     10.5 Amendments and Waivers.
          (a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and
10.5(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of the Requisite
Lenders.
          (b) Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
               (i) extend the scheduled final maturity of any Loan or Note;
               (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
               (iii) reduce the rate of interest on any Loan (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.9) or any fee payable hereunder;
               (iv) extend the time for payment of any such interest or fees;
               (v) reduce the principal amount of any Loan;
               (vi) amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c);
               (vii) amend the definition of “Requisite Lenders” or “Pro Rata
Share”; provided, with the consent of Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Closing Date
Term Loan Commitments, the Closing Date Term Loans, any New Term Loan
Commitments and New Term Loans (subject to Section 2.24), the Revolving
Commitments (including New Revolving Loan Commitments subject to Section 2.24)
and the Revolving Loans are included on the Closing Date;
               (viii) release or otherwise subordinate all or substantially all
of the Collateral or all or substantially all Guarantors from the Guaranty
except as expressly provided in the Credit Documents;
               (ix) consent to the assignment or transfer by any Credit Party of
any of its rights and obligations under any Credit Document;

107



--------------------------------------------------------------------------------



 



               (x) extend the stated expiration date of any Letter of Credit
beyond the Revolving Commitment Termination Date; or
               (xi) reduce any reimbursement obligation in respect of any Letter
of Credit.
          (c) Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
               (i) increase any Revolving Commitment of any Lender over the
amount thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;
               (ii) amend, modify, terminate or waive any provision hereof
relating to the Swing Line Sublimit or the Swing Line Loans without the consent
of Swing Line Lender;
               (iii) amend the definition of “Requisite Class Lenders” without
the consent of Requisite Class Lenders of each Class; provided, with the consent
of the Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Closing Date Term Loan Commitments, the Closing Date Term
Loans, any New Term Loan Commitments and New Term Loans (subject to
Section 2.24), the Revolving Commitments (including New Revolving Loan
Commitments subject to Section 2.24) and the Revolving Loans are included on the
Closing Date;
               (iv) alter the required application of any repayments or
prepayments as between Classes pursuant to Section 2.14 without the consent of
Requisite Class Lenders of each Class which is being allocated a lesser
repayment or prepayment as a result thereof; provided, Requisite Lenders may
waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;
               (v) amend, modify, terminate or waive any provision of Section 9
as the same applies to any Agent, or any other provision hereof as the same
applies to the rights or obligations of any Agent, in each case without the
consent of such Agent; or
               (vi) amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.23(e) without the written consent of Administrative Agent and of
Issuing Bank.
          (d) Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

108



--------------------------------------------------------------------------------



 



          (e) Refinancing Term Loans. Notwithstanding anything to the contrary
contained herein, this Agreement may be amended with the written consent of the
Administrative Agent, Company, the holders of not less than 50.0% of the
Revolving Exposure and the Lenders providing the relevant Replacement Term Loans
to permit the refinancing of all outstanding Term Loans (the “Refinanced Term
Loan”) with a replacement term loan tranche hereunder (the “Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loan, (b) the interest rate for such Replacement Term Loans shall not be
higher than the interest rate for such Refinanced Term Loan, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loan at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than those applicable to such Refinanced
Term Loan, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
          (f) Extension of Loans. Notwithstanding anything to the contrary
contained herein, any amendment that would extend the applicable Term Loan
Maturity Date or Revolving Commitment Termination Date with respect to any Loans
or Commitments, provide for any increased pricing (including fees) for any
Lenders agreeing to extend their Loans or Commitments pursuant to the terms of
such amendment and any corresponding modifications under this Agreement related
thereto may be effected pursuant to an agreement or agreements in writing
entered into by Company, Administrative Agent, the Requisite Lenders and the
Lenders holding the Loans or Commitments who are directly and adversely affected
thereby.
     10.6 Successors and Assigns; Participations.
          (a) Generally. This Agreement shall (i) be binding upon the parties
hereto and their respective successors and assigns and (ii) shall inure to the
benefit of (x) the parties hereto and the successors and assigns of Lenders and
(y) solely to the extent expressly contemplated hereby, Indemnitees and Lender
Counterparties. No Credit Party’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by any Credit Party without the
prior written consent of all Lenders. For the avoidance of doubt, neither any
Indemnitee nor any Lender Counterparty (solely in their capacity as an
Indemnitee or Lender Counterparty and not in their capacity as a Lender, Agent
or Issuing Bank) shall have any voting or consent rights in connection with any
amendment, modification, waiver or other change of any term of any Credit
Document (including any indemnity provision therein) except to the extent
expressly provided in the Credit Documents.
          (b) Register. Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until recorded in the Register following receipt of
(x) a written or electronic confirmation of an assignment issued by a Settlement
Service pursuant to Section 10.6(d) (a “Settlement Confirmation”) or (y) an
Assignment Agreement effecting the assignment or transfer thereof, in each case,
as provided in Section 10.6(d). Each assignment shall be recorded in the
Register on the Business Day the Settlement Confirmation or Assignment Agreement
is received by the Administrative Agent, if received by 12:00 noon New York

109



--------------------------------------------------------------------------------



 



City time, and on the following Business Day if received after such time. Prompt
notice thereof shall be provided to Company and a copy of such Assignment
Agreement or Settlement Confirmation shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.
          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it, Note or Notes held by it, or other Obligation
(provided, however, that each such assignment shall be of a uniform, and not
varying, percentage of all rights and obligations under and in respect of any
Loan and any related Commitments):
               (i) to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Company and Administrative Agent; and
               (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to Company
and Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments to any such Person, consented to by each of Company and
Administrative Agent (such consent (x) not to be unreasonably withheld or
delayed, (y) in the case of Company, not required at any time an Event of
Default shall have occurred and then be continuing and (z) in the case of
Company when no Event of Default has occurred and is continuing, to be deemed to
have been given by Company unless Company objects to such assignment within five
Business Days after having received written notice of such assignment);
provided, further each such assignment pursuant to this Section 10.6(c)(ii)
shall be in an aggregate amount of not less than (A) $2,500,000 (or such lesser
amount as may be agreed to by Company and Administrative Agent or as shall
constitute the aggregate amount of the Revolving Commitments and/or Revolving
Loans of the assigning Lender) with respect to the assignment of the Revolving
Commitments and/or Revolving Loans and (B) $500,000 (or such lesser amount as
may be agreed to by Company and Administrative Agent or as shall constitute the
aggregate amount of the Closing Date Term Loans or New Term Loans of a Series of
the assigning Lender) with respect to the assignment of the Term Loans.
          (d) Mechanics. Assignments of Term Loans by Lenders may be made via an
electronic settlement system acceptable to Administrative Agent as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). Each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 10.6. Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement Service.
Administrative Agent’s and Company’s consent shall be deemed to have been
granted pursuant to Section 10.6(c)(ii) with respect to any transfer of a Term
Loan effected through the Settlement Service. Subject to the other requirements
of this Section 10.6, assignments and assumptions of Term Loans may also be
effected by manual execution delivery to the Administrative Agent of an
Assignment Agreement with the prior written consent of each of Company and

110



--------------------------------------------------------------------------------



 



Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or (y) in the case of Company, required at any time an Event of Default
shall have occurred and then be continuing). Initially, assignments and
assumptions of Term Loans shall be effected by such manual execution until
Administrative Agent notifies Lenders to the contrary. Assignments and
assumptions of Revolving Loans or Revolving Commitments shall only be effected
by manual execution and delivery to the Administrative Agent of an Assignment
Agreement. Assignments made pursuant to the foregoing provision shall be
effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.19(c) and such other documents
as the Administrative Agent may reasonably request. Notwithstanding anything
herein or in any Assignment Agreement to the contrary and (i) unless notice to
the contrary is delivered to the Lenders from the Administrative Agent or
(ii) so long as no Default or Event of Default has occurred and is continuing,
payment to the assignor by the assignee in respect of the settlement of an
assignment of any Term Loan (but not any Revolving Loan or Revolving Commitment)
shall include such compensation to the assignor as may be agreed upon by the
assignor and the assignee with respect to all unpaid interest which has accrued
on such Term Loan to but excluding the Assignment Effective Date. On and after
the applicable Assignment Effective Date, the applicable assignee shall be
entitled to receive all interest paid or payable with respect to the assigned
Term Loan, whether such interest accrued before or after the applicable
Assignment Effective Date. In connection with any assignment hereunder to any
Person meeting the criteria of clause (ii) of the definition of the term of
“Eligible Assignee”, the assignor and assignee shall pay to Administrative Agent
a processing and recordation fee of $3,500 for each such assignment (provided
that only one such fee will be payable in connection simultaneous assignments to
two or more Related Funds).
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course of its business and without
a view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date: (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the

111



--------------------------------------------------------------------------------



 



cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder; (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any remaining Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Company shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender.
          (g) Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would
(i) extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of Interest or Fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating. All amounts payable
by any Credit Party hereunder, including amounts payable to such Lender pursuant
to Section 2.17(c), 2.18 or 2.19, shall be determined as if such Lender had not
sold such participation. Each Credit Party and each Lender hereby acknowledge
and agree that, solely for purposes of Sections 2.16 and 10.4, (1) any
participation will give rise to a direct obligation of each Credit Party to the
participant and (2) the participant shall be considered to be a “Lender.”
          (h) Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, (i) any Lender may assign and pledge
all or any portion of its Loans, the other Obligations owed to such Lender, and
its Notes, if any, to any Federal Reserve Bank as collateral security pursuant
to Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank or to any other central
bank having jurisdiction over such Lender as collateral security, and (ii) any
Lender which is an investment fund may pledge all or any portion of its Notes,
if any, or Loans to its trustee in support of its obligations to such trustee;
provided, no Lender, as between Company and such Lender, shall be relieved of
any of its obligations hereunder as a result of any such assignment and pledge,
and provided further, in no event shall the applicable Federal Reserve Bank or
central bank or trustee be considered to be a “Lender” or be entitled to require
the assigning Lender to take or omit to take any action hereunder.

112



--------------------------------------------------------------------------------



 



     10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.16 and 9.6
shall survive the payment of the Loans and the reimbursement of any amounts
drawn thereunder, and the termination hereof.
     10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents, the Specified Cash Management Arrangements or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
     10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
     10.11 Severability. In case any provision in or obligation hereunder, any
Note or any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a

113



--------------------------------------------------------------------------------



 



partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
     10.13 Entire Agreement. This Agreement (together with the schedules hereto,
the letter agreements dated the date hereof and making specific reference
hereto, exhibits hereto, annexes hereto and the other agreements, documents and
instruments delivered pursuant hereto), the Credit Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent and
the Issuing Bank constitute the entire agreement among the parties or any of
them with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.
     10.14 Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
     10.15 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
     10.16 CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT
OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS,
SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAW OTHER THAN THE LAWS OF
THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO);
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY

114



--------------------------------------------------------------------------------



 



OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
     10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
     10.18 Confidentiality. Each Lender shall hold all non-public information
obtained pursuant to the requirements hereof which has been identified as
confidential by Company in accordance with such Lender’s customary procedures
for handling confidential information of this nature and in accordance with
prudent lending or investing practices, it being understood and agreed by
Company that in any event a Lender may make disclosures to Affiliates of such
Lender and to their respective agents and advisors (and to other persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.18), disclosures reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Hedge Agreements or
Specified Cash Management Arrangements (provided, such counterparties and
advisors are advised of and agree to be bound by the provisions of this
Section 10.18), disclosure to any rating agency when required by it (provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to Credit
Parties received by it from any Agent or any Lender), disclosures in connection
with the exercise of any remedies hereunder or under any other Credit

115



--------------------------------------------------------------------------------



 



Document or disclosures required or requested by any governmental agency,
regulatory authority or representative thereof or by the NAIC or pursuant to
legal or judicial process; provided, unless specifically prohibited by
applicable law or court order, each Lender shall make reasonable efforts to
notify Company of any request by any governmental agency or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information. In addition, each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Credit
Documents.
     10.19 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company.
     10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     10.21 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.22 USA PATRIOT Act. Each Lender hereby notifies Company that pursuant to
the requirements of the Patriot Act it is required to obtain, verify and record
information that identifies

116



--------------------------------------------------------------------------------



 



Company, which information includes the name and address of Company and other
information that will allow such Lender to identify Company in accordance with
the Patriot Act.
     10.23 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”), may
have economic interests that conflict with those of Company, its stockholders
and/or its affiliates. Company agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender Party, on the one hand,
and Company, its stockholders or its affiliates, on the other. The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and Company, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender Party has assumed an advisory or
fiduciary responsibility in favor of Company, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Party has advised, is currently advising or will advise
Company, its stockholders or its Affiliates on other matters) or any other
obligation to Company except the obligations expressly set forth in the Credit
Documents and (y) each Lender Party is acting solely as principal and not as the
agent or fiduciary of Company, its management, stockholders, creditors or any
other Person. Company acknowledges and agrees that Company has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Company agrees that it will not
claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Company, in connection with such
transaction or the process leading thereto.
[Remainder of page intentionally left blank]

117



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

          COMPANY:   VICAR OPERATING, INC.,
      By:   /s/ Robert L. Antin         Name:   Robert L. Antin        Title:  
Chief Executive Officer and President      HOLDINGS:   VCA ANTECN, INC.,
      By:   /s/ Robert L. Antin         Name:   Robert L. Antin        Title:  
Chief Executive Officer and President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



GUARANTOR SUBSIDIARIES:

            ALBANY VETERINARY CLINIC
ANIMAL CARE CENTER AT MILL RUN, INC.
ANIMAL CARE CENTERS OF AMERICA, INC.
ARROYO PETCARE CENTER, INC.
ASSOCIATES IN PET CARE, INC.
DIAGNOSTIC VETERINARY SERVICE, INC.
EDGEBROOK, INC.
EKLIN MEDICAL SYSTEMS, INC.
EKLIN SUB GEORGIA, INC.
HEALTHY PET CORP.
INDIANA VETERINARY DIAGNOSTIC LAB, INC.
PET’S CHOICE, INC.
PETS’ RX, INC.
PRESTON PARK ANIMAL HOSPITAL, INC.
SNOW MERGER ACQUISITION, INC.
SOUND TECHNOLOGIES, INC.
SOUTH COUNTY VETERINARY CLINIC, INC.
TOMS RIVER VETERINARY HOSPITAL, P.A.
VCA—ASHER, INC.
VCA ALABAMA, INC.
VCA ALBANY ANIMAL HOSPITAL, INC.
VCA ANIMAL HOSPITALS, INC.
VCA CENTERS-TEXAS, INC.
VCA CENVET, INC.
VCA CLINIPATH LABS, INC.
VCA MAPLE LEAF, INC.
VCA MILLER-ROBERTSON #152
VCA MISSOURI, INC.
VCA NORTHWEST VETERINARY DIAGNOSTICS, INC.
VCA OF NEW YORK, INC.
VCA PROFESSIONAL ANIMAL LABORATORY, INC.
VCA REAL PROPERTY ACQUISITION CORPORATION VETERINARY CENTERS OF AMERICA-TEXAS,
INC.
WEST LOS ANGELES VETERINARY MEDICAL GROUP, INC.
      By:   /s/ Robert L. Antin         Name:   Robert L. Antin        Title:  
Chief Executive Officer and President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT, COLLATERAL AGENT,
ISSUING BANK, SWING LINE LENDER
AND LENDER:

            WELLS FARGO BANK, NATIONAL
ASSOCIATION
      By:   /s/ Maribelle Villaseñor         Name:   Maribelle Villaseñor      
  Title:   Assistant Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



SYNDICATION AGENT AND
LENDER:

            BANK OF AMERICA, N.A.
      By:   /s/ Amie L. Edwards         Name:   Amie L. Edwards        Title:  
Senior Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



CO-DOCUMENTATION AGENT AND
LENDER:

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Ling Li         Name:   Ling Li        Title:   Vice President 
 

S-5



--------------------------------------------------------------------------------



 



         

CO-DOCUMENTATION AGENT AND
LENDER:

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ David Mruk         Name:   David Mruk        Title:   Vice
President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



CO-DOCUMENTATION AGENT AND
LENDER:

            UNION BANK, N.A.
      By:   /s/ Erik Siegfried         Name:   Erik Siegfried         Title:  
Vice President   

S-7



--------------------------------------------------------------------------------



 



         

LENDER: KEYBANK NATIONAL ASSOCIATION

                  By:   /s/ Frank J. Jancar         Name:   Frank J. Jancar     
  Title:   Vice President     

Signature Page to Credit and Guaranty Agreement





--------------------------------------------------------------------------------



 



          LENDER:  Sumitomo Mitsui Banking Corporation
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
Executive Officer     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER:  TD BANK, N.A.
      By:   /s/ Ted Hopkinson         Ted Hopkinson        Senior Vice
President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER:  ING Capital LLC
      By:   /s/ Steven G. Fleenor         Name:   Steven G. Fleenor       
Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



          LENDER:  The Governor and Company of the Bank of Ireland
      By:   /s/ Edward A. Boyle         Name:   Edward A. Boyle        Title:  
Sr. V P              By:   /s/ Carl Andresen         Name:   Carl Andresen     
  Title:   Director     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER:  PNC Bank, N.A.
      By:   /s/ Jennifer L. Loew         Name:   Jennifer L. Loew       
Title:   Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER:  Raymond James Bank, FSB
      By:   /s/ Steven Paley         Steven Paley        Senior Vice President 
   

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER:  COMPASS BANK
      By:   /s/ Mark Sunderland         Name:   Mark Sunderland        Title:  
Senior Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



LENDER: Capital One, N.A.

                  By:   /s/ Gina M. Monette         Name:   Gina M. Monette    
    Title:   Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



LENDER: Bank of the West

                  By:   /s/ Brock Mullins         Name:   Brock Mullins       
Title:   Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



LENDER: East West Bank

                  By:   /s/ Nancy A. Moore         Name:   Nancy A. Moore       
Title:   Senior Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER: HSBC Bank USA, National Association
      By:   /s/ James C. Colman         Name:   James C. Colman        Title:  
Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



LENDER: Bank Leumi USA

                  By:   /s/ Joung Hee Hong         Name:   Joung Hee Hong       
Title:   First Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER: BANK OF TAIWAN, NEW YORK AGENCY
      By:   /s/ Thomas K.C. Wu         Name:   Thomas K.C. Wu         Title:  
VP & General Manager     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



LENDER: Manufacturers Bank

                  By:   /s/ Maureen Kelly         Name:   Maureen Kelly       
Title:   Vice President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            LENDER: STATE BANK OF INDIA
                   LOS ANGELES AGENCY

    By:   /s/ Sanjay Gautam         Name:   Sanjay Gautam        Title:  
Vice-President (Credit & Operations)     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



LENDER: Erste Group Bank AG

                  By:   /s/ Robert J. Wagman         Name:   Robert J. Wagman   
    Title:   Director              By:   /s/ Paul Judicke         Name:   Paul
Judicke         Title:   Director     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER:
Israel Discount Bank of New York
888 So. Figueroa Street, Suite 550
Los Angeles, CA 90017
        By:   /s/ Lorraine Drasser         Name:   Lorraine Drasser       
Title:   Senior Vice President              By:   /s/ Barbara Perez        
Name:   Barbara Perez        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

          LENDER: Mega International Commercial Bank Co., Ltd.
New York Branch
      By:   /s/ Priscilla H.T. Hsing         Name:   Priscilla H.T. Hsing     
Title:   VP & DGM   

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER: Firstrust Bank
      By:   /s/ Ellen Frank         Name:   Ellen Frank        Title:   Vice
President     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



              LENDER: Grandpoint Bank
355 South Grand Avenue
24th Floor
Los Angeles, CA 90071
                By:   /s/ Phil Soh             Name:   Phil Soh           
Title:   SVP, Senior Underwriter     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          LENDER: Hua Nan Commercial Bank, Los Angeles Branch
      By:   /s/ Oliver Hsu         Name:   Oliver Hsu        Title:    VP &
General Manager     

Signature Page to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
Closing Date Term Loan Commitments
On file with the Administrative Agent
APPENDIX A-l-1

 



--------------------------------------------------------------------------------



 



APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
Revolving Commitments
On file with the Administrative Agent
APPENDIX A-2-1

 



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
VICAR OPERATING, INC.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022
Attention: Tomas Fuller
Telecopier: (310) 571-6700
VCA ANTECH, INC.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022
Attention: Tomas Fuller
Telecopier: (310) 571-6700
GUARANTOR SUBSIDIARIES
c/o VCA Antech, Inc.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022
Attention: Tomas Fuller
Telecopier: (310) 571-6700
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender
333 South Grand Avenue, 9th Floor
Los Angeles, California 90071
Attention: Belle Villaseñor
Telecopier: (213) 628-1188

 



--------------------------------------------------------------------------------



 



1.1: Existing Permitted Partially-Owned Subsidiaries

                  AU#   Legal Name   General Partner   GP%    
 
               
814
  ASC Yonkers Management, LLC   VCA of New York, Inc.     65 %
316
  Edgebrook Animal Hospital, LP   Edgebrook, Inc.     80 %
772
  VCA Academy Animal Hospital, LP   VCA Animal Hospitals, Inc.     51 %
140
  VCA Albany Animal Hospital, LP   Albany Veterinary Clinic     70 %
506
  VCA All Care Animal Hospital, LP   VCA Animal Hospitals, Inc.     55 %
345
  VCA Animal Hospitals-Texas, L.P.   VCA Centers-Texas, Inc.     1 %
 
      VCA Animal Hospitals, Inc.     74 %
591
  VCA Animal Medical Center, LP   VCA Animal Hospitals, Inc.     80 %
126
  VCA Asher Animal Hospital, LP   VCA—Asher, Inc.     80 %
433
  VCA Associates Animal Hospital, L.P.   Associates in Pet Care, Inc.     75 %
406
  VCA Becker Animal Hospital, LP   VCA Alabama, Inc.     80 %
213
  VCA Black Mountain Animal Hospital, L.P.   Pets’ Rx, Inc.     75 %
137
  VCA Companion Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     80 %
167
  VCA Glasgow Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     80 %
809
  VCA Green Animal Medical Center, LP   VCA Animal Hospitals, Inc.     90 %
437
  VCA Heritage Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     80 %
111
  VCA Lakewood Animal Hospital (Cerritos), LP   West Los Angeles Veterinary
Medical Group, Inc.     80 %
799
  VCA Madera Pet Hospital, LP   VCA Animal Hospitals, Inc.     80 %
558
  VCA Metroplex Animal Hospital, LP   Veterinary Centers of America-Texas, Inc.
    90 %
647
  VCA Mill Run Animal Hospital, LP   Animal Care Center at Mill Run, Inc.     95
%
454
  VCA Preston Park Animal Hospital, L.P.   VCA Centers-Texas, Inc.     1 %
 
      Preston Park Animal Hospital, Inc.     74 %
418
  VCA Rome Animal Hospital, L.P.   VCA Animal Hospitals, Inc.     80 %
871
  VCA San Francisco Veterinary Specialists, LP   VCA Animal Hospitals, Inc.    
90 %
648
  VCA Saw Mill Animal Hospital, LP   Animal Care Centers of America, Inc.     95
%
149
  VCA South County Animal Hospital, LLC   South County Veterinary Clinic, Inc.  
  70 %
439
  VCA Toms River Veterinary Hospital, L.P.   Toms River Veterinary Hospital,
P.A.     80 %
774
  VCA Woodford Animal Hospital, LP   VCA Animal Hospitals, Inc.     80 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1: JURISDICTIONS OF ORGANIZATION

                  TYPE OF   JURISDICTION OF   ORGANIZATIONAL NAME OF
SUBSIDIARY/GRANTOR   ORGANIZATION   ORGANIZATION   ID NUMBERS
 
           
VCA Antech, Inc.
  Corporation   Delaware   2125345
 
           
Vicar Operating, Inc.
  Corporation   Delaware   3203348
 
           
Albany Veterinary Clinic
  Corporation   California   C0602028
 
           
Animal Care Center at Mill Run,
  Corporation   Ohio   1106760
Inc.
           
 
           
Animal Care Centers of America,
  Corporation   Ohio   405602
Inc.
           
 
           
Arroyo PetCare Center, Inc.
  Corporation   California   C2117430
 
           
Associates in Pet Care, Inc.
  Corporation   Wisconsin   5F09971
 
           
Diagnostic Veterinary Service, Inc.
  Corporation   California   C1240642
 
           
Edgebrook, Inc.
  Corporation   New Jersey   3613650000
 
           
Eklin Medical Systems, Inc.
  Corporation   Delaware   3481774
 
           
Eklin Sub Georgia, Inc.
  Corporation   Delaware   4596571
 
           
Healthy Pet Corp.
  Corporation   Delaware   2805053
 
           
Indiana Veterinary Diagnostic Lab,
  Corporation   Indiana   1992070350
Inc.
           
 
           
Pet’s Choice, Inc.
  Corporation   Washington   601714738
 
           
Pets’ Rx, Inc.
  Corporation   Delaware   2264199
 
           
Preston Park Animal Hospital, Inc.
  Corporation   California   C2683426
 
           
Snow Merger Acquisition, Inc.
  Corporation   Delaware   4826710
 
           
Sound Technologies, Inc.
  Corporation   Delaware   3188358
 
           
South County Veterinary Clinic,
  Corporation   California   C0632872
Inc.
           
 
           
Toms River Veterinary Hospital,
  Corporation   New Jersey   0000003384
P.A.
           
VCA — Asher, Inc.
  Corporation   California   C1699787
 
           
VCA Alabama, Inc.
  Corporation   Alabama   104—820
 
           
VCA Albany Animal Hospital, Inc.
  Corporation   California   C1708192

 



--------------------------------------------------------------------------------



 



                  TYPE OF   JURISDICTION OF   ORGANIZATIONAL NAME OF
SUBSIDIARY/GRANTOR   ORGANIZATION   ORGANIZATION   ID NUMBERS
 
           
VCA Animal Hospitals, Inc.
  Corporation   California   C1 965050
 
           
VCA Centers-Texas, Inc.
  Corporation   Texas   141948300
 
           
VCA Cenvet, Inc.
  Corporation   California   C1891461
 
           
VCA Clinipath Labs, Inc.
  Corporation   California   C1764088
 
           
VCA Maple Leaf, Inc.
  Corporation   California   C3056151
 
           
VCA Miller-Robertson #152
  Corporation   Californja   C1940475
 
           
VCA Missouri, Inc.
  Corporation   Missouri   00544467
 
           
VCA Northwest Veterinary
  Corporation   California   C1944092
Diagnostics, Inc.
           
 
           
VCA of New York, Inc.
  Corporation   Delaware   2782761
 
           
VCA Professional Animal
  Corporation   California   C1880335
Laboratory, Inc.
           
 
           
VCA Real Property Acquisition
  Corporation   California   C1453424
Corporation
           
 
           
Veterinary Centers of America-
  Corporation   Texas   800911284
Texas, Inc.
           
 
           
West Los Angeles Veterinary
  Corporation   California   C0709486
Medical Group, Inc.
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2: CAPITAL STOCK AND OWNERSHIP
EQUITY INTERESTS: CORPORATIONS

                                      Company   No. of   Total       Stock      
  Party to whom   whose Stock is   Shares   Issued   % and Type of   Certificate
    Grantor/Pledgor   Stock Pledged   Pledged   Pledged   Shares   Interest
Pledged   No.   Par Value
1. VCA Albany Animal Hospital, Inc.
  Wells Fargo Bank, National Association   Albany Veterinary Clinic   100   100
  100%
Common Stock   2   $10.00
2. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   Animal Care Center at Mill Run, Inc.
  3,150   3,150   100%
Common Stock   6   None
3. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   Animal Care Centers of America, Inc.
  78,750   78,750   100%
Common Stock   22   None
4. VCA Maple Leaf, Inc.
  Wells Fargo Bank, National Association   Antech Diagnostics Canada Ltd.1   65
  100   65%
Common Stock   C-l   None
5. Pets’ Rx, Inc.2
  Wells Fargo Bank, National Association   Arroyo PetCare Center, Inc.   1,000  
1,000   100%
Common Stock   3   $0.01
6. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   Associates in Pet Care, Inc.   100  
100   100%
Common Stock   3   None
7. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   Diagnostic Veterinary Service, Inc.  
528   528   100%
Common Stock   6   None
8. VCA Animal Hospitals, Inc.3
  Wells Fargo Bank, National Association   Edgebrook, Inc.   100   100   100%
Common Stock   8   None
9. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   Eklin Medical Systems, Inc.   100  
100   100%
Common Stock   C-55   $ .001
10. Eklin Medical Systems, Inc.
  Wells Fargo Bank, National Association   Eklin Sub Georgia, Inc.   1,000  
1,000   100%
Common Stock   C-l   $ .001

 

1   Antech Diagnostics Canada Ltd. is a corporation organized under the laws of
Alberta, Canada and is a wholly-owned subsidiary of VCA Maple Leaf, Inc.
Pursuant to Section 5.10 of the Credit and Guaranty Agreement dated August 19,
2010, 65% of its stock is being pledged.   2   Successor-in-interest to NPC
Operations, Inc., the shareholder identified on the stock certificate. NPC
Operations, Inc. was merged into Pets’ Rx, Inc. as part of the Roll-Up of
Guarantors, for which notice was provided on approximately 12/28/05 (the
“Roll-Up”).   3   Successor-in-interest to Golden Merger Corporation, the
shareholder identified on the stock certificate. Golden Merger Corporation was
merged into VCA Animal Hospitals, Inc. as part of the Roll-Up.

1



--------------------------------------------------------------------------------



 



                                      Company   No. of   Total       Stock      
  Party to whom   whose Stock is   Shares   Issued   % and Type of   Certificate
    Grantor/Pledgor   Stock Pledged   Pledged   Pledged   Shares   Interest
Pledged   No.   Par Value
11. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   Healthy Pet Corp.   100   100   100%
Common Stock   48   $ .01
12. VCA Professional Animal Laboratory, Inc.
  Wells Fargo Bank, National Association   Indiana Veterinary Diagnostic Lab,
Inc.   200   200   100%
Common Stock   4   None
13. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   Pet’s Choice, Inc.   500,000  
500,000   100%
Common Stock   176   $0.001
14. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   Pets’ Rx, Inc.   100   100   100%
Common Stock   C81   $0.01
15. VCA Centers-Texas, Inc.
  Wells Fargo Bank, National Association   Preston Park Animal Hospital, Inc.  
100   100   100%
Common Stock   3   $0.001
16. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   Snow Merger Acquisition, Inc.   1,000
  1,000   100%
Common Stock   1   $0.001
17. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   Sound Technologies, Inc.   1,000  
1,000   100%
Common Stock   133   $0.001
18. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   South County Veterinary Clinic, Inc.
  800   800   100%
Common Stock   4   $10.00
19. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   Toms River Veterinary Hospital, P.A.
  100   100   100%
Common Stock   36   None
20. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA - Asher, Inc.   100   100   100%
Common Stock   2   $0.001
21. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Alabama, Inc.   100   100   100%
Common Stock   2   $10.00
22. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA Albany Animal Hospital, Inc.  
100   100   100%
Common Stock   2   $0.001
23. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA Animal Hospitals, Inc.   100  
100   100%
Common Stock   2   $0.001
24. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA Centers-Texas, Inc.   100   100  
100%
Common Stock   2   $0.01

2



--------------------------------------------------------------------------------



 



                                      Company   No. of   Total       Stock      
  Party to whom   whose Stock is   Shares   Issued   % and Type of   Certificate
    Grantor/Pledgor   Stock Pledged   Pledged   Pledged   Shares   Interest
Pledged   No.   Par Value
25. VCA Professional Animal , Laboratory, Inc.
  Wells Fargo Bank, National Association   VCA Cenvet, Inc.   100   100   100%
Common Stock   2   $0.001
26. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA Clinipath Labs, Inc.   10,000  
10,000   100%
Common Stock   3   None
27. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA Maple Leaf, Inc.   100   100  
100%
Common Stock   1   $ .001
28. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA Miller-Robertson #152   100   100
  100%
Common Stock   3   $0.001
29. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Missouri, Inc.   100   100   100%
Common Stock   1   $0.001
30. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA Northwest Veterinary Diagnostics,
Inc.   100   100   100%
Common Stock   2   $0.001
31. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA of New York, Inc.   100   100  
100%
Common Stock   R2   $0.01
32. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA Professional Animal Laboratory,
Inc.   100   100   100%
Common Stock   2   $0.001
33. Vicar Operating, Inc.
  Wells Fargo Bank, National Association   VCA Real Property Acquisition
Corporation   100   100   100%
Common Stock   2   None
34. VCA Centers-Texas, Inc.
  Wells Fargo Bank, National Association   Veterinary Centers of America-Texas,
Inc.   100   100   100%
Common Stock   1   $ .001
35. VCA Antech, Inc.
  Wells Fargo Bank, National Association   Vicar Operating, Inc.   100   100  
100%
Common Stock   2   $0.001
36. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   West Los Angeles Veterinary Medical
Group, Inc.   800   800   100%
Common Stock   5   $5.00

3



--------------------------------------------------------------------------------



 



EQUITY INTERESTS: PARTNERSHIPS AND LLCS

                                          No. of   Total       Stock        
Party to whom   Company whose   Shares   Issued   % and Type of   Certificate  
Par Grantor/Pledgor   Stock Pledged   Stock is Pledged   Pledged   Shares  
Interest Pledged   No.   Value
37. VCA of New York, Inc.
  Wells Fargo Bank, National Association   ASC Yonkers Management, LLC   N/A  
N/A   65% interest in limited liability company   N/A   N/A
38. Edgebrook, Inc.
  Wells Fargo Bank, National Association   Edgebrook Animal Hospital, LP   N/A  
N/A   80% interest in partnership   N/A   N/A
39. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Academy Animal Hospital, LP   N/A
  N/A   51% interest in partnership   N/A   N/A
40. Albany Veterinary Clinic
  Wells Fargo Bank, National Association   VCA Albany Animal Hospital, LP   N/A
  N/A   70% interest in partnership   N/A   N/A
41. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National . Association   VCA All Care Animal Hospital, LP  
N/A   N/A   55% interest in partnership   N/A   N/A
42. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Animal Hospitals-Texas, L.P.  
N/A   N/A   74% interest in partnership   N/A   N/A
43. VCA Centers-Texas, Inc.
  Wells Fargo Bank, National Association   VCA Animal Hospitals-Texas, L.P.  
N/A   N/A   1% interest in partnership   N/A   N/A
44. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Animal Medical Center, LP   N/A  
N/A   80% interest in partnership   N/A   N/A
45.VCA-Asher, Inc.
  Wells Fargo Bank, National Association   VCA Asher Animal Hospital, LP   N/A  
N/A   80% interest in partnership   N/A   N/A
46. Associates In Pet Care, Inc.
  Wells Fargo Bank, National Association   VCA Associates Animal Hospital, L.P.
  N/A   N/A   75% interest in partnership   N/A   N/A
47. VCA Alabama, Inc.
  Wells Fargo Bank, National Association   VCA Becker Animal Hospital, LP   N/A
  N/A   80% interest in partnership   N/A   N/A
48. Pets’ Rx, Inc.
  Wells Fargo Bank, National Association   VCA Black Mountain Animal Hospital,
L.P.   N/A   N/A   75% interest in partnership   N/A   N/A
49. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Companion Animal Hospital,   N/A
  N/A   80% interest in partnership   N/A   N/A
 
      L.P.                    
50. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Glasgow Animal Hospital, L.P.  
N/A   N/A   80% interest in partnership   N/A   N/A

4



--------------------------------------------------------------------------------



 



                                          No. of   Total       Stock        
Party to whom   Company whose   Shares   Issued   % and Type of   Certificate  
Par Grantor/Pledgor   Stock Pledged   Stock is Pledged   Pledged   Shares  
Interest Pledged   No.   Value
51. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Green Animal Medical Center, LP  
N/A   N/A   90% interest in partnership   N/A   N/A
52. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Heritage Animal Hospital, L.P.  
N/A   N/A   80% interest in partnership   N/A   N/A
53. West Los Angeles Veterinary Medical Group, Inc.
  Wells Fargo Bank, National Association   VCA Lakewood Animal Hospital
(Cerritos), LP   N/A   N/A   80% interest in partnership   N/A   N/A
54. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Madera Pet Hospital, LP   N/A  
N/A   80% interest in partnership   N/A   N/A
55. Veterinary Centers of America-Texas, Inc.
  Wells Fargo Bank, National Association   VCA Metroplex Animal Hospital, LP  
N/A   N/A   90% interest in partnership   N/A   N/A
56. Animal Care Center at Mill Run, Inc.
  Wells Fargo Bank, National Association   VCA Mill Run Animal Hospital, LP  
N/A   N/A   95% interest in partnership   N/A   N/A
57. Preston Park Animal Hospital, Inc.
  Wells Fargo Bank, National Association   VCA Preston Park Animal Hospital,
L.P.   N/A   N/A   74% interest in partnership   N/A   N/A
58. VCA Centers-Texas, Inc.
  Wells Fargo Bank, National Association   VCA Preston Park Animal Hospital,
L.P.   N/A   N/A   1% interest in partnership   N/A   N/A
59. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Rome Animal Hospital, L.P.   N/A
  N/A   80% interest in partnership   N/A   N/A
60. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA San Francisco Veterinary
Specialists, LP   N/A   N/A   90% interest in partnership   N/A   N/A
61. Animal Care Centers of America, Inc.
  Wells Fargo Bank, National Association   VCA Saw Mill Animal Hospital, LP  
N/A   N/A   95% interest in partnership   N/A   N/A
62. South County Veterinary Clinic, Inc.
  Wells Fargo Bank, National Association   VCA South County Animal Hospital, LLC
  N/A   N/A   70% interest in limited liability company   N/A   N/A
63. Toms River Veterinary Hospital, P.A.
  Wells Fargo Bank, National Association   VCA Toms River Veterinary Hospital,
L.P.   N/A   N/A   80% interest in partnership   N/A   N/A
64. VCA Animal Hospitals, Inc.
  Wells Fargo Bank, National Association   VCA Woodford Animal Hospital, LP  
N/A   N/A   80% interest in partnership   N/A   N/A

5



--------------------------------------------------------------------------------



 



EQUITY INTERESTS: INVESTMENTS

                                  Party to   Company   No. of   Total      
Stock         whom Stock   whose Stock is   Shares   Issued   Type of Interest  
Certificate     Grantor/Pledgor   Pledged   Pledged   Pledged   Shares   Pledged
  No.   Par Value
1. Snow MergerAcquisition, Inc.
  Wells Fargo Bank, National Association   Pet DRx Corporation   23,073,863  
N/A   Common Stock   525-6   $0.0001

6



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699601.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699602.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699603.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699604.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699605.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699606.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699607.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v56996v5699608.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.13: PART III
OWNED/LEASED LOCATIONS
MEDICAL EQUIPMENT

                                              Type of                          
      Grantor   Organization   Business Name   Address   City   State   Zip Code
  County   Leased/Owned   Notes
 
                                       
Sound Technologies, Inc.
  Corporation   Sound Techonologies, Inc.   5817 Dryden Place, Suite 101  
Carlsbad   CA     92008     San Diego   Leased    
Sound Technologies, Inc.
  Corporation   Sound Techonologies, Inc.   2409 Avenue J, Suite C   Arlington  
TX     76006     Tarrant   Leased   Educational facility
Eklin Medical Systems, Inc.
  Corporation   Eklin Medical Systems, Inc.   1605 Wyatt Drive   Santa Clara  
CA     95054     San Jose   Leased    
Elinc Corporation
  Corporation   Elinc Corporation   2401 Internet Boulevard   Frisco   TX    
75034     Collin   Leased    

Page 1 of 1



--------------------------------------------------------------------------------



 



SCHEDULE 4.13: PART IV
OWNED/LEASED LOCATIONS
CORPORATE

                                          Type of                       Leased/ 
    Grantor   Organization   Address   City   State   Zip Code   County   Owned
  Notes
 
                                   
VCA Antech. Inc.
  Corporation   12401 West Olympic Blvd.   Los Angeles   CA     90064     Los
Angeles   Leased    
VCA Antech. Inc.
  Corporation   12421 West Olympic Blvd.   Los Angeles   CA     90064     Los
Angeles   Leased    

Page 1 of 1



--------------------------------------------------------------------------------



 



SCHEDULE 5.14
POST-CLOSING ITEMS
Within 45 days after the Closing Date, or such later date as the Collateral
Agent in its discretion may agree, Company shall:

1.   deliver to the Collateral Agent evidence of the filing with the relevant
secretary of state of an amendment to the Certificate of Incorporation of
Edgebrook, Inc. and the amendment to the Articles of Incorporation of South
County Veterinary Clinic, Inc., in each case covering such matters as have been
reasonably requested by the Collateral Agent prior to the Closing Date.





--------------------------------------------------------------------------------



 



SCHEDULE 6.1: INDEBTEDNESS
Capital Leases Excluding Real Estate

                              Balance at   AU     Hospital Name   6/30/2010    
  587    
Raleigh Hills AH
    15,270     814    
Animal Specialty Center
    70,451     818    
Avalon-Heart of Gwinnett
    19,302     828    
NE Canine Rehab Center
    39,366     846    
Littleton AH
    51,939     702    
Boston Road- HP
    1,132     728    
Baybrook — HP
    1,602     729    
Cheshire — HP
    703     730    
Darien- HP
    9,929     733    
Shoreline — HP
    3,565     733    
Shoreline — HP
    19,828     735    
Veterinary Referral — HP
    2,341     735    
Veterinary Referral — HP
    20,365     9403    
Healthy Pet Corporate — HP
    6,997     9403    
Healthy Pet Corporate — HP
    8,489     00320    
Enterprise Fleet Service (Antech)
    14,647          
Baytree & Cisco (Eklin)
    5,559          
 
             
 
               
 
    291,482  

Notes Payable

                                              Balance at                      
6/30/2010                       Issued by   Issuer   Hospital Name   Payee  
Int. Rate     VCA Antech  
VCA Antech
  Madera   Andrew J. Kallet     7 %     1,092,313.57  
 
                  $ —  
 
                    —  
 
                     
 
                  $ 1,092,314  

Earn-Out Obligations

                              Balance at   AU   Hospital Name   Payee*  
6/30/2010  
 
               
694
  All Pets Salinas   *   $ —  
775
  Dunmore   *     —  
791
  Plymouth AH   *     225,000  
801
  NVWS   *     150,000  
805
  ACC Sonoma   *     200,000  
10120
  Advance Vet Lab   *     —  
40020
  Churchill Vet Lab   *     15,000  
199
  North Valley Vet Lab   *     10,000  
199
  Diagnostic Vet Lab   *     180,000  
50320
  Quadraspec   *     600.000  
20120
  Anipath   *     7,000  
 
             
 
               
 
          $ 1,387,000  

 

*   The payee information has been omitted and filed separately with the
Securities and Exchange Commission.

Page 1 of 2



--------------------------------------------------------------------------------



 



Indebtedness of Subsidiary Exisiting at Time of Permitted Acquisition

                                      Balance at   Issuer   AU   Hospital Name  
Payee   6/30/2010  
 
                   
Healthy Pet
  9403   Healthy Pet   BNR   $ 190,942  
 
                   
 
                 
 
              $ 190,942  

Other Unsecured Indebtedness

                                      Balance at   AU   Hospital Name   Payee  
Type   6/30/2010   8213  
Black Mountain
  Dr. Winn   MRPI   $ 506,997   8345  
Lakewood
  Dr. Dunn   MRPI     399,651   8398  
MacArthur
  Dr. Moris   MRPI     214,590   8433  
Assoc. in Pet Care
  Dr. Johnson   MRPI   $ 316,626      
 
                 
 
            1,437,864      
 
                   
 
      Holdbacks   $ 2,328,000      
 
                   
 
      Other     —      
 
                 
 
          $ 3,765,864  

Capital Leases in Respect of Real Estate

                              Balance at   AU     Hospital Name   6/30/2010    
     
 
          596    
Alderwood Companion
  $ 675,135     599    
Five Comers
    450,232     602    
Vet Spec Center of Seattle
    390,425     619    
AMC of Pasadena
    593,089     620    
Ashford Vet Hospital
    805,326     624    
Tomball Veterinary Clinic
    914,224     627    
Saginaw
    1,096,269     628    
Leon Springs
    750,333     634    
Animal Refferal Ctr of AZ
    3,389,060     655    
Desert Animal Hospital
    2,277,600     701    
Blacksone Valley — HP
    460,442     702    
Boston Road — HP
    2,136,950     710    
Palmer-HP
    331,967     712    
South Hadley — HP
    560,415     714    
Animal Healing — HP
    240,378     720    
Animal Care Clinic — HP
    892,772     721    
Boulevard — HP
    798,393     730    
Darien-HP
    1.474,440     731    
Davis — HP
    925,786     735    
Veterinary Referral — HP
    2,196,141     736    
Falcon Village — HP
    1,136,008     738    
Rosewell — HP
    1,181,098     739    
Windham — HP
    238,028     742    
Madison — HP
    964,722     744    
Turco — HP
    537,636          
 
             
 
    25,416,868  

Page 2 of 2



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
PERMITTED LIENS

                                      Original File     Debtor   Secured Party  
Collateral   Jurisdiction   Date and Number   Notes
 
                   
Pets RX, Inc. Successor-in-interest to National PetCare Centers, Inc.
  Aubrey Garner, DVM   No financing statement on file. VCA has no documentation
to support that the debt is secured or that a security agreement exists, other
than a note to file that the debt is secured. If the debt is secured, the
collateral is expected to be the assets of a single animal hospital in
accordance with National PetCare Centers, Inc. (“NPC”) customary practice prior
to VCA’s purchase of NPC. Total outstanding balance at 6/30/10 is equal to
$493,597.   N/A   N/A    
 
                   
Pets RX, Inc. Successor-in-interest to National PetCare Centers, Inc.
  Lavac Enterprises, Inc.   No financing statement on file. Security agreement
identifies collateral as the assets of VCA Wilshire Animal Hospital. Outstanding
balance at 6/30/10 is $223,560.   N/A   N/A    



 



--------------------------------------------------------------------------------



 



SCHEDULE 6.7: INVESTMENTS
Loans and Advances to Employees

                      Employee /   Source of   Amount for     Balance at  
Description   Detail   Other     6/30/2010    
Hosp A/R Employee (acct. 1110-2)
  G/L Acct.   $ 24,646     $ 24,646  
US Lab A/R Employee (acct. 1110-2)
  G/L Acct.     162,397       162,397  
Corp A/R Employee (acct. 1110-2)
  G/L Acct.     220       220  
Med Tech Employee Ady (acct 14120)
  Med Tech Balance Sheet     79,038       79,038  
*
  NR Rollforward (Hosp)     72,401       72,401  
*
  NR Rollforward (Hosp)     176,384       176,384  
*
  NR Rollforward (Hosp)     110,240       110,240  
*
  NR Rollforward (Hosp)     147,577       147,577  
*
  NR Rollforward (Hosp)     33,968       33,968  
*
  NR Rollforward (Hosp)     360,224       360,224  
Other
        —       —  
 
               
 
        1,167,094       1,167,094  

 

*   The employee/description has been omitted and filed separately with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Other Investments

                              Employee /   Source of           Balance at      
    Description   Detail   AU   Comment   6/30/2010          
 
                           
ASC (LOC)
  NR Rollforward (Corp)   Co. 1 001 1400-4   Note receivable     1,147,664      
   
*
  NR Rollforward (Corp)   Co. 1 001 1400-5   Note receivable     1,032,986      
   
*
  NR Rollforward (Corp)   Co. 1 9402 1400-3   Note receivable     609          
Sarah Scruggs
  NR Rollforward (Hosp)   Co. 1 6000 1410-1   Residency Program     67,548,47  
       
Stacy Dillard
  NR Rollforward (Hosp)   Co. 1 6000 1410-2   Residency Program     85,986.10  
       
Robert Brian Martin
  NR Rollforward (Hosp)   Co. 1 6000 1410-3   Residency Program     129,129.84  
       
Benjamin Bayer
  NR Rollforward (Hosp)   Co. 1 6000 1410-4   Residency Program     85,277.07  
       
Amanda Duffy
  NR Rollforward (Hosp)   Co. 1 6000 1410-5   Residency Program     103,416.52  
       
Laura Seibert
  NR Rollforward (Hosp)   Co. 1 6000 1410-6   Residency Program     91,488.41  
       
Melissa Holahan
  NR Rollforward (Hosp)   Co. 1 6000 1410-7   Residency Program     81,757.10  
       
Jerome Gagnon
  NR Rollforward (Hosp)   Co. 1 6000 1410-8   Residency Program     30,468.88  
       
Michelle France
  NR Rollforward (Hosp)   Co. 1 6000 1410-9   Residency Program     32,297.96  
       
Brian MacKie
  NR Rollforward (Hosp)   Co. 1 6000 1410-10   Residency Program     29,872.80  
       
Anthony Acquaviva
  NR Rollforward (Hosp)   Co. 1 6000 1410-11   Residency Program     56,238.38  
       
Donna Almondia
  NR Rollforward (Hosp)   Co. 1 6000 1410-12   Residency Program     49,014.87  
       
Christie Anderson
  NR Rollforward (Hosp)   Co. 1 6000 1410-13   Residency Program     57,691.61  
       
April Durtschi
  NR Rollforward (Hosp)   Co. 1 6000 1410-14   Residency Program     64,382.70  
       
Jeanne Ficociello
  NR Rollforward (Hosp)   Co. 1 6000 1410-15   Residency Program     81,138.77  
       
Ketaki Kamik
  NR Rollforward (Hosp)   Co. 1 6000 1410-16   Residency Program     104,967.51
         
Meredith Miller
  NR Rollforward (Hosp)   Co. 1 6000 1410-17   Residency Program     64,313.07  
       
Elizabeth Orcutt
  NR Rollforward (Hosp)   Co. 1 6000 1410-18   Residency Program     62,223.41  
       
Shanna Pace
  NR Rollforward (Hosp)   Co. 1 6000 1410-19   Residency Program     48,592.50  
       
Alix Partnow
  NR Rollforward (Hosp)   Co. 1 6000 1410-20   Residency Program     46,562.48  
       
Kerensa Rechner
  NR Rollforward (Hosp)   Co. 1 6000 1410-21   Residency Program     58,600.86  
       
Meghan Sullivan
  NR Rollforward (Hosp)   Co. 1 6000 1410-22   Residency Program     76,497.47  
       
Netalle Tabacca
  NR Rollforward (Hosp)   Co. 1 6000 1410-23   Residency Program     71,255.14  
       
Marcos Unis
  NR Rollforward (Hosp)   Co. 1 6000 1410-24   Residency Program     53,451.59  
       
William Fitzpatrick
  NR Rollforward (Hosp)   Co. 1 6000 1410-25   Residency Program     19,820.99  
       
Matthew Hamilton
  NR Rollforward (Hosp)   Co. 1 6000 1410-26   Residency Program     54,838.28  
       
Maura Carney
  NR Rollforward (Hosp)   Co. 1 6000 1410-27   Residency Program     60,570.98  
       
Jenefer Stillion
  NR Rollforward (Hosp)   Co. 1 6000 1410-28   Residency Program     56,936.20  
       
Diana Allevato
  NR Rollforward (Hosp)   Co. 1 6000 1410-29   Residency Program     41,479.87  
       
Mary Buelow
  NR Rollforward (Hosp)   Co. 1 6000 1410-30   Residency Program     41,823.20  
       
Tai Casagrande
  NR Rollforward (Hosp)   Co. 1 6000 1410-31   Residency Program     35,907.83  
       
Loren Cohen
  NR Rollforward (Hosp)   Co. 1 6000 1410-32   Residency Program     46,740.41  
       
Bill Draper
  NR Rollforward (Hosp)   Co. 1 6000 1410-33   Residency Program     46,668.47  
       
Russell Fugazzi
  NR Rollforward (Hosp)   Co. 1 6000 1410-34   Residency Program     35,672.34  
       
Jin Heo
  NR Rollforward (Hosp)   Co. 1 6000 1410-35   Residency Program     37,599.26  
       
Leilani Ireland
  NR Rollforward (Hosp)   Co. 1 6000 1410-36   Residency Program     40,495.36  
       
Shanti Jha
  NR Rollforward (Hosp)   Co. 1 6000 1410-37   Residency Program     49,767.38  
       
Amy Komitor
  NR Rollforward (Hosp)   Co. 1 60001410-38   Residency Program     14,675.51  
       
Holly MacLea
  NR Rollforward (Hosp)   Co. 1 6000 1410-39   Residency Program     49,358.70  
       
Jessica Markovich
  NR Rollforward (Hosp)   Co. 1 6000 1410-40   Residency Program     44,871.09  
       
Kristin Miller
  NR Rollforward (Hosp)   Co. 1 6000 1410-41   Residency Program     29,380.41  
       
Nora Ortinau
  NR Rollforward (Hosp)   Co. 1 6000 1410-42   Residency Program     33,262.79  
       
Andrea Peterson
  NR Rollforward (Hosp)   Co. 1 6000 1410-43   Residency Program     39,406.22  
       
Adam Porter
  NR Rollforward (Hosp)   Co. 1 6000 1410-44   Residency Program     44,050.45  
       
Lauren Talarico
  NR Rollforward (Hosp)   Co. 1 6000 1410-45   Residency Program     36,680.02  
       
Chantal Tu
  NR Rollforward (Hosp)   Co. 1 6000 1410-46   Residency Program     44,672.91  
       
 
                         
 
              $ 4,717,912          
 
                           
SPS Inc. “Vetsource” — Ml
  Investment Rollforward   Co. 1 001 1960-2   Investment   $ 1,116,227          
Broadway
  Investment Rollforward   Co. 1 9500 1960-2   Investment     2,511,496        
 
AVC — Canada
  Investment Rollforward   Co. 1 001 1960-2   Investment     6,131,238          
Animal Specialty Center
  Investment Rollforward   Co. 1 814 1960-2   Investment     1,077,000          
Phoenix Lab common stock
  Other LT Assets R/F   Co. 1 001 1950-1   Investment (acq’d PCI)     37,196    
     
*
  Leadsheet   Co. 3 1970-1   Investment     8,444,643          
Antech Service Agreements Other Receivable
  Leadsheet   Co. 3 1970-2   Investment     113,954          
Antech Lease Receivables
  Leadsheet   Co. 3 1971-1   Investment     3,545,007          
 
                         
 
              $ 22,976,761          
 
                           
Other
                        -  
 
                         
 
                27,694,673          

 

*   The employee/description has been omitted and filed separately with the
Securities and Exchange Commission.

Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT A-1 TO
CREDIT AND GUARANTY AGREEMENT
FUNDING NOTICE
     Reference is made to the Credit and Guaranty Agreement, dated as of
August 19, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among VICAR OPERATING, INC.
(“Company”), VCA ANTECH, INC., (“Holdings”) and certain Subsidiaries of Company,
as Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication Agent and the other
agents party thereto.
     Pursuant to the applicable Section of the Credit Agreement (2.2 for
Revolving Loans; 2.3 for Swing Line Loans), Company desires that Lenders make
the following Loans to Company in accordance with the applicable terms and
conditions of the Credit Agreement on [mm/dd/yy] (the “Credit Date”):

  1.   Revolving Loans

  •   Base Rate Loans:                                       
             $[___,___,___]     •   Eurodollar Rate Loans, with an
Initial Interest Period of ________
Month(s):                                                           
      $[___,___,___]

  2.   Swing Line Loans:                                            
               $[___,___,___]

  •   Base Rate Loans:                                            
        $[___,___,___]

     Company hereby certifies that:
     (i) with respect to any Revolving Loan, after making any such Loan
requested on such Credit Date, the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect;
     (ii) as of the Credit Date, the representations and warranties contained in
each of the Credit Documents are true, correct and complete in all material
respects on and as of such Credit Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in

A-1-1



--------------------------------------------------------------------------------



 



which case such representations and warranties are true, correct and complete in
all material respects on and as of such earlier date; provided, that, in each
case, the foregoing materiality qualifier shall not be applicable to any
representation and warranties that already are qualified or modified by
materiality in the text thereof;
     (iii) as of such Credit Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default.

          Date: [mm/dd/yy]   VICAR OPERATING, INC.
      By:           Name:           Title:      

A-1-2



--------------------------------------------------------------------------------



 



         

EXHIBIT A-2 TO
CREDIT AND GUARANTY AGREEMENT
CONVERSION/CONTINUATION NOTICE
     Reference is made to the Credit and Guaranty Agreement, dated as of
August 19, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among VICAR OPERATING, INC.
(“Company”), VCA ANTECH, INC., (“Holdings”) and certain Subsidiaries of Company,
as Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication Agent and the other
agents party thereto.
     Pursuant to Section 2.8 of the Credit Agreement, Company desires to convert
or to continue the following Loans, each such conversion and/or continuation to
be effective as of [mm/dd/yy]:
     1. Term Loans:

         
 
  $[___,___,___]   Eurodollar Rate Loans to Initial Interest Period of be
continued _______ month(s)
 
       
 
  $[___,___,___]   Base Rate Loans to be Initial Interest Period of
converted to Eurodollar  _______ month(s) Rate Loans
 
       
 
  $[___,___,___]   Eurodollar Rate Loans to be converted to Base Rate
Loans

     2. Revolving Loans:

         
 
  $[___,___,___]   Eurodollar Rate Loans to Initial Interest Period of
be continued _______ month(s)
 
       
 
  $[___,___,___]   Base Rate Loans to be Initial Interest Period of
converted to Eurodollar _______ month(s)
Rate Loans
 
       
 
  $[___,___,___]   Eurodollar Rate Loans to
be converted to Base Rate
Loans

EXHIBIT A-2-1



--------------------------------------------------------------------------------



 



     Company hereby certifies that as of the date hereof, no event has occurred
and is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

          Date: [mm/dd/yy]   VICAR OPERATING, INC.
      By:           Name:           Title:      

EXHIBIT A-2-2



--------------------------------------------------------------------------------



 



         

EXHIBIT A-3 TO
CREDIT AND GUARANTY AGREEMENT
ISSUANCE NOTICE
     Reference is made to the Credit and Guaranty Agreement, dated as of
August 19, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among VICAR OPERATING, INC.
(“Company”), VCA ANTECH, INC., (“Holdings”) and certain Subsidiaries of Company,
as Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication Agent and the other
agents party thereto.
     Pursuant to Section 2.23 of the Credit Agreement, Company desires a Letter
of Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of
$[___,___,___].
     Attached hereto for each such Letter of Credit are the following:
               (a) the stated amount of such Letter of Credit;
               (b) the name and address of the beneficiary;
               (c) the expiration date; and
          (d) either (i) the verbatim text of such proposed Letter of Credit, or
(ii) a description of the proposed terms and conditions of such Letter of
Credit, including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.
     Company hereby certifies that:
     (i) after issuing such Letter of Credit requested on the Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
     (ii) as of the Credit Date, the representations and warranties contained in
each of the Credit Documents are true, correct and complete in all material
respects on and as of such Credit Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date; provided, that, in each case, the foregoing

EXHIBIT A-3-1



--------------------------------------------------------------------------------



 



materiality qualifier shall not be applicable to any representation and
warranties that already are qualified or modified by materiality in the text
thereof;
     (iii) as of such Credit Date, no event has occurred and is continuing or
would result from the consummation of the issuance contemplated hereby that
would constitute an Event of Default or a Default.

          Date: [mm/dd/yy]   VICAR OPERATING, INC.
      By:           Name:           Title:      

EXHIBIT A-3-2



--------------------------------------------------------------------------------



 



         

EXHIBIT B-1 TO
CREDIT AND GUARANTY AGREEMENT
TERM LOAN NOTE

      $[1][___,___,___]   [2][mm/dd/yy]

     FOR VALUE RECEIVED, VICAR OPERATING, INC., a Delaware corporation
(“Company”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [1][DOLLARS] ($[___,___,___][1]) in the
installments referred to below.
     Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of August 19, 2010 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH, INC.,
(“Holdings”) and certain Subsidiaries of Company, as Guarantors, the Lenders
party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication
Agent and the other agents party thereto.
     Company shall make principal payments on this Note as set forth in
Section 2.11 of the Credit Agreement.
     This Note is one of the “Term Notes” in respect of [Closing Date Term Loans
in the aggregate principal amount of $500,000,000] [New Term Loans in the
aggregate principal amount of $___________ for the Series of which the New Term
Loan evidenced by this Note is a part] and is issued pursuant to and entitled to
the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the [New] Term
Loan evidenced hereby was made and is to be repaid.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement. Unless and until an Assignment Agreement effecting the
assignment or transfer of this Note shall have been accepted by Administrative
Agent and recorded in the Register, Company, each Agent and Lenders shall be
entitled to deem
 

[1]   Lender’s Term Loan Commitment   [2]   Date of Issuance

EXHIBIT B-1-1



--------------------------------------------------------------------------------



 



and treat Payee as the owner and holder of this Note and the Loan evidenced
hereby. Payee hereby agrees, by its acceptance hereof, that before disposing of
this Note or any part hereof it will make a notation hereon of all principal
payments previously made hereunder and of the date to which interest hereon has
been paid; provided, the failure to make a notation of any payment made on this
Note shall not limit or otherwise affect the obligations of Company hereunder
with respect to payments of principal of or interest on this Note.
     This Note is subject to mandatory prepayment and to prepayment at the
option of Company, each as provided in the Credit Agreement.
     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.
     The terms of this Note are subject to amendment only in the manner provided
in the Credit Agreement.
     This Note is subject to restrictions on transfer or assignment as provided
in the Credit Agreement.

EXHIBIT B-1-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            VICAR OPERATING, INC.
      By:           Name:           Title:      

EXHIBIT B-1-3



--------------------------------------------------------------------------------



 



         

EXHIBIT B-2 TO
CREDIT AND GUARANTY AGREEMENT
REVOLVING LOAN NOTE

      $[1][___,___,___]   [2][mm/dd/yy]

     FOR VALUE RECEIVED, VICAR OPERATING, INC., a Delaware corporation
(“Company”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [mm/dd/yy], the lesser of (a) [1][DOLLARS]
($[1][___,___,___]) and (b) the unpaid principal amount of all advances made by
Payee to Company as Revolving Loans under the Credit Agreement referred to
below.
     Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of August 19, 2010 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH, INC.,
(“Holdings”) and certain Subsidiaries of Company, as Guarantors, the Lenders
party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication
Agent and the other agents party thereto.
     This Note is one of the “Revolving Loan Notes” in the aggregate principal
amount of $100,000,000[3] and is issued pursuant to and entitled to the benefits
of the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement. Unless and until an Assignment Agreement effecting the
assignment or transfer of this Note shall have been accepted by Administrative
Agent and recorded in the Register, Company, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loans evidenced hereby. Payee
 

[1]   Lender’s Revolving Credit Commitment   [2]   Date of Issuance   [3]   To
be increased if New Revolving Loan Commitments are entered into

EXHIBIT B-2-1



--------------------------------------------------------------------------------



 



hereby agrees, by its acceptance hereof, that before disposing of this Note or
any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of Company hereunder with
respect to payments of principal of or interest on this Note.
     This Note is subject to mandatory prepayment and to prepayment at the
option of Company, each as provided in the Credit Agreement.
     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.
     The terms of this Note are subject to amendment only in the manner provided
in the Credit Agreement.
     This Note is subject to restrictions on transfer or assignment as provided
in the Credit Agreement.

EXHIBIT B-2-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            VICAR OPERATING, INC.
      By:           Name:           Title:      

EXHIBIT B-2-3



--------------------------------------------------------------------------------



 



         

TRANSACTIONS
ON
REVOLVING LOAN NOTE

                                      Outstanding         Type of   Amount of  
Amount of   Principal         Loan Made   Loan Made   Principal Paid   Balance  
Notation Date   This Date   This Date   This Date   This Date   Made By
 
                   

EXHIBIT B-2-4



--------------------------------------------------------------------------------



 



EXHIBIT B-3 TO
CREDIT AND GUARANTY AGREEMENT
SWING LINE NOTE

      $[1][___,___,___]   [2][mm/dd/yy]

     FOR VALUE RECEIVED, VICAR OPERATING, INC., a Delaware corporation
(“Company”), promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing
Line Lender (“Payee”), on or before [mm/dd/yy], the lesser of (a) [1][DOLLARS]
($[___,___,___]) and (b) the unpaid principal amount of all advances made by
Payee to Company as Swing Line Loans under the Credit Agreement referred to
below.
     Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of August 19, 2010 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH, INC.,
(“Holdings”) and certain Subsidiaries of Company, as Guarantors, the Lenders
party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication
Agent and the other agents party thereto.
     This Note is the “Swing Line Note” and is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Swing Line
Loans evidenced hereby were made and are to be repaid.
     All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Principal Office of Swing Line Lender or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement.
     This Note is subject to mandatory prepayment and to prepayment at the
option of Company, each as provided in the Credit Agreement.
 

[1]    Swing Line Sublimit   [2]    Date of Issuance

EXHIBIT B-3-1



--------------------------------------------------------------------------------



 



     THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
     Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Credit Agreement.
     The terms of this Note are subject to amendment only in the manner provided
in the Credit Agreement.
     This Note is subject to restrictions on transfer or assignment as provided
in the Credit Agreement.

EXHIBIT B-3-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

            VICAR OPERATING, INC.
      By:           Name:           Title:      

EXHIBIT B-3-3



--------------------------------------------------------------------------------



 



TRANSACTIONS
ON
SWING LINE NOTE

                                                      Outstanding            
Amount of     Amount of     Principal             Loan Made     Principal Paid  
  Balance     Notation   Date   This Date     This Date     This Date     Made
By  
 
                               
 
                               

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO
CREDIT AND GUARANTY AGREEMENT
COMPLIANCE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
     1. I am the Chief Financial Officer of VCA ANTECH, INC. (“Holdings”) and
VICAR OPERATING, INC. (“Company”).
     2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of August 19, 2010 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC., VCA ANTECH, INC., and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication Agent and the other
agents party thereto, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by the
attached financial statements.
     3. The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Company has taken, is
taking, or proposes to take with respect to each such condition or event.
     The foregoing certifications, together with the computations set forth in
the Annex A hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.1(d)
of the Credit Agreement.

            VCA ANTECH, INC.
VICAR OPERATING, INC.
      By:           Name:       Title: Chief Financial Officer           

 



--------------------------------------------------------------------------------



 



         

ANNEX A TO
COMPLIANCE CERTIFICATE
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

                  1. Consolidated Adjusted EBITDA: (i) - (ii) =   $[___,___,___]
 
               
 
  (i)   (a)   Consolidated Net Income:   $[___,___,___]
 
               
 
      (b)   Consolidated Interest Expense:   $[___,___,___]
 
               
 
      (c)   provisions for taxes based on income:   $[___,___,___]
 
               
 
      (d)   total depreciation expense:   $[___,___,___]
 
               
 
      (e)   total amortization expense:   $[___,___,___]
 
               
 
      (f)   non-cash stock based compensation reducing Consolidated Net Income:
  $[___,___,___]
 
               
 
      (g)   other non-Cash items, including write-offs of assets, reducing
Consolidated Net Income1:   $[___,___,___]
 
               
 
      (h)   to the extent deducted in calculating Consolidated Net Income,
Transaction Costs:   $[___,___,___]
 
                    (ii)   other non-Cash items increasing Consolidated Net
Income1:   $[___,___,___]
 
                2. Consolidated Fixed Charges: (i) + (ii) + (iii) + (iv) =  
$[___,___,___]
 
                    (i)   Consolidated Cash Interest Expense:   $[___,___,___]
 
                    (ii)   scheduled payments of principal (other than the
principal payment due on the Closing Date Term Loan Maturity Date and on any New
Term Loan Maturity Date)    

 

1   Excluding any such non-Cash item to the extent that it represents an accrual
or reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period but, notwithstanding anything
to the contrary herein, including without limitation, reserves for lease expense
and other charges and expenses related to the closure of hospitals to the extent
not paid in cash.   2   Excluding any such non-Cash item to the extent that it
represents the reversal of an accrual or reserve for potential Cash items in any
prior period.

EXHIBIT C-2



--------------------------------------------------------------------------------



 



                          on Consolidated Total Debt:   $[___,___,___]
 
                    (iii)   Consolidated Capital Expenditures3:   $[___,___,___]
 
                    (iv)   provisions for current cash taxes based on income:  
$[___,___,___]
 
                3. Consolidated Net Income: (i) - (ii) =   $[___,___,___]
 
                    (i)   the net income (or loss) of Company and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP:   $[___,___,___]
 
               
 
  (ii)   (a)   the income of any Person (other than a Subsidiary of Company) in
which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Company or any of its Subsidiaries by such
Person:   $[___,___,___]
 
               
 
      (b)   the income (or plus the loss) of any Person accrued prior to the
date it becomes a Subsidiary of Company or is merged into or consolidated with
Company or any of its Subsidiaries or that Person’s assets are acquired by
Company or any of its Subsidiaries:   $[___,___,___]
 
               
 
      (c)   the income of any Subsidiary of Company to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary:   $[___,___,___]

 

3   For any period, the aggregate of the expenditures of Company and its
Subsidiaries during such period determined on a consolidated basis that, in
accordance with GAAP, are or should be included in “purchase of property and
equipment” or similar items reflected in the consolidated statement of cash
flows of Company and its Subsidiaries excluding any acquisition of assets that
constitutes a Permitted Acquisition; provided, however, that notwithstanding any
of the foregoing to the contrary, Consolidated Capital Expenditures shall
include expenditures of Company and its Subsidiaries with respect to assets
constituting a fee interest in real property acquired by Company or its
Subsidiaries other than in connection with a Permitted Acquisition.

EXHIBIT C-3



--------------------------------------------------------------------------------



 



                 
 
      (d)   any after-tax gains (or plus any after-tax losses) attributable to
Asset Sales or returned surplus assets of any Pension Plan:   $[___,___,___]
 
               
 
      (e)   to the extent not included in clauses (ii)(a) through (d) above, any
net extraordinary gains (or plus any net extraordinary losses):   $[___,___,___]
 
                4. Fixed Charge Coverage Ratio: (i)/(ii) =    
 
                    (i)   Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period then ended:   $[___,___,___]
 
                    (ii)   Consolidated Fixed Charges for such four-Fiscal
Quarter period:   $[___,___,___]
 
               
 
          Actual:       _.__:1.00
 
          Required:   1.20:1.00
 
                5. Leverage Ratio: (i)/(ii) =    
 
                    (i)   Consolidated Total Debt   $[___,___,___]
 
                    (ii)   Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period then ended:   $[___,___,___]
 
               
 
          Actual:       _.__:1.00
 
          Required:   3.00:1.00

EXHIBIT C-4



--------------------------------------------------------------------------------



 



EXHIBIT D TO
CREDIT AND GUARANTY AGREEMENT
[Reserved]

EXHIBIT D-1



--------------------------------------------------------------------------------



 



EXHIBIT E TO
CREDIT AND GUARANTY AGREEMENT
ASSIGNMENT AGREEMENT
     This ASSIGNMENT AGREEMENT (this “Agreement”), dated as of the Effective
Date as set forth on Schedule I annexed hereto (the “Effective Date”), by and
between the parties signatory hereto and designated as Assignor (“Assignor”) and
Assignee (“Assignee”).
RECITALS:
     WHEREAS, Assignor is party to that certain Credit and Guaranty Agreement,
dated as of August 19, 2010 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”) and certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A., as
Syndication Agent and the other agents party thereto; and
     WHEREAS, Assignor desires to sell and assign to Assignee, and Assignee
desires to purchase and assume from Assignor, certain rights and obligations of
Assignor under the Credit Agreement.
     NOW, THEREFORE, in consideration of the agreements and covenants herein
contained and for such other valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
     Section 1. Assignment and Assumption. (a) Subject to the terms and
conditions hereof, as of the Effective Date, Assignor sells and assigns to
Assignee, without recourse, representation or warranty (except as expressly set
forth herein), and Assignee purchases and assumes from Assignor, the percentage
interest specified on Schedule I, which is determined as a percentage of the
aggregate amount of all Term Loan Commitments, New Term Loan Commitments,
Revolving Commitments and outstanding Loans, in all of the rights and
obligations with respect to the Term Loan Commitments, New Term Loan
Commitments, Revolving Commitments and outstanding Loans arising under the
Credit Agreement and the other Credit Documents (the “Assigned Share”).
          (b) Upon the occurrence of the Effective Date: the Assignee shall have
the rights and obligations of a “Lender” to the extent of the Assigned Share and
shall thereafter be a party to the Credit Agreement and a “Lender” for all
purposes of the Credit Documents; Assignor shall, to the extent of the Assigned
Share, relinquish its rights (other than any rights which survive the
termination of the Credit Agreement under Section 10.8 thereof) and be released
from its obligations under the Credit Agreement; and the Commitments shall be
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



modified to reflect the Commitments of Assignee and the remaining Commitments of
Assignor, if any.
          (c) From and after the Effective Date, Administrative Agent shall make
all payments under the Credit Agreement in respect of the Assigned Share (i) in
the case of any interest and fees that shall have accrued prior to the
Settlement Date, to Assignor, and (ii) in all other cases, to Assignee;
provided, Assignor and Assignee shall make payments directly to each other to
the extent necessary to effect any appropriate adjustments in any amounts
distributed to Assignor and/or Assignee by Administrative Agent under the Credit
Documents in respect of the Assigned Share in the event that, for any reason
whatsoever, the payment of the applicable consideration for this Assignment (the
“Purchase Price”) occurs on a date other than the Settlement Date as set forth
on Schedule I annexed hereto (the “Settlement Date”).
     Section 2. Effective Date. Notwithstanding anything herein to the contrary,
the Effective Date shall not be deemed to have occurred until each of the
following conditions are satisfied, as determined in the reasonable judgment of
each of Assignor, Assignee and Administrative Agent: the execution of a
counterpart hereof by each of Assignor and Assignee (and, if applicable, any
consents thereto required pursuant to Section 10.6(c)(ii) of the Credit
Agreement other than any such consent deemed to have been given pursuant to such
section); the payment of the Purchase Price on the Settlement Date; if
applicable, the receipt by Administrative Agent of the processing and
recordation fee referred to in Section 10.6 of the Credit Agreement; in the
event Assignee is a Non-US Lender, the delivery by Assignee to Administrative
Agent of such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as Assignee may be required to
deliver to Administrative Agent pursuant to Section 2.19(c) of the Credit
Agreement; the receipt by Administrative Agent of originals or telefacsimiles of
executed counterparts hereof (including any consents thereto required pursuant
to Section 10.6(c)(ii) of the Credit Agreement other than any such consent
deemed to have been given pursuant to such section); and the recordation by
Administrative Agent in the Register of the pertinent information regarding this
Assignment pursuant to Section 10.6 of the Credit Agreement.
     Section 3. Certain Representations, Warranties and Agreements. Assignor
represents and warrants to Assignee that Assignor is the legal and beneficial
owner of the Assigned Share, free and clear of any adverse claim.
          (a) Assignee represents and warrants to Assignor that (i) Assignee is
an Eligible Assignee and that it has experience and expertise in the making or
purchasing of loans such as the Loans; (ii) it has acquired the Assigned Share
for its own account in the ordinary course of its business and without a view to
distribution of the Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of Section 10.6 of the Credit Agreement, the disposition of
the Assigned Share or any interests therein shall at all times remain within its
exclusive control); (iii) it has received, reviewed and approved a copy of the
Credit Agreement (including all Appendices, Schedules and Exhibits thereto); and
(iv) it has received from Assignor such financial information regarding Company
and its Subsidiaries as is available to Assignor and as Assignee
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



has requested, that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the assignment evidenced by this Agreement, and that it has made and shall
continue to make its own appraisal of the creditworthiness of Company and its
Subsidiaries. Assignor shall have no duty or responsibility, either initially or
on a continuing basis, to make any such investigation or any such appraisal on
behalf of Assignee or to provide Assignee with any other credit or other
information with respect thereto, whether coming into its possession before the
making of the initial Loans or at any time or times thereafter, and Assignor
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Assignee.
          (b) Each party to this Agreement represents and warrants to the other
party hereto that it has full power and authority to enter into this Agreement
and to perform its obligations hereunder in accordance with the provisions
hereof, that this Agreement has been duly authorized, executed and delivered by
such party and that this Agreement constitutes a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity.
          (c) Assignor shall not be responsible to Assignee for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of any of the Credit Documents or for any representations,
warranties, recitals or statements made therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by Assignor to Assignee or
by or on behalf of Company or any of its Subsidiaries to Assignor or Assignee in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of Company or any other
Person liable for the payment of any Obligations, nor shall Assignor be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default.
     Section 4. Miscellaneous. Assignor and Assignee each agrees from time to
time, upon request of such other party, to take such additional actions and to
execute and deliver such additional documents and instruments as such other
party may reasonably request to effect the transactions contemplated by, and to
carry out the intent of, this Agreement. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Agreement) against whom
enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.1 of the Credit Agreement, and all for purposes
thereof, the notice address of Assignor and Assignee shall be the addresses as
set forth on Schedule I hereof. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction,
EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



shall not in any way be affected or impaired thereby. This Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1404 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
[Remainder of page intentionally left blank]
EXHIBIT E-4

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their respective
officers thereunto duly authorized to execute and deliver this Agreement as of
the Effective Date.

                              [NAME OF ASSIGNOR],
Assignor       [NAME OF ASSIGNEE],
Assignee
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
  Title:               Title:        
 
                            [*Consented to as of the Effective Date:  
[*Consented to as of the Effective Date:
 
                            VICAR OPERATING, INC.,
as Company       WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
  Title:               Title:        
 
                           

 
*    Only if required pursuant to Section 10.6(c)(ii) of the Credit Agreement.]
*    Only if required pursuant to Section 10.6(c)(ii) of the Credit Agreement.]
EXHIBIT E-5

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO
ASSIGNMENT AGREEMENT
1. Effective Date: [mm/dd/yy]
2. Settlement Date: [mm/dd/yy]
3. Assigned Share:

                      Percentage   Principal Amount  
Term Loan Commitments:
    __._____ %   $    
Term Loans (other than New Term Loans):
    __._____ %   $    
New Term Loan Commitment (Series ):
    __._____ %   $    
New Term Loan (Series ):
    __._____ %   $    
Revolving Commitments:
    __._____ %   $    

EXHIBIT E-6

 



--------------------------------------------------------------------------------



 



1. Notice and Wire Instructions:

                      [NAME OF ASSIGNOR]       [NAME OF ASSIGNEE]    
 
                    Notices:       Notices:    
 
 
 
         
 
   
 
                   
 
 
 
         
 
   
 
                   
 
 
 
         
 
   
 
  Attention:           Attention:    
 
  Telecopier:           Telecopier:    
 
                    with a copy to:       with a copy to:    
 
 
 
         
 
   
 
                   
 
 
 
         
 
   
 
                   
 
 
 
         
 
   
 
  Attention:           Attention:    
 
  Telecopier:           Telecopier:       Wire Instructions:       Wire
Instructions:    

EXHIBIT E-7

 



--------------------------------------------------------------------------------



 



EXHIBIT F TO
CREDIT AND GUARANTY AGREEMENT
CERTIFICATE RE NON-BANK STATUS
     Reference is made to the Credit and Guaranty Agreement, dated as of
August 19, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among VICAR OPERATING, INC., VCA
ANTECH, INC., and certain Subsidiaries of Company, as Guarantors, the Lenders
party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender, BANK
OF AMERICA, N.A., as Syndication Agent and the other agents party thereto.
Pursuant to Section 2.19(c) of the Credit Agreement, the undersigned hereby
certifies that it is not a “bank” or other Person described in Section 881(c)(3)
of the Internal Revenue Code of 1986, as amended.

            [NAME OF LENDER]
      By:           Title:             

EXHIBIT F-1

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1 TO
CREDIT AND GUARANTY AGREEMENT
CLOSING DATE CERTIFICATE
August 19, 2010
     THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:
     1. We are, respectively, the chief executive officer and the chief
financial officer of VCA ANTECH, INC., a Delaware corporation (“Holdings”), and
VICAR OPERATING, INC., a Delaware corporation (“Company”).
     2. Pursuant to Sections 2.1 and 2.2 of the Credit and Guaranty Agreement,
dated as of August 19, 2010 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC., VCA ANTECH, INC., and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication Agent and the other
agents party thereto, Company requests that Lenders make the following Loans to
Company on the Closing Date in accordance with Section 2.4 of the Credit
Agreement:

             
 
  (a)   Term Loans:   $[___,___,___]
 
           
 
  (b)   Revolving Loans:   $[___,___,___]

     3. We have reviewed the terms of Sections 3 and 4 of the Credit Agreement
and the definitions and provisions contained in such Credit Agreement relating
thereto, and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.
     4. Based upon our review and examination described in paragraph (3) above,
we certify, on behalf of Company, that as of the date hereof:
     (a) with respect to any Revolving Loan, after making any such Loan
requested on the Closing Date, the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect;
     (b) as of the Closing Date, the representations and warranties contained in
each of the Credit Documents are true, correct and complete in all respects on
and as of the Closing Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all respects on and as of such earlier date;
provided, that, in each case, the foregoing materiality qualifier

EXHIBIT G-1-1



--------------------------------------------------------------------------------



 



shall not be applicable to any representation and warranties that already are
qualified or modified by materiality in the text thereof;
     (c) as of the Closing Date, no injunction or other restraining order shall
have been issued and no hearing to cause an injunction or other restraining
order to be issued shall be pending or noticed with respect to any action, suit
or proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the borrowing contemplated
hereby; and
     (d) as of the Closing Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default.
     3. Each Credit Party has requested Akin Gump Strauss Hauer Feld LLP to
deliver to Agents and Lenders on the Closing Date favorable written opinions
setting forth such matters as Administrative Agent may reasonably request.
     4. Company has previously delivered to Administrative Agent, true, complete
and correct copies of (a) the Historical Financial Statements, (b) pro forma
consolidated financial statements of Holdings and its Subsidiaries as of the
last day of and for the four-quarter period most recently ended prior to the
Closing Date for which financial statements are available, giving pro forma
effect to the financings and the other transactions contemplated by the Credit
Documents to occur on or prior to the Closing Date, which pro forma financial
statements were prepared in accordance with Regulation S-X under the Securities
Act and all other rules and regulations of the Securities and Exchange
Commission under the Securities Act, and including other adjustments reasonably
acceptable to Administrative Agent, and (c) the Projections.
[Remainder of page intentionally left blank]

EXHIBIT G-1-2



--------------------------------------------------------------------------------



 



     The foregoing certifications are made and delivered as of the date first
written above.

            _________________________
Title: Chief Executive Officer


_________________________
Title: Chief Financial Officer    

EXHIBIT G-1-3



--------------------------------------------------------------------------------



 



         

EXHIBIT G-2 TO
CREDIT AND GUARANTY AGREEMENT
SOLVENCY CERTIFICATE
August 19, 2010
     1. I am the chief financial officer of VCA ANTECH, INC., a Delaware
corporation (“Holdings”), and VICAR OPERATING, INC., a Delaware corporation
(“Company”).
     2. Reference is made to the Credit and Guaranty Agreement, dated as of
August 19, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among VICAR OPERATING, INC., VCA
ANTECH, INC., and certain Subsidiaries of Company, as Guarantors, the Lenders
party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender, BANK
OF AMERICA, N.A., as Syndication Agent and the other agents party thereto.
     3. I have reviewed the terms of Section 3.1(g) of the Credit Agreement and
the definitions and provisions contained in the Credit Agreement relating
thereto and, in my opinion, have made, or have caused to be made under my
supervision, such examination or investigation as is necessary to enable me to
express an informed opinion as to the matters referred to herein.
     4. Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the consummation of
the financings and the other transactions contemplated by the Credit Documents,
each Credit Party is Solvent.
[Remainder of page intentionally left blank]

EXHIBIT G-2-1



--------------------------------------------------------------------------------



 



     The foregoing certifications are made and delivered as of the date first
written above.

            ________________________
Title: Chief Financial Officer    

EXHIBIT G-2-2



--------------------------------------------------------------------------------



 



         

EXHIBIT H TO
CREDIT AND GUARANTY AGREEMENT
COUNTERPART AGREEMENT
     This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”)
is delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
August 19, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among VICAR OPERATING, INC.
(“Company”), VCA ANTECH, INC., (“Holdings”) and certain Subsidiaries of Company,
as Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, “Administrative
Agent”), Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA,
N.A., as Syndication Agent and the other agents party thereto.
     Section 1. Pursuant to Section 5.10 of the Credit Agreement, the
undersigned hereby:
          (a) agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Guarantor under the Credit Agreement and agrees to be bound by all of
the terms thereof;
          (b) represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Credit Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;
provided, that, in each case, the foregoing materiality qualifier shall not be
applicable to any representation and warranties that already are qualified or
modified by materiality in the text thereof;
          (c) agrees, subject to the provisions of Section 7.2 of the Credit
Agreement, to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and
          (d) (i) agrees that this counterpart may be attached to the Pledge and
Security Agreement, dated as of August 19, 2010 (as it may be amended,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) among Company, each of the other Guarantors party thereto and the
Collateral Agent (as such term is defined in the Credit Agreement), (ii) agrees
that the undersigned will comply with all the terms and conditions of the Pledge
and Security Agreement as if it were an original signatory thereto, (iii) in
accordance with the Pledge and Security Agreement, grants to Collateral Agent a
security interest in all of the undersigned’s right, title and interest in and
to all “Collateral” (as such term is defined in the

EXHIBIT H-1



--------------------------------------------------------------------------------



 



Pledge and Security Agreement, it being understood for the avoidance of doubt
that Section 1.4 of the Pledge and Security Agreement excludes certain assets
from the definition of “Collateral” to the extent set forth in such section,
including, among other such excluded assets, the outstanding capital stock of
any Controlled Foreign Corporation in excess of 65% of the voting power of all
classes of capital stock of such Controlled Foreign Corporation entitled to vote
to the extent set forth in such section) of the undersigned, in each case
whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and
(iv) delivers to Collateral Agent supplements with respect to information
relating to the undersigned to all schedules attached to the Pledge and Security
Agreement. All such Collateral shall be deemed to be part of the “Collateral”
and hereafter subject to each of the terms and conditions of the Pledge and
Security Agreement.
     Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Agreement. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought. Any notice or other communication herein
required or permitted to be given shall be given in pursuant to Section 10.1 of
the Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof. In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1404 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

EXHIBIT H-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement
to be duly executed and delivered by its duly authorized officer as of the date
above first written.

            [NAME OF SUBSIDIARY]
      By:           Name:           Title:        

Address for Notices:
________________________
________________________
________________________
Attention:
Telecopier
with a copy to:
________________________
________________________
________________________
Attention:
Telecopier
ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:

          WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:        

EXHIBIT H-3



--------------------------------------------------------------------------------



 



         

EXHIBIT I TO
CREDIT AND GUARANTY AGREEMENT
[Reserved]

EXHIBIT I-1



--------------------------------------------------------------------------------



 



EXHIBIT J TO
CREDIT AND GUARANTY AGREEMENT
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING
(_________________________)
by and from
[_______________________________],
a [_______________],
“Mortgagor”
to
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Collateral Agent,
“Mortgagee”
Dated as of ____________, 201[__]
THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE
DESCRIBED HEREIN
PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention: Tamara Katz, Esq.

EXHIBIT J-1



--------------------------------------------------------------------------------



 



MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
RENTS AND LEASES AND FIXTURE FILING
     This MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING dated as of                      , 201[__] (this “Mortgage”), by
and from [                                                                 
                  ], a [                                          ] corporation
(“Mortgagor”), having an address at 12401 West Olympic Blvd., Los Angeles,
California 90064 to WELLS FARGO BANK, NATIONAL ASSOCIATION as collateral agent
for Lenders and Lender Counterparties (in such capacity as collateral agent,
“Mortgagee”), having an address at 333 South Grand Avenue, 9th Floor, Los
Angeles, California 90071.
RECITALS:
     WHEREAS, Mortgagor is a party to that certain Credit and Guaranty
Agreement, dated as of August 19, 2010, by and among VICAR OPERATING, INC., a
Delaware corporation (“Company”), VCA ANTECH, INC., a Delaware corporation
(“Holdings”), CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors (the “Guarantors”),
the Lenders party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender, BANK
OF AMERICA, N.A., as Syndication Agent and the other agents party thereto, (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used herein but not otherwise
defined shall have the meanings set forth for such terms in the Credit
Agreement);
     WHEREAS, subject to the terms and conditions of the Credit Agreement,
Mortgagor may enter into one or more Hedge Agreements and one or more Specified
Cash Management Arrangements with one or more Lender Counterparties; and
     WHEREAS, in consideration of the extensions of credit and other
accommodations of Lenders and Lender Counterparties as set forth in the Credit
Agreement, the Hedge Agreements and the Specified Cash Management Arrangements,
respectively, Mortgagor has agreed, subject to the terms and conditions hereof
and of each other Credit Document and each of the Hedge Agreements and Specified
Cash Management Arrangements, to secure Mortgagor’s obligations under the Credit
Documents, the Hedge Agreements and the Specified Cash Management Arrangements
as set forth herein.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Mortgagee and Mortgagor agree as
follows:
SECTION 1. DEFINITIONS
1.1. Definitions. Capitalized terms used herein (including the recitals hereto)
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement. In addition, as
EXHIBIT J-2

 



--------------------------------------------------------------------------------



 



used herein, the following terms shall have the following meanings:
     “Indebtedness” means all obligations and liabilities of every nature of
Mortgagor now or hereafter existing under or arising out of or in connection
with the Credit Agreement and the other Credit Documents and any Hedge Agreement
and any Specified Cash Management Arrangement, in each case together with all
extensions or renewals thereof, whether for principal, interest (including
interest that, but for the filing of a petition in bankruptcy with respect to
Company, would accrue on such obligations, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding),
payments for early termination of Hedge Agreements, fees, expenses, indemnities
or otherwise, whether voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Mortgagor, any Lender or Lender
Counterparty as a preference, fraudulent transfer or otherwise, and all
obligations of every nature of Mortgagor now or hereafter existing under this
Mortgage. The Credit Agreement contains a revolving credit facility which
permits Company to borrow certain principal amounts, repay all or a portion of
such principal amounts, and reborrow the amounts previously paid to the
Mortgagee or Lenders, all upon satisfaction of certain conditions stated in the
Credit Agreement. This Mortgage secures all advances and re-advances under the
revolving credit feature of the Credit Agreement.
     THIS MORTGAGE SHALL CONTINUE TO SECURE THE ENTIRE INDEBTEDNESS UP TO A
MAXIMUM PRINCIPAL AMOUNT OF                                            
                                          ($                             
             ), UNTIL THE ENTIRE INDEBTEDNESS IS PAID IN FULL.
     “Mortgaged Property” means all of Mortgagor’s interest in the real
properties generally identified on Schedule 1 attached hereto and incorporated
herein by this reference and more particularly described in Exhibits A-1 and A-2
attached hereto and incorporated herein by this reference, together with any
greater estate therein as hereafter may be acquired by Mortgagor (the “Land”);
all improvements now owned or hereafter acquired by Mortgagor, now or at any
time situated, placed or constructed upon the Land (the “Improvements”); all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Mortgagor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements (the “Fixtures”); all
leases, licenses, concessions, occupancy agreements or other agreements (written
or oral, now or at any time in effect) which grant to any Person (other than
Mortgagor) a possessory interest in, or the right to use, all or any part of the
Mortgaged Property, together with all related security and other deposits (the
“Leases”); all of the rents, revenues, royalties, income, proceeds, profits,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the
EXHIBIT J-3

 



--------------------------------------------------------------------------------



 



Mortgaged Property (the “Rents”), all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”); all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing; all
property tax refunds (the “Tax Refunds”); all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”); all insurance policies, unearned premiums therefor and proceeds
from such policies covering any of the above property now or hereafter acquired
by Mortgagor (the “Insurance”); and all of Mortgagor’s right, title and interest
in and to any awards, damages, remunerations, reimbursements, settlements or
compensation heretofore made or hereafter to be made by any governmental
authority pertaining to the Land, Improvements or Fixtures (the “Condemnation
Awards”). As used in this Mortgage, the term “Mortgaged Property” shall mean all
or, where the context permits or requires, any portion of the above or any
interest therein.
     “Obligations” means all of the agreements, covenants, conditions,
warranties, representations and other obligations of Mortgagor (including,
without limitation, the obligation to repay the Indebtedness) under the Credit
Agreement, any other Credit Documents or any of the Hedge Agreements or any of
the Specified Cash Management Arrangements.
     “UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.
     1.2. Interpretation. References to “Sections” shall be to Sections of this
Mortgage unless otherwise specifically provided. Section headings in this
Mortgage are included herein for convenience of reference only and shall not
constitute a part of this Mortgage for any other purpose or be given any
substantive effect. The rules of construction set forth in Section 1.3 of the
Credit Agreement shall be applicable to this Mortgage mutatis mutandis. If any
conflict or inconsistency exists between this Mortgage and the Credit Agreement,
the Credit Agreement shall govern.
SECTION 2. GRANT
     To secure the full and timely payment of the Indebtedness and the full and
timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS,
ASSIGNS, SELLS and CONVEYS, to Mortgagee the Mortgaged Property, subject,
however, to the Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property to
Mortgagee, and Mortgagor does hereby bind itself, its successors and assigns to
WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.
EXHIBIT J-4

 



--------------------------------------------------------------------------------



 



SECTION 3. WARRANTIES, REPRESENTATIONS AND COVENANTS
     3.1. Title. Mortgagor represents and warrants to Mortgagee that
(i) Mortgagor owns the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Liens, and (ii) this Mortgage creates valid,
enforceable first priority liens and security interests against the Mortgaged
Property, subject to Permitted Liens.
     3.2. First Lien Status. Subject to Permitted Liens, Mortgagor shall
preserve and protect the first lien and security interest status of this
Mortgage and the other Credit Documents. If any lien or security interest other
than a Permitted Lien is asserted against the Mortgaged Property, Mortgagor
shall promptly, and at its expense, (i) give Mortgagee a detailed written notice
of such lien or security interest (including origin, amount and other terms),
and (ii) at Mortgagor’s election, pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in compliance
with the requirements of the Credit Agreement.
     3.3. Payment and Performance. Mortgagor shall pay the Indebtedness when due
under the Credit Documents and shall perform the Obligations in full when they
are required to be performed as required under the Credit Documents.
     3.4. Replacement of Fixtures. Mortgagor shall not, without the prior
written consent of Mortgagee and subject to the provisions of the Credit
Agreement, permit any of the Fixtures to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for maintenance and
repair or, if removed permanently, is obsolete and is replaced by an article of
equal or better suitability and value, owned by Mortgagor subject to the liens
and security interests of this Mortgage and the other Credit Documents, and free
and clear of any other lien or security interest except such as may be permitted
under the Credit Agreement or first approved in writing by Mortgagee.
     3.5. Inspection. Mortgagor shall permit Mortgagee, and Mortgagee’s agents,
representatives and employees, upon reasonable prior notice to Mortgagor, and
subject to the provisions of the Credit Agreement, to inspect the Mortgaged
Property and all books and records of Mortgagor located thereon and to conduct
such environmental and engineering studies as Mortgagee may require; provided,
such inspections and studies shall not materially interfere with the use and
operation of the Mortgaged Property.
     3.6. Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Credit Documents; however, no such party shall be entitled to any
rights thereunder
EXHIBIT J-5

 



--------------------------------------------------------------------------------



 



without the prior written consent of Mortgagee. In addition, all of the
covenants of Mortgagor in any Credit Document party thereto are incorporated
herein by reference and, together with covenants in this Section, shall be
covenants running with the land.
     3.7. Condemnation Awards and Insurance Proceeds. Subject to the provisions
of the Credit Agreement, Mortgagor (i) assigns all awards and compensation to
which it is entitled for any condemnation or other taking, or any purchase in
lieu thereof, to Mortgagee and authorizes Mortgagee to collect and receive such
awards and compensation and to give proper receipts and acquittances therefor,
subject to the terms of the Credit Agreement, (ii) assigns to Mortgagee all
proceeds of any insurance policies insuring against loss or damage to the
Mortgaged Property, (iii) authorizes Mortgagee to collect and receive such
proceeds and authorizes and directs the issuer of each of such insurance
policies to make payment for all such losses directly to Mortgagee, instead of
to Mortgagor and Mortgagee jointly.
     3.8. Change in Tax Law. Upon the enactment of or change in (including,
without limitation, a change in interpretation of) any applicable law
(i) deducting or allowing Mortgagor to deduct from the value of the Mortgaged
Property for the purpose of taxation any lien or security interest thereon or
(ii) subjecting Mortgagee or any of the Lenders to any tax or changing the basis
of taxation of mortgages, deeds of trust, or other liens or debts secured
thereby, or the manner of collection of such taxes, in each such case, so as to
affect this Mortgage, the Indebtedness or Mortgagee, and the result is to
increase the taxes imposed upon or the cost to Mortgagee of maintaining the
Indebtedness, or to reduce the amount of any payments receivable hereunder,
then, and in any such event, Mortgagor shall, on demand, pay to Mortgagee and
the Lenders additional amounts to compensate for such increased costs or reduced
amounts, provided that if any such payment or reimbursement shall be unlawful,
or taxable to Mortgagee, or would constitute usury or render the Indebtedness
wholly or partially usurious under applicable law, then Mortgagor shall pay or
reimburse Mortgagee or the Lenders for payment of the lawful and non usurious
portion thereof.
     3.9. Mortgage Tax. Mortgagor shall (i) pay when due any tax imposed upon it
or upon Mortgagee or any Lender pursuant to the tax law of the state in which
the Mortgaged Property is located in connection with the execution, delivery and
recordation of this Mortgage and any of the other Credit Documents, and
(ii) execute and cause to be filed any form required to be executed and filed in
connection therewith.
     3.10. Reduction Of Secured Amount. In the event that the amount secured by
this Mortgage is less than the Indebtedness, then the amount secured shall be
reduced only by the last and final sums that Mortgagor or Company repays with
respect to the Indebtedness and shall not be reduced by any intervening
repayments of the Indebtedness unless arising from the Mortgaged Property. So
long as the balance of the Indebtedness exceeds the amount secured, any payments
of the Indebtedness shall not be deemed to be applied against, or to reduce, the
portion of the Indebtedness secured by this Mortgage. Such payments shall
instead be deemed to reduce only such portions of the Indebtedness as are
secured by other collateral located outside
EXHIBIT J-6

 



--------------------------------------------------------------------------------



 



of the state in which the Mortgaged Property is located or as are unsecured.
SECTION 4. DEFAULT AND FORECLOSURE
     4.1. Remedies. If an Event of Default exists, Mortgagee may at Mortgagee’s
election, exercise any or all of the following rights, remedies and recourses
(which are in addition to all rights and remedies available under the Credit
Agreement and the Pledge and Security Agreement): (i) declare the Indebtedness
to be immediately due and payable, pursuant to and in accordance with the Credit
Agreement without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable; (ii) enter the Mortgaged Property and
take exclusive possession thereof and of all books, records and accounts
relating thereto or located thereon (iii); if Mortgagor remains in possession of
the Mortgaged Property after an Event of Default and without Mortgagee’s prior
written consent, Mortgagee may invoke any legal remedies to dispossess
Mortgagor; (iv) hold, lease, develop, manage, operate or otherwise use the
Mortgaged Property upon such terms and conditions as Mortgagee may deem
reasonable under the circumstances (making such repairs, alterations, additions
and improvements and taking other actions, from time to time, as Mortgagee deems
necessary or desirable), and apply all Rents and other amounts collected by
Mortgagee in connection therewith in accordance with the provisions hereof; and
(v) institute proceedings for the complete foreclosure of this Mortgage, either
by judicial action or by power of sale, in which case the Mortgaged Property may
be sold for cash or credit in one or more parcels. With respect to any notices
required or permitted under the UCC, Mortgagor agrees that ten (10) days’ prior
written notice shall be deemed commercially reasonable. At any such sale by
virtue of any judicial proceedings, power of sale, or any other legal right,
remedy or recourse, the title to and right of possession of any such property
shall pass to the purchaser thereof, and to the fullest extent permitted by law,
Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against all other
Persons claiming or to claim the property sold or any part thereof, by, through
or under Mortgagor. Mortgagee may be a purchaser at such sale and if Mortgagee
is the highest bidder, Mortgagee may credit the portion of the purchase price
that would be distributed to Mortgagee against the Indebtedness in lieu of
paying cash. In the event this Mortgage is foreclosed by judicial action,
appraisement of the Mortgaged Property is waived and Mortgagee may make
application to a court of competent jurisdiction for, and obtain from such court
as a matter of strict right and without notice to Mortgagor or regard to the
adequacy of the Mortgaged Property for the repayment of the Indebtedness, the
appointment of a receiver of the Mortgaged Property, and Mortgagor irrevocably
consents to such appointment. Any such receiver shall have all the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions hereof; and/or exercise all other rights, remedies and recourses
granted under the Credit Documents or otherwise available at law
EXHIBIT J-7

 



--------------------------------------------------------------------------------



 



or in equity.
     4.2. Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect; the right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.
     4.3. Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall have
all rights, remedies and recourses granted in the Credit Documents and available
at law or equity (including the UCC), which rights (i) shall be cumulated and
concurrent, (ii) may be pursued separately, successively or concurrently against
Mortgagor or others obligated under the Credit Documents, or against the
Mortgaged Property, or against any one or more of them, at the sole discretion
of Mortgagee, (iii) may be exercised as often as occasion therefor shall arise,
and the exercise or failure to exercise any of them shall not be construed as a
waiver or release thereof or of any other right, remedy or recourse, and
(iv) are intended to be, and shall be, nonexclusive. No action by Mortgagee in
the enforcement of any rights, remedies or recourses under the Credit Documents
or otherwise at law or equity shall be deemed to cure any Event of Default.
     4.4. Release of and Resort to Collateral. Mortgagee may release, regardless
of consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Credit Documents or their status as a first and prior lien
and security interest in and to the Mortgaged Property. For payment of the
Indebtedness, Mortgagee may resort to any other security in such order and
manner as Mortgagee may elect.
     4.5. Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases all benefit that might accrue to Mortgagor by virtue of any present
or future statute of limitations or law or judicial decision exempting the
Mortgaged Property from attachment, levy or sale on execution or providing for
any stay of execution, exemption from civil process, redemption or extension of
time for payment, all notices of any Event of Default or of Mortgagee’s election
to exercise or the actual exercise of any right, remedy or recourse provided for
under the Credit Documents, and any right to a marshalling of assets or a sale
in inverse order of alienation.
     4.6. Discontinuance of Proceedings. If Mortgagee shall have proceeded to
invoke any right, remedy or recourse permitted under the Credit Documents and
shall thereafter elect to discontinue or abandon it for any reason, Mortgagee
shall have the unqualified right to do so and, in such an event, Mortgagor and
Mortgagee shall be restored to their former positions with respect to the
Indebtedness, the Obligations, the Credit Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee thereafter to exercise any right, remedy or
recourse under the Credit Documents for such Event of Default.
EXHIBIT J-8

 



--------------------------------------------------------------------------------



 



     4.7. Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law: first, to the payment of the actual out of pocket costs and
expenses of taking possession of the Mortgaged Property and of holding, using,
leasing, repairing, improving and selling the same, including, without
limitation receiver’s fees and expenses, including the repayment of the amounts
evidenced by any receiver’s certificates, court costs, reasonable attorneys’ and
accountants’ fees and expenses, and costs of advertisement; and second, as
provided in Section 2.14 of the Credit Agreement.
     4.8. Occupancy After Foreclosure. Any sale of the Mortgaged Property or any
part thereof will divest all right, title and interest of Mortgagor in and to
the property sold. Subject to applicable law, any purchaser at a foreclosure
sale will receive immediate possession of the property purchased. If Mortgagor
retains possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, forcible or otherwise, with or without process of law.
     4.9. Additional Advances and Disbursements; Costs of Enforcement. If any
Event of Default exists, Mortgagee shall have the right, but not the obligation,
to cure such Event of Default in the name and on behalf of Mortgagor. All sums
advanced and expenses incurred at any time by Mortgagee under this Section, or
otherwise under this Mortgage or any of the other Credit Documents or applicable
law, shall bear interest from the date that such sum is advanced or expense
incurred, to and including the date of reimbursement, computed at the rate or
rates at which interest is then computed on the Indebtedness, and all such sums,
together with interest thereon, shall be secured by this Mortgage. Mortgagor
shall pay all reasonable out of pocket expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Credit Documents, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage and the other
Credit Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Mortgagee in respect thereof, by litigation or otherwise.
     4.10. No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Section, the assignment of the Rents and Leases under
Section 5, the security interests under Section 6, nor any other remedies
afforded to Mortgagee under the Credit Documents, at law or in equity shall
cause Mortgagee to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.
     4.11. Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way
EXHIBIT J-9

 



--------------------------------------------------------------------------------



 



take advantage of any stay, marshalling of assets, extension, redemption or
moratorium law now or hereafter in force and effect so as to prevent or hinder
the enforcement of the provisions of this Mortgage or the Indebtedness secured
hereby, or any agreement between Mortgagor and Mortgagee or any rights or
remedies of Mortgagee.
SECTION 5. ASSIGNMENT OF RENTS AND LEASES
     5.1. Assignment. In furtherance of and in addition to the assignment made
by Mortgagor herein, Mortgagor hereby absolutely and unconditionally assigns,
sells, transfers and conveys to Mortgagee all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing, Mortgagor shall
have a revocable license from Mortgagee to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to otherwise use the same. The foregoing license is granted subject to the
conditional limitation that no Event of Default shall have occurred and be
continuing. Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Obligations or solvency of Mortgagor, the
license herein granted shall automatically expire and terminate, without notice
by Mortgagee (any such notice being hereby expressly waived by Mortgagor).
     5.2. Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee has
taken all actions necessary to obtain, and that upon recordation of this
Mortgage, Mortgagee shall have, to the extent permitted under applicable law and
subject to Permitted Liens, a valid and fully perfected, first priority, present
assignment of the Rents arising out of the Leases and all security for such
Leases. Mortgagor acknowledges and agrees that upon recordation of this
Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Mortgage,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.
     5.3. Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(i) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (ii) the security interest created by
this Mortgage extends to property of Mortgagor acquired before the commencement
of a case in bankruptcy and to all amounts paid as Rents, and (iii) such
security interest shall extend to all Rents acquired by the estate after the
commencement of any case in bankruptcy.
     5.4. No Merger of Estates. So long as any part of the Indebtedness or the
Obligations
EXHIBIT J-10

 



--------------------------------------------------------------------------------



 



secured hereby remain unpaid and undischarged, the fee and leasehold estates to
the Mortgaged Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Mortgagor, Mortgagee, any
tenant or any third party by purchase or otherwise.
SECTION 6. SECURITY AGREEMENT
     6.1. Security Interest. This Mortgage constitutes a “security agreement” on
personal property within the meaning of the UCC and other applicable law and
with respect to the Fixtures, Leases, Rents, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards. To this end, Mortgagor grants to
Mortgagee a first and prior security interest in the Fixtures, Leases, Rents,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards to
secure the payment of the Indebtedness and performance of the Obligations, and
agrees that Mortgagee shall have all the rights and remedies of a secured party
under the UCC with respect to such property. Any notice of sale, disposition or
other intended action by Mortgagee with respect to the Fixtures, Leases, Rents,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards
sent to Mortgagor at least ten (10) days prior to any action under the UCC shall
constitute reasonable notice to Mortgagor.
     6.2. Financing Statements. Mortgagor shall execute and deliver to
Mortgagee, in form and substance satisfactory to Mortgagee, such financing
statements and such further assurances as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.
Mortgagor’s chief executive office is at the address set forth in Appendix B of
the Credit Agreement.
     6.3. Fixture Filing. This Mortgage shall also constitute a “fixture filing”
for the purposes of the UCC against all of the Mortgaged Property which is or is
to become fixtures. Information concerning the security interest herein granted
may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage.
SECTION 7. ATTORNEY-IN-FACT
     Mortgagor hereby irrevocably appoints Mortgagee and its successors and
assigns, as its attorney-in-fact, which agency is coupled with an interest and
with full power of substitution, (i) to execute and/or record any notices of
completion, cessation of labor or any other notices that Mortgagee deems
appropriate to protect Mortgagee’s interest, if Mortgagor shall fail to do so
within ten (10) days after written request by Mortgagee, (ii) upon the issuance
of a deed pursuant to the foreclosure of this Mortgage or the delivery of a deed
in lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Fixtures, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in
EXHIBIT J-11

 



--------------------------------------------------------------------------------



 



favor of the grantee of any such deed and as may be necessary or desirable for
such purpose, (iii) to prepare, execute and file or record financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect or preserve Mortgagee’s security interests and rights in or
to any of the Mortgaged Property and (iv) while any Event of Default exists, to
perform any obligation of Mortgagor hereunder; provided, (a) Mortgagee shall not
under any circumstances be obligated to perform any obligation of Mortgagor;
(b) any sums advanced by Mortgagee in such performance shall be added to and
included in the Indebtedness and shall bear interest at the rate or rates at
which interest is then computed on the Indebtedness; (c) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (d) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section.
SECTION 8. MORTGAGEE AS AGENT
     Mortgagee has been appointed to act as Mortgagee hereunder by Lenders and,
by their acceptance of the benefits hereof, Lender Counterparties. Mortgagee
shall be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including the release or substitution of
Mortgaged Property), solely in accordance with this Mortgage and the Credit
Agreement; provided, Mortgagee shall exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of
(i) Requisite Lenders, or (ii) after payment in full of all Obligations under
the Credit Agreement and the other Credit Documents, the holders of a majority
of the aggregate notional amount (or, with respect to any Hedge Agreement that
has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due) under such Hedge Agreement) under all Hedge
Agreements (Requisite Lenders or, if applicable, such holders being referred to
herein as “Requisite Obligees”). In furtherance of the foregoing provisions of
this Section, each Lender Counterparty, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Mortgaged Property, it being understood and agreed by such Lender
Counterparty that all rights and remedies hereunder may be exercised solely by
Mortgagee for the benefit of Lenders and Lender Counterparties in accordance
with the terms of this Section. Mortgagee shall at all times be the same Person
that is Collateral Agent under the Credit Agreement. Written notice of
resignation by Collateral Agent pursuant to terms of the Credit Agreement shall
also constitute notice of resignation as Mortgagee under this Mortgage; removal
of Collateral Agent pursuant to the terms of the Credit Agreement shall also
constitute removal as Mortgagee under this Mortgage; and appointment of a
successor Collateral Agent pursuant to the terms of the Credit Agreement shall
also constitute appointment of a successor Mortgagee under this Mortgage. Upon
the acceptance of any appointment as Collateral Agent under the terms of the
Credit Agreement by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Mortgagee under this Mortgage,
and the retiring or removed Mortgagee under this Mortgage shall promptly
(i) transfer to such successor Mortgagee all sums, securities
EXHIBIT J-12

 



--------------------------------------------------------------------------------



 



and other items of Mortgaged Property held hereunder, together with all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Mortgagee under this Mortgage, and (ii) execute
and deliver to such successor Mortgagee such amendments to financing statements,
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Mortgagee of the security interests
created hereunder, whereupon such retiring or removed Mortgagee shall be
discharged from its duties and obligations under this Mortgage. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as
Mortgagee, the provisions of this Mortgage shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Mortgage while it was
Mortgagee hereunder.
SECTION 9. LOCAL LAW PROVISIONS
     9.1. Inconsistencies. In the event of any inconsistencies between this
Article 9 and any other terms and provisions of this Mortgage, the terms and
provisions of this Article 9 shall control and be binding.
     9.2. Local Law Provisions.
     [TO BE PROVIDED BY LOCAL COUNSEL]
SECTION 10. MISCELLANEOUS
     Any notice required or permitted to be given under this Mortgage shall be
given in accordance with Section 10.1 of the Credit Agreement. No failure or
delay on the part of Mortgagee in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Mortgage and the other
Credit Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Mortgage
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. Subject to the provisions of the Credit Agreement,
all covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists. This
Mortgage shall be binding upon and inure to the benefit of Mortgagee and
Mortgagor and their respective successors and assigns. Mortgagor shall not,
without the prior written consent of Mortgagee, assign any rights, duties or
obligations hereunder. Upon payment in full of the Indebtedness and performance
in full of the Obligations (other than inchoate indemnification obligations with
respect to claims, losses or
EXHIBIT J-13

 



--------------------------------------------------------------------------------



 



liabilities which have not yet arisen and are not yet due and payable),
Mortgagee, at Mortgagor’s expense, shall release the liens and security
interests created by this Mortgage or reconvey the Mortgaged Property to
Mortgagor. This Mortgage and the other Credit Documents embody the entire
agreement and understanding between Mortgagee and Mortgagor and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
SECTION 11. MULTI SITE COLLATERAL
     If (a) the real property shall consist of one or more parcels, whether or
not contiguous and whether or not located in the same county or city, or (b) in
addition to this Mortgage, Mortgagee shall now or hereafter hold or be the
mortgagee or beneficiary of one or more additional mortgages, liens, deeds of
trust or other security (directly or indirectly) securing the Indebtedness upon
other property in the State in which the real property is located (whether or
not such property is owned by Mortgagor or by others) or (c) both the
circumstances described in clauses (a) and (b) shall be true, then to the
fullest extent permitted by law, Mortgagee may, at its election, commence or
consolidate in a single trustee’s sale or foreclosure action all trustee’s sale
or foreclosure proceedings against all such collateral securing the Indebtedness
(including the Mortgaged Property), which action may be brought or consolidated
in the courts of, or sale conducted in, any county or city in which any of such
collateral is located. Mortgagor acknowledges that the right to maintain a
consolidated trustee’s sale or foreclosure action is a specific inducement to
Mortgagee to extend the Indebtedness, and Mortgagor expressly and irrevocably
waives any objections to the commencement or consolidation of the foreclosure
proceedings in a single action and any objections to the laying of venue or
based on the grounds of forum non conveniens which it may now or hereafter have.
Mortgagor further agrees that if Mortgagee shall be prosecuting one or more
foreclosures or other proceedings against a portion of the Mortgaged Property or
against any collateral other than the Mortgaged Property, which collateral
directly or indirectly secures the Indebtedness, or if Mortgagee shall have
obtained a judgment of foreclosure and sale or similar judgment against such
collateral (or, in the case of a trustee’s sale, shall have met the statutory
requirements therefor with respect to such collateral), then, whether or not
such proceedings are being maintained or judgments were obtained in or outside
the State in which the real property are located, Mortgagee may commence or
continue any trustee’s sale or foreclosure proceedings and exercise its other
remedies granted in this Mortgage against all or any part of the Mortgaged
Property and Mortgagor waives any objections to the commencement or continuation
of a foreclosure of this Mortgage or exercise of any other remedies hereunder
based on such other proceedings or judgments, and waives any right to seek to
dismiss, stay, remove, transfer or consolidate either any action under this
Mortgage or such other proceedings on such basis. The commencement or
continuation of proceedings to sell the Mortgaged Property in a trustee’s sale,
to foreclose this Mortgage or the exercise of any other rights hereunder or the
recovery of any judgment by Mortgagee or the occurrence of any sale by the
Mortgagee in any such proceedings shall not prejudice, limit or preclude
Mortgagee’s right to
EXHIBIT J-14

 



--------------------------------------------------------------------------------



 



commence or continue one or more trustee’s sales, foreclosure or other
proceedings or obtain a judgment against (or, in the case of a trustee’s sale,
to meet the statutory requirements for, any such sale of) any other collateral
(either in or outside the State in which the real property is located) which
directly or indirectly secures the Indebtedness, and Mortgagor expressly waives
any objections to the commencement of, continuation of, or entry of a judgment
in such other sales or proceedings or exercise of any remedies in such sales or
proceedings based upon any action or judgment connected to this Mortgagee, and
Mortgagor also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other sales or proceedings or any sale or action under
this Mortgage on such basis. It is expressly understood and agreed that to the
fullest extent permitted by law, Mortgagee may, at its election, cause the sale
of all collateral which is the subject of a single trustee’s sale or foreclosure
action at either a single sale or at multiple sales conducted simultaneously and
take such other measures as are appropriate in order to effect the agreement of
the parties to dispose of and administer all collateral securing the
Indebtedness (directly or indirectly) in the most economical and least time
consuming manner.
     THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED
BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS
LOCATED. ALL OTHER PROVISIONS OF THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF
MORTGAGOR AND MORTGAGEE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
SIGNATURES APPEAR ON FOLLOWING PAGE
EXHIBIT J-15

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, by its duly elected officer and
pursuant to proper has duly executed, sealed, acknowledged and delivered this
instrument as of the day and year first above written.

            Mortgagor:
[                                                                              
      ], a
[                                                               ]
      By:           Name:           Title:                 By:           Name:  
        Title:        

EXHIBIT J-16

 



--------------------------------------------------------------------------------



 



State of                      )
County of                                )
Multi-State Corporate Acknowledgment: On                     , before me, the
under—signed officer, personally appeared                       and     
                 personally known and acknowledged them—selves to me (or proved
to me on the basis of satisfactory evidence) to be the                    
                                                                                
                                                                            
              , respectively of                                  
                             , a                                   
                             (hereinafter, the “Corporation”) and that as such
officer, being duly authorized to do so pursuant to its bylaws or a resolution
of its board of directors, executed, subscribed and acknowledged the foregoing
instru—ment for the purposes therein contained, by signing the name of the
Corporation by themselves in their authorized capacities as such officers as
their free and voluntary act and deed and the free and voluntary act and deed of
said Corporation.
[To the extent this instrument was executed in the State of New York, the
following is the prescribed New York statutory form of acknowledgment and is
supplemental to the foregoing acknowledgment: On                                
           before me, the undersigned, a Notary Public in and for said State,
personally appeared                                            and       
                                    , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that he / she /
they executed the same in his / her / their capacity(ies), and that by his / her
/ their signature(s) on the instrument, the individual(s), or the person upon
behalf of which the individual(s) acted, executed the instrument.]
Witness my hand and official seal.
 
Notary Public
My commission expires:
EXHIBIT A TO
MORTGAGE
Legal Descriptions of Premises: (See attached)
EXHIBIT J-17

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
MORTGAGE
Legal Descriptions of Premises: (See attached)
EXHIBIT J-18

 



--------------------------------------------------------------------------------



 



EXHIBIT K TO
CREDIT AND GUARANTY AGREEMENT
FORM OF PERMITTED SELLER NOTE
MANDATORY PROVISIONS
          “Senior Agent” shall mean the Administrative Agent for the Lenders
under the Senior Credit Agreement, and its successors in such capacity, or if
there is then no acting Administrative Agent under the Senior Credit Agreement,
persons holding a majority in principal amount of the Senior Debt outstanding
thereunder.
          “Senior Credit Agreement” shall mean the Credit and Guaranty
Agreement, dated as of August 19, 2010, by and among VICAR OPERATING, INC.
(“Company”), VCA ANTECH, INC., and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication Agent and the other
parties thereto, together with any credit agreement or similar document from
time to time executed by the Company to evidence any Refinancing (as defined in
the definition of Senior Indebtedness) or successive Refinancings.
          “Senior Indebtedness” shall mean (i) all Obligations (as defined in
the Senior Credit Agreement) now or hereafter incurred pursuant to and in
accordance with the terms of the Senior Debt Documents, (ii) any other
Indebtedness which is not, by its terms, expressly subordinated in right of
payment to this Note including, in the case of the amounts described in clause
(i) and (ii) any principal, prepayment charges, interest (including, without
limitation, interest accruing after the filing of a petition initiating any
proceeding under the Bankruptcy Code, whether or not allowed as a claim in such
proceeding) indemnities or reimbursement of fees, expenses or other amounts, and
(iii) any indebtedness incurred for the purpose of refinancing, restructuring,
extending or renewing (collectively, “Refinancing”) the obligations of the
Company under the Senior Credit Agreement as set forth in clauses (i) and
(ii) above.
          “Senior Debt Documents” shall mean the Senior Credit Agreement and all
other documents and instruments delivered or filed in connection with the
creation or incurrence of any Senior Indebtedness (including, without
limitation, the guaranty agreements executed and delivered by the subsidiaries
of the Company in respect of the Obligations under the Senior Credit Agreement
or obligations under any other Senior Indebtedness).
          “Senior Lenders” shall mean the financial institutions party to the
Senior Credit Agreement as “Lenders” from time to time.
Section [   ]

EXHIBIT K-1



--------------------------------------------------------------------------------



 



Subordination.
     [__](a) Agreement to Subordinate. The Company and, by its acceptance
hereof, each Holder agrees that the indebtedness of the Company evidenced by
this Note, whether for principal, interest or any other amount payable under or
in respect hereof and all rights or claims arising out of or associated with
such Indebtedness (the “Subordinated Obligations”), shall be junior and
subordinate in right of payment to the prior payment in full in cash of all
Senior Indebtedness, in accordance with the provisions of this Section [   ].
Each holder of Senior Indebtedness shall be deemed to have acquired Senior
Indebtedness in reliance upon the agreements of the Company and the holder of
this Note contained in this Section [   ]. The provisions of this Section [   ]
shall be reinstated if at any time any payment of any of the Senior Indebtedness
is rescinded or must otherwise be returned by any holder of Senior Indebtedness
or any representative of such holder upon the insolvency, bankruptcy or
reorganization of the Company. Any provision of this Note to the contrary
notwithstanding (other than the provision contained in Section [   ]), the
Company shall not make, and no Holder shall accept, any payment or prepayment of
principal, or prepayment of other amounts due thereunder, of any kind whatsoever
(including without limitation by distribution of assets, set off, exchange or
any other manner) with respect to the Subordinated Obligations at any time when
any of the Senior Indebtedness remains outstanding unless permitted by the terms
of the Senior Credit Agreement. Holder may receive regularly scheduled payments
of principal and interest in respect of the Subordinated Obligations in
accordance with the terms of this Note except to the extent and at the times
prohibited or restricted by the provisions of this Section [   ]. In no event
shall the Holder commence any action or proceeding to contest the provisions of
this Section [   ] or the priority of the Liens (as defined in the Senior Credit
Agreement) granted to the holders of the Senior Indebtedness by the Company. No
Holder shall take, accept or receive any collateral security from the Company
for the payment of the Subordinated Obligations.
     [__](b) Liquidation. Dissolution. Bankruptcy. In the event of any
insolvency, bankruptcy, dissolution, winding up, liquidation, arrangement,
reorganization, marshalling of assets or liabilities, composition, assignment
for the benefit of creditors or other similar proceedings relating to the
Company, its debts, its property or its operations, whether voluntary or
involuntary, including, without limitation the filing of any petition or the
taking of any action to commence any of the foregoing (which, in the case of
action by a third party, is not dismissed within 60 days) (a “Bankruptcy
Event”), all Senior Indebtedness shall first be paid in full in cash or other
immediately available funds before Holder shall be entitled to receive or retain
any payment or distribution of assets of the Company with respect to any
Subordinated Obligations. In the event of any such Bankruptcy Event, any payment
or distribution of assets to which Holder would be entitled if the Subordinated
Obligations were not subordinated to the Senior Indebtedness in accordance with
this Section [   ], whether in cash, property, securities or otherwise, shall be
paid or delivered by the debtor, custodian, trustee or agent or other Person
making such payment or distribution, or by the Holder if received by it,
directly to the Senior Agent on behalf of the holders of the Senior Indebtedness
for application to the payment of the

EXHIBIT K-2



--------------------------------------------------------------------------------



 



Senior Indebtedness remaining unpaid, to the extent necessary to make payment in
full in cash or other immediately available funds of all Senior Indebtedness
remaining unpaid, after giving effect to any concurrent payment or distribution
to or for the holders of the Senior Indebtedness.
     [__](c) No Payments with Respect to Subordinated Obligations in Certain
Circumstances.
          [(i)] In circumstances in which Section [   ](b) is not applicable, no
payment of any nature (including, without limitation, any distribution of
assets) in respect of the Subordinated Obligations (including, without
limitation, pursuant to any judgment with respect thereto or on account of the
purchase or redemption or other acquisition of Subordinated Obligations, by set
off, prepayment exchange or other manner) shall be made by or on behalf of the
Company if, at the time of such payment:
               [(A)] a default in the payment when due (whether at the maturity
thereof, or upon acceleration of maturity or otherwise and without giving effect
to any applicable grace periods) of all or any portion of the Senior
Indebtedness (whether of principal, interest or any other amount with respect
thereto) shall have occurred, and such default shall not have been cured or
waived in accordance with the terms of the Senior Debt Documents; or
               [(B)] subject to the last sentence of this Section [   ](c),
(x) the Company shall have received notice from the Senior Agent of the
occurrence of one or more Events of Default (as defined in the Senior Credit
Agreement) in respect of the Senior Indebtedness (other than payment defaults
described in Section [   ](c)(i)(A) above), (y) any such Event of Default shall
not have been cured or waived in accordance with the terms of the Senior Debt
Documents, and (z) 360 days shall not have elapsed since the date such notice
was received.
          The Company shall give prompt written notice to the Holder of (i) any
default in respect of Senior Obligations referred to in Section [__](c)(i)(A)
and (ii) any notice of the type described in Section [__](c)(i)(B) from the
Senior Agent.
          The Company may resume payments (and may make any payments missed due
to the application of Section [   ](c)(i)) in respect of the Subordinated
Obligations or any judgment with respect thereto:
                    [(1)] in the case of a default referred to in clause (A) of
this Section [ ](c)(i), upon a cure or waiver thereof in accordance with the
terms of the Senior Debt Documents; or
                    [(2)] in the case of an Event of Default or Events of
Default referred to in clause (B) of this Section [   ](c)(i), upon the earlier
to occur of (1) the cure or waiver of all such Events of Default in accordance
with the terms of the Senior Debt Documents, or (2) the expiration of such
period of 360 days.

EXHIBIT K-3



--------------------------------------------------------------------------------



 



     [(ii)] Following any acceleration of the maturity of any Senior
Indebtedness and as long as such acceleration shall continue unrescinded and
unannulled, such Senior Indebtedness shall first be paid in full in cash before
any payment is made on account of or applied on the Subordinated Obligations.
     [__](d) When Distribution Must Be Paid Over. In the event that Holder shall
receive any payment or distribution of assets that Holder is not entitled to
receive or retain under the provisions of this Note, Holder shall hold any
amount so received in trust for the holders of Senior Indebtedness, shall
segregate such assets from other assets held by Holder and shall forthwith turn
over such payment or distribution (without liability for interest thereon) to
the Senior Agent on behalf of the holders of Senior Indebtedness in the form
received (with any necessary endorsement) to be applied to Senior Indebtedness.
     [__](e) Exercise of Remedies. So long as any Senior Indebtedness is
outstanding (including any loans, any letters of credit, any commitments to lend
or any lender guarantees), Holder (solely in its capacity as a holder of this
Note) shall not exercise any rights or remedies with respect to an Event of
Default under this Note, including, without limitation, any action (1) to demand
or sue for collection of amounts payable hereunder, (2) to accelerate the
principal of this Note, or (3) to commence or join with any other creditor
(other than the holder of a majority in principal amount of the Senior
Indebtedness) in commencing any proceeding in connection with or premised on the
occurrence of a Bankruptcy Event prior to the earlier of:
               (A) the payment in full in cash or other immediately available
funds of all Senior Indebtedness;
               (B) the initiation of a proceeding (other than a proceeding
prohibited by clause (3) of this Section [   ](e)) in connection with or
premised upon the occurrence of a Bankruptcy Event;
               (C) the expiration of 360 days immediately following the receipt
by the Senior Agent of notice of the occurrence of such Event of Default from
the Holder; and
               (D) the acceleration of the maturity of the Obligations under the
Senior Credit Agreement;
provided, however, that if, with respect to (B) and (D) above, such proceeding
or acceleration, respectively, is rescinded, or with respect to (C) above,
during such 180-day period such Event of Default has been cured or waived, the
prohibition against taking the actions described in this section [   ](e) shall
automatically be reinstated as of the date of the rescission, cure or waiver, as
applicable. In all events, unless an event described in clause (A), (B) or
(D) above has occurred and not been rescinded, the Holder shall give thirty
(30) days prior written notice to the Senior Agent before taking any action
described in this Section [   ](e), which notice shall describe with

EXHIBIT K-4



--------------------------------------------------------------------------------



 



specificity the action that the Holder in good faith intends to take.
     [__](f) Acceleration of Payment of Note. If this Note is declared due and
payable prior to its maturity date, no direct or indirect payment that is due
solely by reason of such declaration shall be made, nor shall application be
made of any distribution of assets of the Company (whether by set off or in any
other manner, including, without limitation, from or by way of collateral) to
the payment, purchase or other acquisition or retirement of this Note, unless,
in either case, (i) all amounts due or to become due on or in respect of the
Senior Indebtedness shall have been previously paid in full in cash, (ii) all
commitments to lend under Senior Indebtedness shall have been terminated,
(iii) all letters of credit issued pursuant to the Senior Debt Documents shall
have been cancelled or otherwise terminated, (iv) all guarantees constituting
Senior Indebtedness shall have been terminated and (v) all lender guarantees
constituting Senior Indebtedness shall have been permanently reduced to zero.
     [__](g) Proceedings Against Company. So long as any Senior Indebtedness is
outstanding (including any loans, any commitments to lend, any letters of credit
or any lender guarantees), Holder (solely in its capacity as a holder of this
Note) shall not commence any bankruptcy, insolvency, reorganization or other
similar proceeding against Company.
     [__](h) Amending Senior Indebtedness. Any holder of Senior Indebtedness
may, at any time and from time to time, without the consent of or notice to
Holder (i) modify or amend the terms of the Senior Indebtedness, (ii) sell,
exchange, release, fail to perfect a lien on or a security interest in or
otherwise in any manner deal with or apply any property pledged or mortgaged to
secure, or otherwise securing, Senior Indebtedness, (iii) release any guarantor
or any other person liable in any manner for the Senior Indebtedness,
(iv) exercise or refrain from exercising any rights against Company or any other
person, (v) apply any sums by whomever paid or however realized to Senior
Indebtedness or (vi) take any other action that might be deemed to impair in any
way the rights of the holder of this Note. Any and all of such actions may be
taken by the holders of Senior Indebtedness without incurring responsibility to
Holder and without impairing or releasing the obligations of Holder to the
holders of Senior Indebtedness.
     [__](i) Certain Rights in Bankruptcy. Holder hereby irrevocably authorizes
and empowers each holder of Senior Indebtedness (and its representative or
representatives) to demand, sue for, collect and receive all payments and
distributions under the terms of this Note, to file and prove all claims
(including claims in bankruptcy) relating to this Note, to exercise any right to
vote arising with respect to this Note and any claims hereunder in any
bankruptcy, insolvency or similar proceeding and take any and all other actions
in the name of Holder (solely in its capacity as a holder of this Note), as such
holder of Senior Indebtedness determines to be necessary or appropriate.
     [__](j) Subrogation. No payment or distribution to any holder of Senior
Indebtedness pursuant to the provisions of this Note shall entitle Holder to
exercise any right of subrogation in respect thereof until (i)(1) all Senior
Indebtedness shall have been paid in full in cash, (2) all

EXHIBIT K-5



--------------------------------------------------------------------------------



 



commitments to lend under Senior Indebtedness shall have been terminated,
(3) all letters of credit issued pursuant to the Senior Debt Documents shall
have been cancelled or otherwise terminated, (4) all guarantees constituting
Senior Indebtedness shall have been terminated and (5) all lender guarantees
constituting Senior Indebtedness shall have been permanently reduced to zero or
(ii) all holders of Senior Indebtedness have consented in writing to the taking
of such action.
     [__](k) Relative Rights. The provisions of this Section [   ] are for the
benefit of the holders of Senior Indebtedness (and their successors and assigns)
and shall be enforceable by them directly against Holder. Holder acknowledges
and agrees that any breach of the provisions of this Section [   ] will cause
irreparable harm for which the payment of monetary damages may be inadequate.
For this reason, Holder agrees that, in addition to any remedies at law or
equity to which a holder of the Senior Indebtedness may be entitled, a holder of
the Senior Indebtedness will be entitled to an injunction or other equitable
relief to prevent breaches of the provisions of this Section [   ] and/or to
compel specific performance of such provisions. The provisions of this Section
[   ] shall continue to be effective or be reinstated, as the case may be, if at
any time any payment of Senior Indebtedness is rescinded or must otherwise be
returned by any holder of Senior Indebtedness upon the occurrence of a
Bankruptcy Event or otherwise, all as though such payment had not been made. The
provisions of this Section [   ] are not intended to impair and shall not impair
as between Company and Holder, the obligation of Company, which is absolute and
unconditional, to pay Holder all amounts owing under this Note.
     [__](l) Reliance on Orders and Decrees. Subject to the provisions of
Section [   ](d) hereof, upon any payment or distribution of assets of Company,
whether in cash, property, securities or otherwise, Holder shall be entitled to
rely upon any order or decree entered by any court of competent jurisdiction in
which any insolvency, bankruptcy, receivership, liquidation, reorganization,
dissolution, winding up or similar case or proceeding is pending, or a
certificate of the trustee in bankruptcy, receiver, liquidating trustee,
custodian, assignee for the benefit of creditors, agent or other Person making
such payment or distribution, delivered to Holder for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, the holders of Senior Indebtedness, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Section [   ].
Section [   ]
          Right of Set-Off. Anything in this Note to the contrary
notwithstanding, nothing in this Note shall preclude the Company from timely
exercising such Company’s right pursuant to Section ______ of the Purchase
Agreement to set-off indemnification claims against this Note and/or interest
payments under this Note.]

EXHIBIT K-6



--------------------------------------------------------------------------------



 



Section [   ]
          Amendment. So long as any Senior Indebtedness (including any letter of
credit or lender guarantee) is outstanding or there is a commitment to lend any
Senior Indebtedness (including any commitment under the Senior Debt Documents)
the terms of this Note may be amended only with the consent of the Senior Agent.
Subject to the foregoing, without the consent of the Senior Agent hereof, this
Note may be amended by the Company and the Holder to cure any ambiguity, defect
or inconsistency that does not affect the subordination provisions hereof or the
rights of the Senior Lenders.
* * *
Events of Default.
          Permitted Seller Notes shall not cross-default to the Senior Credit
Agreement or any of the other Senior Debt Documents or the Senior Indebtedness.
Prepayment.
          Permitted Seller Notes shall not permit any voluntary or mandatory
prepayment.
[Remainder of page intentionally left blank]

EXHIBIT K-7



--------------------------------------------------------------------------------



 



EXHIBIT L TO
CREDIT AND GUARANTY AGREEMENT
JOINDER AGREEMENT
          THIS JOINDER AGREEMENT, dated as of [__________ __, 201_] (this
“Agreement”), by and among [NEW LENDERS] (each a “Lender” and collectively the
“Lenders”), VICAR OPERATING, INC., a Delaware corporation, as a Borrower
(“Company”), VCA ANTECH, INC., as a Guarantor (“Holdings”), and CERTAIN
SUBSIDIARIES OF COMPANY, as Guarantors (“Subsidiaries”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A., as Syndication Agent and the other
agents party thereto.
RECITALS:
          WHEREAS, reference is hereby made to the Credit and Guaranty
Agreement, dated as of August 19, 2010 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement"; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Company, Holdings and certain Subsidiaries of Company, as Guarantors, the
Lenders party thereto from time to time, Wells Fargo Bank, National Association,
as Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender,
Bank of America, N.A., as Syndication Agent and the other agents party thereto;
and
          WHEREAS, subject to the terms and conditions of the Credit Agreement,
Company may obtain [New Term Loan Commitments][New Revolving Loan Commitments]
by entering into one or more Joinder Agreements with the [New Term Loan
Lenders][New Revolving Lenders].
          NOW, THEREFORE, in consideration of the premises and agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
          Each Lender party hereto hereby agrees to commit to provide its
respective Commitment as set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below:
          Each Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement (this “Agreement”); (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time,

EXHIBIT L-1



--------------------------------------------------------------------------------



 



continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes Administrative Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to Administrative
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
          Each Lender hereby agrees to make its Commitment on the following
terms and conditions[***************]:

1.   [Applicable Margin. The Applicable Margin for each Series [__] New Term
Loan shall mean, as of any date of determination, a percentage per annum as set
forth below corresponding to the Total Leverage Ratio as of the last day of the
fiscal quarter for which financial statements have been delivered pursuant to
Section [   ] plus the pricing premium, if any, less the pricing reduction, if
any, in each case as set forth below:]

          Series [__] New Term Loans Total Leverage Ratio   Eurodollar Rate
Loans   Base Rate Loans           ____:____                                
                          %                                               
           %

2.   [Principal Payments. Subject to Section 3 of this Agreement, Company shall
make principal payments on the Series [__] New Term Loans in installments on the
dates and in the amounts set forth below:]   3.   [Voluntary and Mandatory
Prepayments. Scheduled installments of principal of the [Series [__]] New Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the [Series [__]] New Term Loans in accordance with
Sections 2.11, 2.12 and 2.13 of the Credit Agreement respectively.]   4.  
[Prepayment Fees. Borrower agrees to pay to each Lender the following prepayment
fees, if any: [__________].]

[Insert other additional prepayment provisions with respect to New Term Loans]
 

[***************]    Insert completed items 1-7 as applicable, with respect to
New Term Loans with such modifications as may be agreed to by the parties hereto
to the extent consistent with Section 2.24 of the Credit Agreement.

EXHIBIT L-2



--------------------------------------------------------------------------------



 



5.   Other Fees. Borrower agrees to pay each [New Term Loan Lender] [New
Revolving Lender] a fee in respect of its [New Term Loan] [New Revolving
Commitment] as follows: [__].   6.   [Proposed Borrowing. This Agreement
represents Borrower’s request to borrow Series [__] New Term Loans from the
Lenders as follows (the “Proposed Borrowing”):

  a.   Business Day of Proposed Borrowing: ___________, ____     b.   Amount of
Proposed Borrowing: $___________________     c.   Interest rate option:

  •    a.   Base Rate Loan(s)     •    b.   Eurodollar Rate Loans with an
initial Interest Period of ____ month(s)]

7.   New Lenders. Each Lender that is not already a Lender under the Credit
Agreement acknowledges and agrees that upon its execution of this Agreement and
the making of [Series [__] New Term Loans][New Revolving Loans] that such Lender
shall become a “Lender” under, and for all purposes of, the Credit Agreement and
the other Credit Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
“Lender” thereunder. [***************]   8.   Credit Agreement Governs. Except
as set forth in this Agreement, [Series [__] New Term Loans][New Revolving
Loans] shall otherwise be subject to the provisions of the Credit Agreement and
the other Credit Documents.   9.   Company’s Certifications. By its execution of
this Agreement, the undersigned officer, to the best of his or her knowledge,
and Company hereby certify that:

  i.   The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided, that, in each case, the foregoing materiality qualifier shall not be
applicable to any representation and warranties that

 

[***************]   Insert bracketed language if the lending institution is not
already a Lender.

EXHIBIT L-3



--------------------------------------------------------------------------------



 



      already are qualified or modified by materiality in the text thereof;    
ii.   No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and     iii.   Company has performed in all
material respects all agreements and satisfied all conditions which the Credit
Agreement provides shall be performed or satisfied by it on or before the date
hereof.

10.   Company Covenants. By its execution of this Agreement, Company hereby
covenants that:

  i.   Company shall deliver or cause to be delivered the following legal
opinions and documents: [___________], together with all other legal opinions
and other documents reasonably requested by Administrative Agent in connection
with this Agreement; and     ii.   Set forth on the attached Officers’
Certificate are the calculations (in reasonable detail) demonstrating compliance
with the financial tests described in Section 6.8 of the Credit Agreement on a
pro-forma basis, giving effect to the [Series [   ] New Term Loans][New
Revolving Loans].

11.   Eligible Assignee. By its execution of this Agreement, each Lender
represents and warrants that it is an Eligible Assignee.   12.   Notice. For
purposes of the Credit Agreement, the initial notice address of each Lender
shall be as set forth below its signature below.   13.   Non-US Lenders. For
each Lender that is a Non-US Lender, delivered herewith to Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such Lender may be required to deliver
to Administrative Agent pursuant to subsection 2.19(c) of the Credit Agreement.
  14.   Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the [Series [__] New Term Loans][New Revolving
Loans] made by the Lenders in the Register.   15.   Amendment, Modification and
Waiver. This Agreement may not be amended, modified or waived except by an
instrument or instruments in writing signed and delivered on behalf of each of
the parties hereto.   16.   Entire Agreement. This Agreement, the Credit
Agreement and the other Credit

EXHIBIT L-4



--------------------------------------------------------------------------------



 



    Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.   17.   GOVERNING LAW. THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-14-4 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).   18.   Severability. Any term or
provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.   19.   Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

EXHIBIT L-5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused its duly
authorized officer to execute and deliver this Joinder Agreement as of
[_____________, ______].

            [NAME OF LENDER]
      By:           Name:           Title:        

Notice Address:
Attention:
Telephone:
Facsimile:

            VICAR OPERATING, INC.
      By:           Name:           Title:           VCA ANTECH, INC.
      By:           Name:           Title:           [NAME OF SUBSIDIARY]
      By:           Name:           Title:        

EXHIBIT L-6



--------------------------------------------------------------------------------



 



Consented to by:
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent

                By:             Name:           Title:      

EXHIBIT L-7



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO JOINDER AGREEMENT

          Name of Lender   Type of Commitment   Amount           [       
                                         ]   [New Term Loan Commitment][New
Revolving Loan Commitment]             $                                 
                            Total: $                                            

EXHIBIT L-8